Exhibit 10.2

 

EXECUTION VERSION

CONFIDENTIAL

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

LICENSE AGREEMENT

 

DATED

 

MARCH 26, 2018

 

Among

 

NABRIVA THERAPEUTICS IRELAND DESIGNATED ACTIVITY COMPANY,

 

SINOVANT SCIENCES LTD.,

 

solely for purposes of Clauses 2.1 (Grants to Licensee), 5 (PAYMENTS AND
RECORDS), 8.4
(Additional Covenant of Nabriva), 11.3 (Assignment), 11.6 (Notices), 11.11 (No
Benefit to
Third Parties), 11.13 (Relationship of the Parties) and 11.17 (Guaranty),
NABRIVA
THERAPEUTICS GMBH (formerly Nabriva Therapeutics AG),

 

and

 

solely for purposes of Clauses 11.17 (Guaranty) and 11.18 (Parent Representation
and
Warranty), ROIVANT SCIENCES, LTD.

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

Page

 

 

Clause

 

 

 

1.

Definitions

1

2.

Grant of Rights

16

3.

Regulatory and Commercialization Activities

21

4.

Development Committee

27

5.

Payments and Records

29

6.

Intellectual Property

35

7.

Confidentiality and Non-Disclosure

43

8.

Representations and Warranties

48

9.

Indemnity

52

10.

Term and Termination

55

11.

Miscellaneous

58

 

 

Schedules

 

 

 

Schedule 1 – Corporate Names

 

Schedule 2 – Existing Patents

 

Schedule 3 – Licensed Compound

 

Schedule 4 – Press Release

 

 

 

Signatories

67

 

--------------------------------------------------------------------------------


 

This License Agreement (the Agreement) is made and entered into effective as of
March 26, 2018 (the Effective Date)

 

BY and BETWEEN:

 

(1)                                 Nabriva Therapeutics Ireland Designated
Activity Company, a private limited company incorporated under the laws of
Ireland (registered number 612454), with its registered office at Suite 510,
Regus Dublin Airport, Skybridge House Dublin, Airport, Swords, Co. Dublin, K67
P6K2, Republic of Ireland (Nabriva); and

 

(2)                                 Sinovant Sciences Ltd., an exempted limited
company incorporated under the laws of Bermuda, having its registered office at
2 Church Street, Hamilton, Bermuda and a wholly-owned subsidiary of Parent
(Licensee);

 

(3)                                 Solely for purposes of Clauses 2.1 (Grants
to Licensee), 5 (PAYMENTS AND RECORDS), 8.4 (Additional Covenant of Nabriva),
11.3 (Assignment), 11.6 (Notices), 11.11 (No Benefit to Third Parties), 11.13
(Relationship of the Parties) and 11.17 (Guaranty), Nabriva Therapeutics GmbH
(formerly Nabriva Therapeutics AG), a private limited company incorporated and
registered in Austria (registered number FN 269261y), with its registered office
at Leberstrasse 20, 1110 Vienna, Austria (NTGmbH); and

 

(4)                                 Solely for purposes of Clauses 11.17
(Guaranty) and 11.18 (Parent Representation and Warranty), Roivant
Sciences, Ltd., an exempted limited company incorporated under the laws of
Bermuda, having its registered office at 2 Church Street, Hamilton, Bermuda
(Parent).

 

Nabriva and Licensee are referred to herein individually as a Party and
collectively as the Parties.  Nabriva and NTGmbH are referred to herein
individually as a Nabriva Party and collectively as the Nabriva Parties.

 

RECITALS:

 

(A)                               WHEREAS, Nabriva and NTGmbH own and control
certain intellectual property rights with respect to the Licensed Compound (as
defined herein) and Licensed Products (as defined herein) in the Territory (as
defined herein); and

 

(B)                               WHEREAS, Nabriva and NTGmbH wish to grant a
license to Licensee and Licensee wishes to take a license under such
intellectual property rights to develop and commercialize Licensed Products in
the Territory, in each case in accordance with the terms and conditions set
forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

 

1.                                      DEFINITIONS

 

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

 

AAA has the meaning set forth in Clause 11.5(d) (Governing Law and Dispute
Resolution - subclause (d)).

 

ABSSSI means acute bacterial skin and skin structure infections.

 

1

--------------------------------------------------------------------------------


 

Active Pharmaceutical Ingredient means any substance intended to be used in a
pharmaceutical product that, when used, becomes an active ingredient of that
product intended to exert a pharmacological, immunological or metabolic action
with a view to restoring, correcting or modifying physiological functions in man
or animal or to make a medical diagnosis; but excluding formulation components
such as coatings, stabilizers, excipients or solvents, adjuvants or controlled
release technologies.

 

Affiliate means, with respect to a Party or NTGmbH, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Party (or NTGmbH, if applicable), but for only so
long as such control exists.  For purposes of this definition, “control” and,
with correlative meanings, the terms “controlled by” and “under common control
with” means:

 

(a)                                 the possession, directly or indirectly, of
the power to direct the management or policies of a business entity, whether
through the ownership of voting securities, by contract relating to voting
rights or corporate governance or otherwise;

 

(b)                                 the right to elect a majority of the members
of the Board of Directors, or to appoint the chief executive officer, general
manager or other senior management officials; or

 

(c)                                  the ownership, directly or indirectly, of
more than fifty percent (50%) (or such lesser percentage which is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction) of
the voting securities or other ownership interest of a business entity (or, with
respect to a limited partnership or other similar entity, its general partner or
controlling entity).

 

Agreement has the meaning set forth in the preamble hereto.

 

Alliance Manager has the meaning set forth in Clause 4.2(e) (Alliance Managers).

 

Anti-Corruption Laws has the meaning set forth in Clause 8.6 (Anti-Bribery and
Anti-Corruption Compliance).

 

Applicable Law means applicable laws, rules and regulations, including any
rules, regulations, guidelines or other requirements of the Regulatory
Authorities, that may be in effect from time to time and applicable to a
particular activity hereunder, including the FFDCA, DAL, the Provisions for Drug
Registration of the CFDA and the Anti-Corruption Laws.

 

Arbitration Notice has the meaning set forth in Clause 11.5(d) (Governing Law
and Dispute Resolution - subclause (d)).

 

Arbitrators has the meaning set forth in Clause 11.5(d) (Governing Law and
Dispute Resolution - subclause (d)).

 

Auditor has the meaning set forth in Clause 5.10 (Audit Dispute).

 

Authorized Representatives has the meaning set forth in Clause 8.6 (Anti-Bribery
and Anti-Corruption Compliance).

 

Board of Directors has the meaning set forth in the definition of Change of
Control.

 

Breaching Party has the meaning set forth in Clause 10.2(a) (Material Breach).

 

2

--------------------------------------------------------------------------------


 

Business Day means a day other than a Saturday or Sunday or a day on which
banking institutions in New York, NY or Bermuda are permitted or required to be
closed.

 

CABP means Community-Acquired Bacterial Pneumonia.

 

Calendar Half-Year means each successive period of six (6) calendar months
commencing on 1 January and 1 July and except that the first Calendar Half-Year
of the Term shall commence on the Effective Date and end on the day immediately
prior to the first to occur of 1 January or 1 July after the Effective Date.

 

Calendar Quarter means each successive period of three (3) calendar months
commencing on 1 January, 1 April, 1 July and 1 October, except that the first
Calendar Quarter of the Term shall commence on the Effective Date and end on the
day immediately prior to 1 April, 2018.

 

Calendar Year means each successive period of twelve (12) calendar months
commencing on 1 January and ending on 31 December except that the first Calendar
Year of the Term shall commence on the Effective Date and end on 31 December of
the year in which the Effective Date occurs.

 

CFDA means the China Food and Drug Administration, or its predecessor State Food
and Drug Administration, and any successor agency thereto.

 

Change of Control means with respect to a Party, the occurrence of any of the
following after the Effective Date:

 

(a)                                 any Third Party “person” or “group” (as such
terms are defined below) (i) is or becomes the “beneficial owner” (as defined
below, except that a “person” or “group” shall be deemed to have “beneficial
ownership” of all shares of capital stock or other equity interests if such
person or group has the right to acquire such shares of capital stock or other
equity interests, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of shares of capital stock or
other interests (including partnership interests) of such Party (or, solely with
respect to Nabriva and if applicable, a parent of such Party) then outstanding
and normally entitled (without regard to the occurrence of any contingency) to
vote in the election of the directors, managers or similar supervisory positions
(Voting Stock) of such Party (or, solely with respect to Nabriva and if
applicable, such parent) representing fifty percent (50%) or more of the total
voting power of all outstanding classes of Voting Stock of such Party (or,
solely with respect to Nabriva and if applicable, such parent) or (ii) has the
power, directly or indirectly, to elect a majority of the members of the Party’s
(or, solely with respect to Nabriva and if applicable, such parent’s) board of
directors or similar governing body (Board of Directors);

 

(b)                                 such Party (or, solely with respect to
Nabriva and if applicable, a parent of such Party) enters into a merger,
consolidation or similar transaction with a Third Party (whether or not such
Party (or, solely with respect to Nabriva and if applicable, such parent) is the
surviving entity) and as a result of such merger, consolidation or similar
transaction (i) the members of the Board of Directors of such Party (or, solely
with respect to Nabriva and if applicable, such parent) immediately prior to
such transaction constitute less than a majority of the members of the Board of
Directors of such Party (or, solely with respect to Nabriva and if applicable,
such parent) or such surviving Person immediately following such transaction or
(ii) the Persons that beneficially owned, directly or indirectly, the shares of
Voting Stock of such Party (or, solely with respect to Nabriva and if
applicable, such parent) immediately prior to such transaction cease to
beneficially own, directly or indirectly, shares of Voting Stock of such Party
(or, solely with respect to Nabriva and if applicable, such parent) representing
at

 

3

--------------------------------------------------------------------------------


 

least a majority of the total voting power of all outstanding classes of Voting
Stock of the surviving Person in substantially the same proportions as their
ownership of Voting Stock of such Party (or, solely with respect to Nabriva and
if applicable, such parent) immediately prior to such transaction;

 

(c)                                  such Party sells or transfers to any Third
Party, in one or more related transactions, properties or assets representing
all or substantially all of such Party’s consolidated total assets to which this
Agreement relates; or

 

(d)                                 the holders of capital stock of such Party
approve a plan or proposal for the liquidation or dissolution of such Party.

 

For the purpose of this definition of Change of Control:

 

(i)                                     person and group have the meanings given
such terms under Section 13(d) and 14(d) of the United States Securities
Exchange Act of 1934 and the term “group” includes any group acting for the
purpose of acquiring, holding or disposing of securities within the meaning of
Rule 13d-5(b)(1) under the aforesaid Act;

 

(ii)                                  a beneficial owner shall be determined in
accordance with Rule 13d-3 under the aforesaid Act; and

 

(iii)                               the terms beneficially owned and
beneficially own shall have meanings correlative to that of “beneficial owner”.

 

For clarity, any investment transaction by venture capital or other financial
investors not engaged directly in the pharmaceutical or biotechnology business
and not otherwise affiliated with a pharmaceutical or biotechnology company, the
purpose of which is to raise capital for a Party, shall not be deemed to be a
Change of Control of that Party.

 

Clinical Supply Agreement has the meaning set forth in Clause 3.5(b)

 

Combination Product means a Licensed Product that is comprised of or contains
the Licensed Compound as an Active Pharmaceutical Ingredient together with one
(1) or more other Active Pharmaceutical Ingredients and is sold either as a
fixed dose or as separate doses in a single package.

 

Commercial Supply Agreement has the meaning set forth in Clause 3.5(b).

 

Commercialization means any and all activities undertaken before and after
Regulatory Approval directed to the preparation for sale, offering for sale, or
sale of a product, including activities related to marketing, advertising,
promoting, detailing, medical education, sales force training, scientific and
medical affairs, distributing (including without limitation importing,
exporting, transporting, customs clearance, warehousing, invoicing, handling and
delivering the product to customers), selling such product,  booking sales, and
interacting with Regulatory Authorities regarding any of the foregoing;
provided, however, that Commercialization does not include research, Development
or Manufacturing.  When used as a verb, to Commercialize and Commercializing
means to engage in Commercialization and Commercialized has a corresponding
meaning.

 

Commercially Reasonable Efforts means, with respect to the performance of
Development or Commercialization activities with respect to the Licensed
Compound or a Licensed Product by Licensee, the carrying out of such activities
using efforts and resources comparable to the efforts and resources commonly
used in the biopharmaceutical industry by companies of a similar stage and size

 

4

--------------------------------------------------------------------------------


 

as Licensee with resources and expertise similar to those of Licensee for
compounds or products of similar market potential at a similar stage in
development or product life, taking into account, as applicable, relative safety
and efficacy, product profile, the regulatory environment, payors’ policies and
regulations, competitiveness of the marketplace and the market potential of such
products, the nature and extent of market exclusivity, including patent coverage
and regulatory data protection, and price and reimbursement status, but not
taking into account any payment obligations under this Agreement.

 

Commercialization Plan means the strategic commercialization plan for the
Commercialization of Licensed Products in the Field in the Territory, as such
plan may be amended or updated from time to time in accordance with this
Agreement, which plan Licensee shall ensure is at all times consistent with the
terms and conditions of this Agreement and all In-License Agreements. The
Commercialization Plan will include in reasonable detail (a) marketing principal
strategies with respect to marketing and promoting the Licensed Products during
the applicable time period, (b) the material activities to be conducted by
Licensee in connection with the Commercialization of the Licensed Products
during such time period, and (c) an estimate of all expenses associated with the
activities set forth in such Commercialization Plan.

 

Confidential Information has the meaning set forth in Clause 7.1
(Confidentiality Obligations).

 

Control means, subject to Clause 2.5(b) (In-License Agreements) and Clause
11.3(b) (Assignment - subclause (b)), with respect to any item of Information,
Regulatory Documentation, material, Patent or other intellectual property right,
possession of the right, whether directly or indirectly and whether by
ownership, license or otherwise (other than by operation of the license and
other grants in Clause 2.1 (Grants to Licensee), 2.2 (Grants to Nabriva) or 10.3
(Consequences of Termination)), to grant a license, sublicense or other right
(including the right to reference Regulatory Documentation) to or under such
Information, Regulatory Documentation, material, Patent or other intellectual
property right as provided for herein without violating the terms of any
agreement with any Third Party.

 

Controlling Party has the meaning set forth in Clause 6.5 (Invalidity or
Unenforceability Defenses or Actions).

 

Corporate Names means (a) the Trademarks, names and logos identified on Schedule
1, (b) the Trademarks (in their native language or any translation thereof) with
respect to any Licensed Product outside the Territory (the Nabriva Product
Trademarks) and (c) such other Trademarks, names and logos as Nabriva may
designate in writing from time to time.

 

Cost of Goods Sold or COGS means, with respect to particular Lefamulin
Materials, the aggregate of internal and external costs of Nabriva and any of
its Affiliates to Manufacture such Lefamulin Materials, calculated as follows:
(a) to the extent that Nabriva or any of its Affiliates performs any part of the
Manufacturing of such Lefamulin Materials, the actual direct material costs and
direct labor costs for, plus manufacturing overhead directly allocable to, such
Manufacturing of such Lefamulin Materials, all calculated in accordance with
GAAP; and (b) to the extent that Manufacturing of such Lefamulin Materials is
performed by a Third Party, the costs paid to such Third Party for such
activities that are directly allocable to such Manufacturing of such Lefamulin
Materials and, directly allocated labor costs actually incurred by Nabriva or
any of its Affiliates in managing and overseeing the relationship with such
Third Party manufacturer, determined in accordance with GAAP.  Cost of Goods
Sold shall also include royalties or license fees paid by Nabriva or any of its
Affiliates to any Third Party to license Information or Patents for the
Manufacture of such Licensed Product.  To the extent that any of the foregoing
costs are attributable both to such Licensed Product and to one or more other
products of Nabriva or any of its Affiliates, such costs shall be equitably
allocated across all such products.

 

5

--------------------------------------------------------------------------------


 

CTA means Clinical Trial Application that is required to initiate a clinical
trial for registering a drug product under the Drug Administration Law of the
People’s Republic of China and the Provisions for Drug Registration (SFDA Order.
28) or equivalents thereof under future Chinese laws and regulations, as the
same may be amended from time to time.

 

DAL means the Drug Administration Law of the People’s Republic of China.

 

Development means all activities related to research, pre-clinical and other
non-clinical testing, test method development and stability testing, toxicology,
formulation, process development, manufacturing scale-up, qualification and
validation, quality assurance/quality control, in vitro microbiology, clinical
studies, statistical analysis and report writing, the preparation and submission
of Drug Approval Applications, regulatory affairs with respect to the foregoing
and all other activities necessary or reasonably useful or otherwise requested
or required by a Regulatory Authority as a condition or in support of obtaining
or maintaining a Regulatory Approval; provided, however, that Development
excludes Manufacturing or Commercialization.  When used as a verb, Develop and
Developing means to engage in Development and Developed has a corresponding
meaning.

 

Development Plan means the plan for the Development of the Licensed Products,
including for Regulatory Approval and Post-Approval Research, in the Field in
the Territory, including in reasonable detail (a) all material Development
activities reasonably anticipated to be undertaken by Licensee to obtain
Regulatory Approval of Licensed Products in the Field in the Territory
(b) estimated dates on which Licensee expects to achieve each Milestone Event,
(c) an estimate of costs and expenses associated with the activities set forth
therein as such plan may be amended or updated from time to time in accordance
with this Agreement and (d) such other information set forth in Clause
3.1(a) (Development Plan), which plan Licensee shall ensure is at all times
consistent with the terms and conditions of this Agreement and all In-License
Agreements.

 

Dispute has the meaning set forth in Clause 11.5(b)(ii) (Governing Law and
Dispute Resolution - subclause (b)(ii)).

 

Dollars or $ means United States Dollars.

 

Drug Approval Application means with respect to any pharmaceutical product in
any Jurisdiction, an application for Regulatory Approval for such pharmaceutical
product in such Jurisdiction, including, as applicable,: (a) a New Drug
Application or NDA as defined in the FFDCA, (b) a Drug Registration Application
or any future equivalents thereof as defined in the DAL and the Provisions for
Drug Registration, (c) any corresponding foreign application in a Jurisdiction;
and (d) all renewals, supplements and amendments to any of the foregoing.

 

Effective Date has the meaning set forth in the preamble hereto.

 

Enforcing Party has the meaning set forth in Clause 6.3(b) (Enforcement of
Patents).

 

Existing Patents means the Patents listed on Schedule 2.

 

Exploit means to make, have made, import, use, sell or offer for sale, including
to research, Develop, Commercialize, register, Manufacture, have Manufactured,
hold or keep (whether for disposal or otherwise), have used, export, transport,
distribute, promote, market or have sold or otherwise dispose of.  Exploitation
means the act of Exploiting a compound, product or process.

 

FDA means the United States Food and Drug Administration and any successor
agency thereto.

 

6

--------------------------------------------------------------------------------


 

FFDCA means the United States Federal Food, Drug, and Cosmetic Act, as amended
from time to time, together with any rules, regulations and requirements
promulgated thereunder (including all additions, supplements, extensions and
modifications thereto).

 

Field means all uses in humans in those indications for which the Licensed
Products may be Developed and Commercialized in the Territory, as specified by
Nabriva in writing.

 

First Commercial Sale means, with respect to a Licensed Product and a
Jurisdiction in the Territory, the first arm’s length sale for monetary value
for use or consumption by the end user of such Licensed Product in such
Jurisdiction after Regulatory Approval for such Licensed Product has been
obtained in such Jurisdiction (whether or not Reimbursement Approval has been
received).  Sales, for no charge, of reasonable amounts of such Licensed Product
in such Jurisdiction prior to receipt of Regulatory Approval for such Licensed
Product as so-called “treatment IND sales,” “named patient sales,” or
“compassionate use sales” shall not be construed as a First Commercial Sale.

 

FPFV means the first patient’s first screening visit in a clinical trial at or
prior to which such subject signs an informed consent to participate in such
clinical trial (if required under Applicable Law).

 

GAAP means, with respect to a Party or any of its Affiliates or Sublicensees, as
applicable, United States generally accepted accounting
principles, International Financial Reporting Standards or such other similar
national standards as such Party, Affiliate or Sublicensee, as applicable,
adopts, in each case, consistently applied.

 

Generic Product means, with respect to a particular mode of administration of a
Licensed Product in a Jurisdiction, any other prescription pharmaceutical
product (a) that is not produced, licensed or owned by Licensee, any of its
Affiliates or any Sublicensee, (b) that contains the Licensed Compound and the
same other Active Pharmaceutical Ingredient(s), if any, of such Licensed
Product, (c) uses the same mode of administration as such Licensed Product, and
(d) with respect to which a Third Party (other than a Sublicensee) has received
Regulatory Approval for a Drug Approval Application for such other product in
such Jurisdiction through an abbreviated regulatory pathway in reliance on the
approved Drug Approval Application for such Licensed Product in such mode of
administration in such Jurisdiction received by Licensee, any of its Affiliates
or any Sublicensee (such as Class 4 drugs under the current CFDA regulations);
provided, however, that, if, with respect to a particular mode of administration
of a Licensed Product in a Jurisdiction, (y) a product otherwise meets the
criteria in clauses (a), (b) and (d) but uses a different mode of administration
and (z) the relevant Regulatory Authority in such jurisdiction determines in
accordance with Applicable Law that such product is substitutable for such
Licensed Product, then such product shall also be considered a Generic Product
of such Licensed Product.

 

Government Official means (a) any Person employed by or acting on behalf of a
government, government-controlled agency or entity or public international
organization, (b) any political party, party official or candidate, (c) any
Person who holds or performs the duties of an appointment, office or position
created by custom or convention or (d) any Person who holds himself out to be
the authorized intermediary of or has a close relationship with any of the
foregoing who can reasonably influence foregoing’s decision making, including,
but not limited to, the direct relatives of foregoing.

 

Governmental Authority means any federal, national, multinational, state,
provincial, city, county or local government or any court, arbitrational
tribunal, administrative agency or commission or government authority acting
under the authority of any federal, national, multinational, state, provincial,
city, county or local government.

 

Hatch-Waxman Act has the meaning set forth in the definition of Hatch Waxman Act
Certification.

 

7

--------------------------------------------------------------------------------


 

Hatch-Waxman Act Certification means a certification under the U.S. “Drug Price
Competition and Patent Term Restoration Act” of 1984 (Hatch-Waxman Act), as set
forth at 21 U.S.C. §355(b)(2)(A)(iv) or 21 U.S.C. §355(j)(2)(A)(vii)(IV).

 

IDL means an imported drug license under the DAL and its relevant regulation and
rules.

 

Improvement means any invention, discovery, development or modification with
respect to the Licensed Compound or a Licensed Product or relating to the
Exploitation thereof, whether or not patented or patentable, including any
enhancement in the efficiency, operation, Manufacture, ingredients, preparation,
presentation, formulation, means of delivery (including the development of any
delivery system or enhancement thereto) or dosage of such Licensed Compound or
Licensed Product, any discovery or development of any new or expanded
indications for such Licensed Compound or Licensed Product, or any discovery or
development that improves the stability, safety or efficacy of such Licensed
Compound or Licensed Product.

 

IND means (a) an investigational new drug application filed with the FDA for
authorization to commence clinical studies and its equivalent in other
Jurisdictions and (b) all supplements and amendments that may be filed with
respect to the foregoing.

 

Indemnification Claim Notice has the meaning set forth in Clause 9.3(a) (Notice
of Claim).

 

Indemnified Party has the meaning set forth in Clause 9.3(a) (Notice of Claim).

 

Information means all technical, scientific and other know-how and information,
trade secrets, knowledge, technology, means, methods, processes, practices,
formulae, instructions, skills, techniques, procedures, experiences, ideas,
technical assistance, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results and other material, including:
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, pre-clinical, clinical, safety, manufacturing and quality
control data and information, including study designs and protocols, assays and
biological methodology, in each case (whether or not confidential, proprietary,
patented or patentable) in written, electronic or any other form now known or
hereafter developed; provided, however, that Information excludes Patents.

 

Infringement has the meaning set forth in Clause 6.3(a) (Notice).

 

In-License Agreement means any license or other agreement entered into after the
Effective Date by and between Nabriva or any of its Affiliates, on the one hand,
and one or more Third Parties, on the other hand, pursuant to which Nabriva or,
subject to Clause 11.3(b), such Affiliate acquires Control of any Patents or
Information that, subject to Clause 2.5(b) (In-License Agreements), would be
Nabriva Patents or Nabriva Know-How, as such license or other agreement may be
amended from time to time during the Term.

 

Invoiced Sales has the meaning set forth in the definition of Net Sales.

 

Joint Intellectual Property Rights has the meaning set forth in
Clause 6.1(b) (Ownership of Joint Patents and Joint Know-How).

 

Joint Know-How has the meaning set forth in Clause 6.1(b) (Ownership of Joint
Patents and Joint Know-How).

 

Joint Patents has the meaning set forth in Clause 6.1(b) (Ownership of Joint
Patents and Joint Know-How).

 

8

--------------------------------------------------------------------------------


 

Joint Development Committee or JDC has the meaning set forth in Clause 4.1
(Joint Development Committee).

 

JDC Dispute has the meaning set forth in Clause 11.5 (Governing Law and Dispute
Resolution).

 

Jurisdiction means, as applicable, a country, region or jurisdiction.

 

Knowledge means the actual knowledge, without any duty to conduct any
investigation with respect to such facts and information, of (a) with respect to
Nabriva and its Affiliates, the Chief Executive Officer, Chief Scientific
Officer, Chief Financial Officer, Chief Commercial Officer and General Counsel
of Nabriva and (b) with respect to Licensee, the Chief Executive Officer and
Chief Medical Officer of Licensee or, as set forth herein, its relevant
Affiliate, or any personnel holding positions equivalent to such job title (but
only to the extent such positions exist at Licensee or such Affiliate).

 

Lefamulin Materials means, as applicable, the Licensed Compound in bulk form
manufactured for use as an Active Pharmaceutical Ingredient, intermediates
required to Manufacture the finished product formulation of a Licensed Product,
the finished product formulation of a Licensed Product, and any other components
required to Manufacture any Licensed Product.

 

Licensed Compound means Lefamulin as shown in Schedule 3 and, to the extent
included in any Licensed Product, any metabolite, salt, ester, hydrate, solvate,
isomer, enantiomer, free acid form, free base form, crystalline form,
co-crystalline form, amorphous form, pro-drug (including ester pro-drug) form,
racemate, polymorph, chelate, stereoisomer, tautomer or optically active form of
any of the foregoing.

 

Licensed Product means any product that is comprised of or contains a Licensed
Compound alone or in combination with one or more other Active Pharmaceutical
Ingredients, in each case only in the specific form(s) (i.e., the specific
Active Pharmaceutical Ingredients, mode of administration, formulation, etc.
(but not dosage) for each such product) clinically Developed by Nabriva or any
of its Affiliates.

 

Licensed Product Agreement means, with respect to a Licensed Product, any
agreement entered into by and between Licensee or any of its Affiliates or its
or their Sublicensees, on the one hand, and one or more Third Parties, on the
other hand, that is necessary or reasonably useful for the Exploitation of such
Licensed Product in the Field in the Territory, including (a) any agreement
pursuant to which Licensee, its Affiliates or its or their Sublicensees receives
any license or other rights to Exploit such Licensed Product, (b) supply
agreements pursuant to which Licensee, its Affiliates or its or their
Sublicensees obtain or will obtain quantities of such Licensed Product or
applicable Lefamulin Materials (provided, however, that this clause (b) shall
not be interpreted to grant Licensee, its Affiliates or Sublicensees the right
to Manufacture or have Manufactured, or otherwise obtain, any quantity of any
Active Pharmaceutical Ingredient (or other Lefamulin Materials) of a Licensed
Product other than from Nabriva, except in accordance with the applicable Supply
Agreement), (c) clinical trial agreements, (d) contract research organization
agreements and (e) service agreements.

 

Licensee has the meaning set forth in the preamble hereto.

 

Licensee Development Data means any (a) pharmacology, toxicology and other
biological data included in or in support of the Regulatory Documentation in the
Territory that was created or Controlled by Licensee, any of its Affiliates or
any Sublicensee, or on behalf of Licensee or any of its Affiliates or any
Sublicensee (Licensee Regulatory Documentation), and (b) clinical data included
in or in support of Licensee Regulatory Documentation.

 

9

--------------------------------------------------------------------------------


 

Licensee Know-How means all Information Controlled by Licensee or any of its
Affiliates or its or their Sublicensees as of the Effective Date or during the
Term that is necessary or reasonably useful for the Exploitation of the Licensed
Compound or a Licensed Product or any Improvement thereto.  For clarity,
Licensee Know-How includes any Licensee Development Data and Licensee Regulatory
Documentation to the extent consistent with this definition.

 

Licensee Patents means all of the Patents Controlled by Licensee or any of its
Affiliates or its or their Sublicensees as of the Effective Date or at any time
during the Term that claim or cover the Licensed Compound or a Licensed Product
or any Improvement thereto, or the Exploitation of any of the foregoing, but
excluding any Joint Patents.

 

Losses has the meaning set forth in Clause 9.1 (Indemnification of Nabriva).

 

Manufacture and Manufacturing means all activities related to the production,
manufacture, processing, filling, finishing, packaging, labeling, in-process and
finished testing, shipping, storing, or release of a product or any ingredient
or intermediate thereof, including process development, process qualification
and validation, scale-up, pre-clinical, clinical and commercial manufacture and
analytic development, product characterization, test method development and
stability testing, formulation, quality assurance and quality control of the any
compound, product or intermediate, and regulatory affairs with respect to the
foregoing.

 

Milestone Event has the meaning set out in Clause 5.2 (Milestones).

 

Nabriva has the meaning set forth in the preamble hereto.

 

Nabriva Know-How means all Information Controlled by Nabriva or, subject to
Clause 11.3(b) (Assignment - subclause (b)), any of its Affiliates as of the
Effective Date or during the Term that is necessary or reasonably useful for the
Development or Commercialization of the Licensed Compound or a Licensed Product
in the Field in the Territory.  For clarity, Nabriva Know-How includes any
Nabriva Development Data and Nabriva Regulatory Documentation to the extent
consistent with this definition.

 

Nabriva Development Data means any of the following related to the Licensed
Compound or a Licensed Product that is Controlled by Nabriva and necessary or
reasonably useful for the Development or Commercialization of the Licensed
Compound or a Licensed Product in the Field in the Territory:  (a) pharmacology,
toxicology and other biological data included in or in support of the Regulatory
Documentation outside of the Territory that was created by Nabriva or on behalf
of Nabriva and (b) clinical data included in or in support of the Regulatory
Documentation outside of the Territory.

 

Nabriva Entity has the meaning set out in Clause 2.6(b) (Territorial
Restrictions - subclause(b)).

 

Nabriva Patents means all of the Patents in the Territory Controlled by Nabriva
or, subject to Clause 11.3(b) (Assignment - subclause (b)), any of its
Affiliates as of the Effective Date or during the Term, that are necessary or
reasonably useful (or, with respect to a Patent application, would be necessary
or reasonably useful if such Patent application were to issue as a Patent) for
the Development, Manufacture or Commercialization of the Licensed Compound or a
Licensed Product in the Field in the Territory, but excluding any Joint Patents;
provided, however, that, solely with respect to Clauses 6.2 (Maintenance and
Prosecution of Patents), 6.3 (Enforcement of Patents) and 6.5 (Invalidity or
Unenforceability Defenses or Actions), Nabriva Patents means all of the Patents
in the Territory Controlled by Nabriva or, subject to Clause 11.3(b) (Assignment
- subclause (b)), any of its Affiliates as of the Effective Date or during the
Term, that are necessary or reasonably useful (or, with respect to a Patent
application, would be necessary or reasonably useful if such Patent application
were to

 

10

--------------------------------------------------------------------------------


 

issue as a Patent) for the Development or Commercialization of the Licensed
Compound or a Licensed Product in the Field in the Territory, but excluding any
Joint Patents.  The Nabriva Patents include the Existing Patents.

 

Nabriva Regulatory Documentation means (a) Regulatory Documentation Controlled
by Nabriva or any of its Affiliates as of the Effective Date relating to the
Licensed Compound and (b) Regulatory Documentation Controlled by Nabriva during
the Term relating to the Licensed Compound that a Regulatory Authority in the
Territory requires from Licensee in order for Licensee to submit a CTA or Drug
Approval Application for a Licensed Product in the Territory.

 

Net Sales means, with respect to a Licensed Product for any period, the gross
amount billed or invoiced by Licensee, its Affiliates or its or their
Sublicensees to Third Parties for the sale of a Licensed Product (the Invoiced
Sales), less deductions with respect to such Licensed Product for:

 

(a)                                 normal and customary trade, quantity, cash
and prompt settlement discounts (including chargebacks and allowances) actually
taken or accrued;

 

(b)                                 amounts repaid or credited by reason of
rejection, return or recall of goods, allowances for sales, rebates, bona fide
price reductions, retroactive price reductions, or billing errors;

 

(c)                                  transportation, importation, freight,
postage, shipping, insurance and other handling expenses to the extent that such
items are included in the gross amount invoiced;

 

(d)                                 taxes imposed on production, sale, or
delivery, including sales, use, customs and excise duties, turnover, inventory,
value added taxes (but excluding taxes imposed on net income), and other taxes
or duties related to a Licensed Product, in each case described in this clause
(d) to the extent that such items are included in the gross amount invoiced;

 

(e)                                  discounts, rebates, reimbursements,
chargeback payments, and similar payments granted to managed health care
organizations or other health care institutions (including hospitals), health
care administrators, patient assistance or similar programs, pharmacy benefit
managers (or equivalents thereof), wholesalers and other distributors,
pharmacies and other retailers, group purchasing organizations or other buying
groups, health maintenance organizations, national, state/provincial, local, and
other governments, their agencies and purchasers and reimbursers, any other
providers of health insurance coverage, or to trade customers including, by way
of illustration and not in limitation of the Parties’ rights hereunder, Federal
or state Medicaid, Medicare or similar state program or equivalent foreign
governmental program;

 

(f)                                   the portion of administrative fees paid
during the relevant time period to group purchasing organizations or
pharmaceutical benefit managers relating to such Licensed Product; and

 

(g)                                  amounts invoiced for sales of Licensed
Product that are written off as uncollectible after reasonable collection
efforts, in accordance with GAAP; provided that the amounts deducted under this
subsection (g) shall not exceed [**] percent ([**]%) of Net Sales of the
relevant Licensed Product in the relevant Calendar Quarter;

 

in each case to the extent consistent with Applicable Law.

 

All deductions shall only be allowable to the extent they are commercially
reasonable and shall be determined, on a Jurisdiction-by-Jurisdiction basis, as
incurred in the ordinary course of business in type and amount consistent with
Licensee’s, its Affiliate’s, or a Sublicensee’s (as the case may be) business
practices consistently applied across its product lines and accounting
standards.  Any of the

 

11

--------------------------------------------------------------------------------


 

deductions listed above that involves a payment by Licensee, its Affiliates or
its or their Sublicensees shall be taken as a deduction in the Calendar Quarter
in which the payment is accrued by such entity; provided, however, that, if the
accrued amount with respect to such deduction is determined in a subsequent
Calendar Quarter to have been greater than the actual amount of such deduction,
the amount over-accrued shall be included in Net Sales in such subsequent
Calendar Quarter. For purposes of determining Net Sales, a Licensed Product
shall be deemed to be sold when billed or invoiced and a sale shall not include
transfers or dispositions of such Licensed Product for pre-clinical or clinical
purposes or provided in good faith as samples or through patient assistance
programs, in each case, without charge.  Licensee’s, its Affiliates’ or its or
their Sublicensees’ transfer of any Licensed Product to an Affiliate or
Sublicensee shall not result in any Net Sales, unless such Licensed Product is
consumed or administered by such Affiliate or Sublicensee in the course of its
commercial activities, provided that the first sale to a Third Party thereafter
is included in Net Sales.  With respect to any unit of Licensed Product that is
consumed or administered by Licensee or its Affiliates or its or their
Sublicensees, Net Sales shall include the greater of (A) any amount billed or
invoiced with respect to such consumption or administration, including any
services provided directly in connection therewith or (B) the average per-unit
Net Sales of such Licensed Product in the relevant Jurisdiction in the relevant
Calendar Quarter.

 

In the event that a Licensed Product is sold in the form of a Combination
Product, the Parties will discuss in good faith a proper methodology for
adjusting Net Sales of such Combination Product.

 

In the case of pharmacy incentive programs, hospital performance incentive
programs, chargebacks, disease management programs, similar programs or
discounts on portfolio product offerings, all rebates, discounts and other forms
of reimbursements shall be allocated among the relevant products on the basis on
which such rebates, discounts and other forms of reimbursements were actually
granted or, if such basis cannot be determined, in accordance with Licensee’s,
its Affiliates’ or its or their Sublicensees’ existing allocation method;
provided that any such allocation to a Licensed Product shall be: (i) done in
accordance with Applicable Law, including any price reporting laws, rules and
regulations and (ii) subject to clause (i), in no event no greater than a pro
rata allocation, such that the portion of each of the foregoing rebates,
discounts and other forms of reimbursements shall not be included as deductions
from Invoiced Sales hereunder in any amount greater than the proportion of the
number of units of such Licensed Product sold by Licensee, its Affiliates or its
or their Sublicensees to Third Parties hereunder compared to the number of units
of all the products sold by Licensee, such Affiliates and such Sublicensees to
Third Parties to which such foregoing rebate, discount or other form of
reimbursement, as applicable, are granted.

 

If a Licensed Product is sold or otherwise commercially disposed of for
consideration other than cash or in a transaction that is not at arm’s length
between the buyer and the seller, then the gross amount to be included in the
calculation of Net Sales shall be the amount that would have been invoiced had
the transaction been conducted at arm’s length and for cash.  Such amount that
would have been invoiced shall be determined, wherever possible, by reference to
the average selling price of the relevant Licensed Product in arm’s length
transactions in the relevant Jurisdiction in the relevant Calendar Quarter.

 

Subject to the above, Net Sales shall be calculated in accordance with the
standard internal policies and procedures of Licensee, its Affiliates or its or
their Sublicensees, which must be in accordance with GAAP.

 

Non-Breaching Party has the meaning set forth in Clause 10.2(a) (Material
Breach).

 

Notice Period has the meaning set forth in Clause 10.2(a) (Material Breach).

 

12

--------------------------------------------------------------------------------


 

Party and Parties has the meaning set forth in the preamble hereto.

 

Patents means:

 

(a)                                 all national, regional and international
patents and patent applications, including provisional patent applications;

 

(b)                                 all patent applications filed either from
such patents, patent applications or provisional applications or from an
application claiming priority from any of these, including divisionals,
continuations, continuations-in-part, provisionals, converted provisionals and
continued prosecution applications;

 

(c)                                  any and all patents that have issued or in
the future issue from the foregoing patent applications ((a) and (b)), including
utility models, petty patents, invention patents and design patents and
certificates of invention;

 

(d)                                 any and all extensions or restorations by
existing or future extension or restoration mechanisms, including revalidations,
reissues, re-examinations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications ((a),
(b) and (c)); and

 

(e)                                  any similar rights, including so-called
pipeline protection or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any of such
foregoing patent applications and patents.

 

Payment has the meaning set forth in Clause 5.6(a) (General).

 

Person means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a Governmental
Authority.

 

Phase 3 Clinical Trial means a controlled clinical trial, or a portion of a
controlled clinical trial, in humans of the efficacy and safety of a
pharmaceutical product, which study (in its entirety or such portion, as
applicable) is prospectively designed to demonstrate statistically whether such
product is effective and safe for use in a manner sufficient to file a Drug
Approval Application, as described in Federal Regulation 21 C.F.R.
§312.21(c) and its foreign equivalents.  For the sake of clarity, with respect
to what is commonly called a phase 2/3 trial, the Phase 3 Clinical Trial
definition is met upon the FPFV in the portion of such study that is
prospectively designed to demonstrate statistically whether such pharmaceutical
product is effective and safe for use in a manner sufficient to file a Drug
Approval Application, as described in Federal Regulation 21 C.F.R.
§312.21(c) and its foreign equivalents.  If a clinical trial does not constitute
a Phase 3 Clinical Trial at the time of FPFV, but is later determined by the
applicable Regulatory Authority to be sufficient to form the primary basis of an
efficacy claim in a Drug Approval Application, then, such clinical trial shall
be deemed to constitute a Phase 3 Clinical Trial, and the FPFV of such Phase 3
Clinical Trial shall be deemed to occur, on the date of such determination by
the applicable Regulatory Authority.

 

Post-Approval Research means ongoing research and development of a Licensed
Product after such Licensed Product has received Regulatory Approval in the
Territory, including phase IV clinical studies and clinical studies in support
of indications within the Field or labeling changes for such Licensed Product
within the Field in the Territory during the Term.

 

13

--------------------------------------------------------------------------------


 

Prior CDA has the meaning set forth in Clause 7.1 (Confidentiality Obligations).

 

Product Trademarks means the Trademark(s) used or to be used by Licensee or its
Affiliates or its or their Sublicensees for the Commercialization of Licensed
Products in the Field in the Territory and any registrations thereof or any
pending applications relating thereto in the Territory (excluding, in any event,
any Corporate Names and any Trademarks that consist of or include any corporate
name or corporate logo of the Parties or their Affiliates or its or their
(sub)licensees (or Sublicensees)).

 

Prohibited Payment has the meaning set forth in Clause 8.6 (Anti-Bribery and
Anti-Corruption Compliance).

 

Prosecuting Party has the meaning set forth in Clause 6.2(a) (In General).

 

Quality Assurance Agreement has meaning set forth in Clause 3.5(c) (Quality
Assurance Agreement).

 

Regulatory Approval means, with respect to a Jurisdiction in the Territory, any
and all approvals (including Drug Approval Applications), licenses,
registrations or authorizations of any Regulatory Authority necessary to
commercially distribute, sell or market a pharmaceutical product in such
Jurisdiction, including, where applicable, (a) pricing or reimbursement approval
(Reimbursement Approval) in such Jurisdiction, (b) pre- and post-approval
marketing authorizations (including any prerequisite Manufacturing approval or
authorization related thereto) and (c) labeling approval.

 

Regulatory Authority means any applicable supra-national, federal, national,
regional, state, provincial or local regulatory agency, department, bureau,
commission, council or other Governmental Authority regulating or otherwise
exercising authority with respect to the Exploitation of any compound or
pharmaceutical product, including the CFDA.

 

Regulatory Documentation means: all (a) applications (including all INDs, CTAs,
Drug Registration Application and Drug Approval Applications), registrations,
licenses, authorizations and approvals (including Regulatory Approvals);
(b) correspondence and reports submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority) and all supporting documents with
respect thereto, including all adverse event files and complaint files; and
(c) clinical and other data contained or relied upon in any of the foregoing; in
each case ((a), (b) and (c)) relating to the Licensed Compound or a Licensed
Product.

 

Regulatory Exclusivity Period means, with respect to each Licensed Product in
any Jurisdiction in the Territory, any period of data, market or other
regulatory exclusivity (other than Patent exclusivity) granted or afforded by
Applicable Law or by a Regulatory Authority in such Jurisdiction that confers
exclusive marketing rights with respect to such Licensed Product in such
Jurisdiction or prevents another Person from using or otherwise relying on any
data supporting the approval of the Drug Approval Application with respect to
such Licensed Product in such Jurisdiction without the prior written consent of
the Drug Approval Application-holder, as applicable.

 

Representatives has the meaning set forth in Clause 7.1 (Confidentiality
Obligations).

 

Retained Rights means, with respect to the Licensed Compound and Licensed
Products, the rights of Nabriva, its Affiliates and its and their licensors,
(sub)licensees and contractors to:

 

(a)                                 perform its and their obligations and
exercise its and their rights under this Agreement;

 

14

--------------------------------------------------------------------------------


 

(b)                                 Manufacture and research the Licensed
Compound or any Licensed Product anywhere in the world solely for Exploitation
outside the Territory; and

 

(c)                                  Develop and otherwise use the Licensed
Compound or Licensed Products for Exploitation outside the Territory.

 

Royalty Term means, with respect to each Licensed Product and each Jurisdiction
in the Territory, the period beginning on the date of the first sale of such
Licensed Product in such Jurisdiction (other than sales, for no charge, of
Licensed Products as “treatment IND sales,” “named patient sales,” or
“compassionate use sales”) and ending on the latest to occur of:

 

(a)                                 the expiration of the last-to-expire Valid
Claim in any Nabriva Patent or Joint Patent in such Jurisdiction that that
claims or covers (i) such Licensed Product, or its composition of matter,
(ii) the Licensed Compound included in such Licensed Product as a composition of
matter, or a method of treatment or other use of such Licensed Compound for any
indication in the Field, or (iii) a method of use of or a method of
Manufacturing such Licensed Product;

 

(b)                                 the expiration of the Regulatory Exclusivity
Period in such Jurisdiction for such Licensed Product; and

 

(c)                                  the tenth (10th) anniversary of the First
Commercial Sale of such Licensed Product in such Jurisdiction.

 

Second Notice has the meaning set forth in Clause 3.1(c) (Specific Diligence
Breach).

 

Senior Officer means, with respect to Nabriva, its Chief Executive Officer, and,
with respect to Licensee, its Chief Executive Officer.

 

Sublicensee means a Person, other than an Affiliate, that is granted a
sublicense, directly or indirectly, by Licensee or its Affiliate under the
grants in Clause 2.1 (Grants to Licensee), as provided in Clause 2.3
(Sublicenses).

 

Supply Agreement means the Clinical Supply Agreement (and any related Quality
Assurance Agreement) or the Commercial Supply Agreement (and any related Quality
Assurance Agreement).

 

Term has the meaning set forth in Clause 10.1 (Term and Expiration).

 

Termination Notice has the meaning set forth in Clause 10.2(a) (Material
Breach).

 

Territory means any or all (as applicable) of the following:  the People’s
Republic of China, the Hong Kong Special Administrative Region of the People’s
Republic of China, the Macau Special Administrative Region of the People’s
Republic of China, and Taiwan, each of which shall be considered a Jurisdiction
in the Territory for purposes of this Agreement.

 

Third Party means any Person other than Nabriva, Licensee and their respective
Affiliates.

 

Third Party Claims has the meaning set forth in Clause 9.1 (Indemnification of
Nabriva).

 

Third Party Infringement Claim has the meaning set forth in Clause 6.4
(Infringement Claims by Third Parties).

 

Third Party Patent Right has the meaning set forth in Clause 6.6 (Third Party
Patent Rights).

 

15

--------------------------------------------------------------------------------


 

Trademark means any word, name, symbol, color, shape, designation or any
combination thereof, including any trademark, service mark, trade name, brand
name, sub-brand name, trade dress, product configuration right, program name,
delivery form name, certification mark, collective mark, logo, tagline, slogan,
design or business symbol, that functions as an identifier of source, origin or
quality, whether or not registered, and all statutory and common law rights
therein and all registrations and applications therefor, together with all
goodwill associated with, or symbolized by, any of the foregoing.

 

Valid Claim means (a) a claim of any issued and unexpired Patent whose validity,
enforceability or patentability has not been affected by (i) irretrievable
lapse, abandonment, revocation, dedication to the public or disclaimer or (ii) a
holding, finding or decision of invalidity, unenforceability or
non-patentability by a court, Governmental Authority, national or regional
patent office or other appropriate body that has competent jurisdiction, such
holding, finding or decision being final and unappealable or unappealed within
the time allowed for appeal or (b) a claim of a pending Patent application that
was filed and is being prosecuted in good faith, has been pending for no more
than five (5) years, and has not been abandoned or finally disallowed without
the possibility of appeal or re-filing of the application.

 

VAT has the meaning set forth in Clause 5.6(b) (Value Added Tax).

 

Voting Stock has the meaning set forth in the definition of Change of Control.

 

2.                                      GRANT OF RIGHTS

 

2.1                               Grants to Licensee

 

Subject to Clauses 2.3 (Sublicenses) and 2.5 (Retention of Rights; Limitations
Applicable to License Grants) and the other terms and conditions of this
Agreement, Nabriva and NTGmbH hereby grant to Licensee (a) an exclusive
(including with regard to Nabriva and its Affiliates) license, with the right to
grant multiple tiers of sublicenses in accordance with Clause 2.3 (Sublicenses),
under the Nabriva Patents, the Nabriva Know-How, and Nabriva’s interests in the
Joint Intellectual Property, to Develop and Commercialize the Licensed Compound
and Licensed Products in the Field in the Territory; provided, however, that
Licensee may not co-formulate or co-package the Licensed Compound with any other
Active Pharmaceutical Ingredient without Nabriva’s prior written consent; and
(b) a non-exclusive license, with the right to grant multiple tiers of
sublicenses in accordance with Clause 2.3 (Sublicenses), under the Nabriva
Patents, the Nabriva Know-How, and Nabriva’s interests in the Joint Intellectual
Property to Manufacture Lefamulin Materials (other than (i) the Active
Pharmaceutical Ingredient of the Licensed Compound or (ii) except as set forth
in the relevant Supply Agreement, any other Lefamulin Materials supplied by
Nabriva to Licensee) in the Territory, solely for the Development and
Commercialization of the Licensed Compound and Licensed Products in the Field in
the Territory.

 

2.2                               Grants to Nabriva

 

Licensee hereby grants to Nabriva an exclusive (including with regard to
Licensee and its Affiliates), royalty-free, perpetual and irrevocable license,
with the right to grant sublicenses through multiple tiers, under the Licensee
Patents, the Licensee Know-How, and Licensee’s interests in the Joint
Intellectual Property, to Exploit the Licensed Compound, Licensed Product(s) or
any product containing the Licensed Compound, and any Improvements thereto,
mutatis mutandis, (a) outside the Territory, or (b) for purposes of performing
or exercising the Retained Rights.

 

16

--------------------------------------------------------------------------------


 

Licensee hereby grants to Nabriva a non-exclusive (subject to Clause 10.3(d)),
royalty-free, perpetual and irrevocable license, with the right to grant
sublicenses through multiple tiers, under the Licensee Patents, the Licensee
Know-How and Licensee’s interests in the Joint Intellectual Property to Exploit
any products, systems, or methods claimed in the Licensee Patents or the Joint
Intellectual Property other than the Licensed Product or Licensed Compound.

 

Licensee hereby grants to Nabriva (a) an exclusive, royalty-free, perpetual and
irrevocable license, with the right to grant sublicenses through multiple tiers,
under the Licensee Patents, the Licensee Know-How, and Licensee’s interests in
the Joint Intellectual Property to Manufacture the Active Pharmaceutical
Ingredient of the Licensed Compound in the Territory and (b) a non-exclusive,
royalty-free, perpetual and irrevocable license, with the right to grant
sublicenses through multiple tiers, under the Licensee Patents, the Licensee
Know-How, and Licensee’s interests in the Joint Intellectual Property to
Manufacture the Licensed Product or Lefamulin Materials (other than the Active
Pharmaceutical Ingredient of the Licensed Compound) in the Territory.

 

2.3                               Sublicenses

 

Licensee shall have the right to grant sublicenses, through multiple tiers of
sublicensees, under the licenses granted in Clause 2.1 (Grants to Licensee), to
its Affiliates and other Persons; provided that any such sublicenses shall be: 
(a) subject to the prior written consent of Nabriva if granted to a Person other
than an Affiliate of the Licensee, which consent shall not be unreasonably
withheld, conditioned or delayed; (b) subject to the prior written consent of
any applicable Third Party licensor as required under any In-License Agreement;
and (c) consistent with, and expressly made subject to, the terms and conditions
of this Agreement and the In-License Agreements.  Licensee shall cause each
Affiliate and Sublicensee to comply with the applicable terms and conditions of
this Agreement and the In-License Agreements, as if such Affiliate or
Sublicensee were a Party to this Agreement.

 

2.4                               Rights of Reference

 

Solely to the extent Regulatory Authorities in the Territory are permitted,
under Applicable Law, to utilize Regulatory Documentation submitted to
Regulatory Authorities outside of the Territory:

 

(a)                                 Nabriva hereby grants to Licensee and its
Sublicensees a Right of Reference and Use, as that term is defined in 21 C.F.R.
§ 314.3(b) and any foreign counterpart to such regulation, to all Nabriva
Regulatory Documentation and the Nabriva Development Data to the extent
necessary or reasonably useful to Develop, obtain Regulatory Approval of, or
Commercialize the Licensed Compound or Licensed Products in the Field in the
Territory, in each case, pursuant to the Development Plan or Commercialization
Plan and otherwise subject to the terms and conditions of this Agreement.

 

(b)                                 Without any additional consideration to
Licensee, Licensee hereby grants to Nabriva and its Affiliates, and any current
or future direct or indirect (sub)licensee of Nabriva with respect to the
Licensed Compound or a Licensed Product, a Right of Reference and Use to the
Licensee Development Data to the extent (i) necessary or  useful to Exploit the
Licensed Compound, Licensed Product(s) or any product containing the Licensed
Compound, and any Improvements thereto, outside of the Territory, or (ii) in
support of Development, Manufacturing, Regulatory Approval, or Commercialization
of the Licensed Compound, Licensed Product(s) or any product containing the
Licensed Compound, and any Improvements thereto, outside of the Territory.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Each Party will provide a signed statement
to this effect, if requested by the other Party, 21 C.F.R. § 314.50(g)(3) or any
foreign counterpart to such regulation, in the case of a request by either
Party, for the limited purpose described in this Clause 2.4 (Rights of
Reference).

 

(d)                                 In the event that Licensee discontinues
Development of any Licensed Product in the Territory, then Licensee shall return
all Nabriva Development Data and Nabriva Regulatory Documentation to Nabriva as
well as transfer to Nabriva any Licensee Development Data related to the
discontinued Licensed Product.

 

(e)                                  Other than as expressly set forth in
Clauses 2.4(c) and (d), nothing in this Clause 2.4 shall require either Party to
take, or forbear to take, any action.

 

(f)                                   Any information of a Party to which the
other Party obtains access pursuant to this Clause 2.4 shall, subject to Clauses
7.1(a)-(e) (Confidentiality Obligations - subclauses (a)-(e)), be deemed the
Confidential Information of such first Party. For avoidance of doubt, Licensee’s
submission of useful or necessary information to CFDA shall be governed by and
subject to the terms of Clause 7 (CONFIDENTIALITY AND NON-DISCLOSURE).

 

2.5                               Retention of Rights; Limitations Applicable to
License Grants

 

(a)                                 Retained Rights of Nabriva

 

Notwithstanding anything to the contrary in this Agreement and without
limitation of any rights granted or reserved to Nabriva pursuant to any other
term or condition of this Agreement, Nabriva hereby expressly retains, on behalf
of itself and its Affiliates (and on behalf of its and their direct and indirect
Third Party licensors under any In-License Agreement, (sub)licensees and
contractors) all right, title and interest in and to the Nabriva Patents, the
Nabriva Know-How, Nabriva Development Data, Nabriva’s interests in and to Joint
Patents and Joint Know-How, Nabriva Regulatory Documentation and Nabriva’s
Corporate Names, in each case, for purposes of performing or exercising the
Retained Rights.

 

(b)                                 In-License Agreements

 

(i)                                    If Nabriva or any of its Affiliates
enters into an In-License Agreement, then Nabriva shall promptly notify
Licensee, identifying the relevant Third Party’s Patents or Information.  The
applicable Third Party’s Patents or Information shall be included in the license
granted to Licensee under Clause 2.1 (Grants to Licensee) and considered Nabriva
Patents or Nabriva Know-How hereunder only if Nabriva discloses the substantive
terms of the applicable license agreement to Licensee, which Nabriva hereby
agrees to do, and Licensee agrees in writing to (A) comply with all the relevant
obligations of such In-License Agreement, and (B) pay all milestones, royalties
and other payments applicable to the Development, Manufacture or
Commercialization of the Licensed Compound or any Licensed Product in the Field
in the Territory; provided, however, that, solely with respect to the
Manufacture of the Licensed Compound or any Licensed Product in the Field in the
Territory, Licensee will only be responsible for milestones, royalties and other
payments directly attributable to the Manufacture of the Licensed Compound or
any Licensed Product in the Field in the Territory by Licensee or any of its
Affiliates or any Sublicensees.

 

(ii)                                 Subject to this Clause 2.5(b) (In-License
Agreements), the licenses granted by Nabriva in Clause 2.1 (Grants to Licensee)
include sublicenses solely under the applicable license rights granted to
Nabriva or, subject to Clause 11.3(b) (Assignment - subclause (b)), any of its
Affiliates by Third Parties under the In-License Agreements.  Any sublicense
with respect to

 

18

--------------------------------------------------------------------------------


 

Information or Patents of a Third Party hereunder and any right of Licensee (if
any) to grant a further sublicense thereunder, shall be subject and subordinate
to the terms and conditions of the In-License Agreement under which such
sublicense is granted and shall be effective solely to the extent permitted
under the terms of such agreement.  Without limitation of the foregoing, in the
event and to the extent that any In-License Agreement requires that particular
terms or conditions of such In-License Agreement be contained or incorporated in
any agreement granting a sublicense thereunder, such terms and conditions are
hereby deemed to be incorporated herein by reference and made applicable to the
sublicense granted herein under such In-License Agreement.

 

(iii)                              The Parties shall cooperate with each other
in good faith to support each other in complying with Nabriva’s and its
Affiliate’s obligations under each In-License Agreement.  Without limitation to
the foregoing, (A) the Parties shall, from time to time, upon the reasonable
request of either Party, discuss the terms of an In-License Agreement and agree
upon, to the extent reasonably possible, a consistent interpretation of the
terms of such In-License Agreement in order to, as fully as possible, allow
Nabriva and its Affiliates to comply with the terms of such In-License
Agreement; (B) to the extent there is a conflict between any terms of this
Agreement and any terms of any In-License Agreement (including with respect to
sublicensing rights, diligence obligations, prosecution, maintenance,
enforcement, defense, any obligations for a counterparty to such In-License
Agreement to maintain a Party’s information as confidential and any obligations
for a Party to maintain as confidential the information of a counterparty to
such In-License Agreement), the terms of such In-License  Agreement shall
control with respect to the relevant Information, Patents or other rights
granted to Licensee hereunder; and (C) Licensee and its Affiliates and
Sublicensees shall comply with any applicable reporting and other requirements
under the In-License Agreements, and the provisions regarding currency
conversion, international payments and late payments, and any other relevant
definitions and provisions, of the relevant In-License Agreements shall apply to
the calculation of the payments due under the relevant In-License Agreements.

 

(iv)                              On an In-License Agreement-by-In-License
Agreement basis, from and after the date on which Licensee agrees in writing to
(A) comply with all the relevant obligations of such In-License Agreement, and
(B) pay all milestones, royalties and other payments applicable to the
Development or Commercialization of the Licensed Compound or any Licensed
Product in the Field in the Territory under such In-License Agreement (if any),
Nabriva shall not enter into any subsequent agreement with any other party to
such In-License Agreement that modifies or amends such In-License Agreement in
any way that would materially adversely affect Licensee’s rights or interest
under this Agreement without Licensee’s prior written consent, which shall not
be unreasonably withheld, and shall provide Licensee with a copy of all
modifications to or amendments of such In-License Agreement, regardless of
whether Licensee’s consent was required with respect thereto.

 

(c)                                  No Other Rights Granted by Nabriva

 

Except as expressly provided herein and without limiting the foregoing, Nabriva
grants no other right or license, including any rights or licenses to the
Nabriva Patents, the Nabriva Know-How, Nabriva Development Data, Nabriva’s
interest in the Joint Patents and the Joint Know-How, the Nabriva Regulatory
Documentation, the Nabriva Corporate Names or any other Patent, Trademark or
other intellectual property right not otherwise expressly granted herein.  For
clarity, no rights are granted to Licensee, or anyone acting with or through
Licensee, to Manufacture the Active Pharmaceutical Ingredient of the Licensed
Compound or any Licensed Product (or any other Lefamulin Materials supplied by
Nabriva to Licensee), or to Develop or Commercialize the Licensed Compound or
any Licensed Product for any use in or for animals.

 

19

--------------------------------------------------------------------------------


 

(d)                                 No Other Rights Granted by Licensee

 

Except as expressly provided herein, Licensee grants no other right or license,
including any rights or licenses to the Licensee Patents, the Licensee Know-How,
the Licensee Development Data Controlled by Licensee, Licensee’s interest in the
Joint Patents and the Joint Know-How, or any other Patent, Trademark or other
intellectual property rights not otherwise expressly granted herein.

 

2.6                               Territorial Restrictions

 

(a)                                 Licensee shall not, and shall not permit any
of its Affiliates or any of its or their licensees, Sublicensees or distributors
to, knowingly distribute, market, promote, offer for sale or sell the Licensed
Products directly or indirectly (i) to any Person outside the Territory or
(ii) to any Person in the Territory that Licensee or any of its Affiliates or
any of its or their licensees, Sublicensees or distributors knows (A) is likely
to distribute, market, promote, offer for sale or sell any Licensed Product for 
use outside the Territory or to assist another Person to do so, or (B) has
directly or indirectly distributed, marketed, promoted, offered for sale or sold
any Licensed Product for  use outside the Territory or assisted another Person
to do so.  If Licensee or any of its Affiliates receives or becomes aware of the
receipt by a licensee, Sublicensee or distributor of any orders for any Licensed
Product for  use outside the Territory, such Person shall refer such orders to
Nabriva.  Licensee shall cause its Affiliates and its and their licensees,
Sublicensees and distributors to notify Nabriva of any receipt of any orders for
any Licensed Product for  use outside the Territory.

 

(b)                                 Solely to the extent inconsistent with the
rights exclusively licensed to Licensee in accordance with Clause 2.1 (Grants to
Licensee), and subject to Nabriva’s right to perform or exercise the Retained
Rights, (1) Nabriva shall not, and shall not permit any of its Affiliates or any
of its or their licensees, sublicensees or distributors (each, a “Nabriva
Entity”) to, distribute, market, promote, offer for sale or sell the Licensed
Products directly or indirectly (i) to any Person for use in the Field in the
Territory, or (ii) to any Person outside the Territory that the applicable
Nabriva Entity knows (A) is likely to distribute, market, promote, offer for
sale or sell any Licensed Product for commercial use in the Field in the
Territory or to assist another Person to do so, or (B) has directly or
indirectly distributed, marketed, promoted, offered for sale or sold any
Licensed Product for commercial use in the Field in the Territory or assisted
another Person to do so; (2) if Nabriva or any of its Affiliates receives any
orders for any Licensed Product for commercial use in the Field in the
Territory, such Person shall refer such orders to Licensee and if Nabriva or any
of its Affiliates becomes aware of the receipt by its (sub)licensee or
distributor of any orders for any Licensed Product for commercial use in the
Territory, Nabriva shall use reasonable efforts to have such Person refer such
orders to Licensee; and (3) Nabriva shall cause its Affiliates to notify
Licensee of any receipt of any orders for any Licensed Product for use in the
Field in the Territory other than orders relating solely to the exercise by
Nabriva of its Retained Rights in the Territory..

 

2.7                               Non-Compete

 

During the Term of this Agreement, Licensee and its Sublicensees, shall not, and
shall not enable or assist any Person that is not a Party to this Agreement to,
Develop, Manufacture or Commercialize any product that is indicated or being
Developed for CABP, ABSSSI or any other indication in the Field, other than the
Licensed Compound and Licensed Products in accordance with this Agreement. 
Notwithstanding the foregoing, in the event that any of Licensee’s Affiliates
independently Develops, Manufactures, or Commercializes such product, any
royalties, dividends, or other payments paid by Licensee to such an Affiliate
shall not be construed as enabling or assisting such activities under this
clause as long as Licensee otherwise complies with this Clause 2.7
(Non-Compete).

 

20

--------------------------------------------------------------------------------


 

2.8                               Section 365(n)

 

All rights and licenses granted under or pursuant to this Agreement by Licensee
or Nabriva are, and will otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, and any similar law in the
Territory, licenses of rights to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code or any similar law in the Territory. 
The Parties agree that the Parties, as licensees of such rights under this
Agreement, will retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code or any similar law in the Territory.  The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against either Party under the U.S. Bankruptcy Code or any similar law in
the Territory, the Party that is not a party to such proceeding will be entitled
to a complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, and
same, if not already in their possession, will be promptly delivered to them
(a) upon any such commencement of a bankruptcy proceeding upon their written
request therefor, unless the Party subject to such proceeding elects to continue
to perform all of its obligations under this Agreement, or (b) if not delivered
under (a) above, following the rejection of this Agreement by or on behalf of
the Party subject to such proceeding upon written request therefor by the
non-subject party.

 

3.                                      REGULATORY AND COMMERCIALIZATION
ACTIVITIES

 

3.1                               Development

 

(a)                                 Development Plan

 

Promptly after the Effective Date, the Parties will agree on a Development Plan
for each Licensed Product in the Field in the Territory through the JDC. The
Licensee will conduct the Development of the Licensed Products according to the
Development Plan.  The Development Plan will include, among other things, the
indications in the Field for which the Licensed Products are to be Developed and
other exploratory indications in the Field for which the Licensed Products may
be Developed, critical activities to be undertaken, certain timelines, go/no go
decision points and relevant decision criteria and, only to the extent expressly
agreed by Nabriva with respect to any responsibilities allocated to Nabriva,
certain allocations of responsibilities between the Parties for the various
activities to be undertaken under the Development Plan.  The Development Plan
will be focused on efficiently obtaining Regulatory Approval for Licensed
Products in the Field in the Territory, while taking into consideration
potential impacts on Development, Regulatory Approval or Commercialization of
the Licensed Products other than in the Field in the Territory.  During the
Term, the Parties will review the Development Plan from time to time and will
amend such Development Plan on an ongoing basis as necessary.  The then-current
Development Plan will at all times contain at least that level of detail and
cover at least the same matters (to the extent applicable) as the original
Development Plan for the Licensed Products.  If Licensee or any of its
Affiliates or any Sublicensee, intends to conduct any research, pre-clinical and
other non-clinical testing, toxicology, formulation, or regulatory affairs with
respect to the Licensed Compound or Licensed Products, it will first obtain
approval for such activities from the JDC.

 

(b)                                 Diligence

 

After the Effective Date, as between the Parties, Licensee shall be solely
responsible for all aspects of the Development of the Licensed Products in the
Field in the Territory.  Without limitation of Clause 3.1(d) (Development
Costs), Licensee shall use Commercially Reasonable Efforts to Develop, and
obtain and maintain Regulatory Approvals for, Licensed Products for use in the
Field in the Territory.  Licensee will be solely responsible for all clinical
development activities for the Licensed Products in the Field in the Territory
in accordance with the Development Plan(s).  Licensee will not have the right

 

21

--------------------------------------------------------------------------------


 

to engage contract research organizations to handle any clinical development
activities without the prior written consent from Nabriva (which consent shall
not be unreasonably withheld).

 

As a part of diligence, Licensee agrees to use Commercially Reasonable Efforts
to (i) [**], and (ii) [**]; provided, however, that if a [**], Licensee shall
use Commercially Reasonable Efforts to [**].

 

(c)                                 Specific Diligence Breach

 

Without limitation of Clause 3.1(b) (Diligence), if Licensee fails to (A) [**]
or (B) [**], then Nabriva may provide written notice of its intent to terminate
this Agreement, and Licensee will have [**] to provide to Nabriva any
information reasonably demonstrating that Licensee is exercising Commercially
Reasonable Efforts to Develop the Licensed Products in the Field in the
Territory. If Nabriva notifies Licensee within [**] after receipt of such
information that Nabriva in good faith believes that Licensee is not exercising
such Commercially Reasonable Efforts (a Second Notice), then (i) if requested by
Licensee within [**] after receipt of such Second Notice from Nabriva, the
Senior Officers will meet within [**] to discuss each Party’s views with respect
thereto, and (ii) unless Licensee has, as applicable, [**] or [**] by the end of
[**] after receipt of such Second Notice from Nabriva, then, in addition to any
other rights or remedies available to Nabriva, Nabriva may terminate this
Agreement immediately upon written notice to Licensee, and Licensee may not
dispute such termination under Clause 11.5 (Governing Law and Dispute
Resolution) or in any other manner.  Licensee’s agreement not to dispute
termination will not prohibit Licensee from instituting arbitration in
accordance with Clause 11.5 (Governing Law and Dispute Resolution) and will not
alter any other rights or remedies to which Licensee may be entitled based on
such termination other than the right to seek injunctive relief to prevent such
termination. For clarity, the request for, and the meeting of, the Senior
Officers described in clause (i) shall not extend the cure period set forth in
clause (ii).

 

(d)                                Development Costs

 

Licensee shall be solely responsible for all costs and expenses in connection
with the Development of, and obtaining and maintaining Regulatory Approvals for,
the Licensed Products in the Field in the Territory.  If multi-region clinical
trials are conducted, Licensee shall be responsible for all direct clinical
trial costs in the Territory and a pro rata portion of the indirect multi-region
costs for such clinical trials outside of the Territory that are conducted by
Nabriva, its Affiliates or any of its other (sub)licensees based on the number
of patients enrolled in each region, not exceeding [**] percent ([**]%) of such
total indirect costs.

 

(e)                                  Development Records

 

Licensee shall, and shall cause its Affiliates and its and their Sublicensees
to, maintain, in good scientific manner, complete and accurate books and records
pertaining to Development of Licensed Products hereunder, in sufficient detail
to verify compliance with its obligations under this Agreement.  Such books and
records shall (i) be appropriate for patent and regulatory purposes, (ii) be in
compliance with Applicable Law, (iii) properly reflect all work done and results
achieved in the performance of its Development activities hereunder, (iv) record
only such activities and not include or be commingled with records of activities
outside the scope of this Agreement and (v) be retained by Licensee for at least
[**] years after the expiration or termination of this Agreement in its entirety
or for such longer period as may be required by Applicable Law.  Nabriva shall
have the right, during normal business hours and upon [**] prior written notice,
to inspect and copy all such books and records maintained pursuant to this
Clause 3.1(e) (Development Records); provided that Nabriva shall maintain such
records and information disclosed therein in confidence to the extent set forth
in Clause 7 (CONFIDENTIALITY AND NON-DISCLOSURE).

 

22

--------------------------------------------------------------------------------


 

(f)                                   Development Reports

 

Without limiting Clause 3.1(e) (Development Records), within  [**] following the
end of each Calendar Half-Year, Licensee shall provide the JDC with a detailed
written report of such Development activities it has performed, or caused to be
performed, since the preceding report, its Development activities in process and
the future activities it expects to initiate during the following Calendar
Half-Year period.  Each such report shall contain sufficient detail to enable
the JDC to assess Licensee’s compliance with its obligations set forth in Clause
3.1(a) (Development Plan) and Clause 3.1(b) (Diligence), including:

 

(i)                                    Licensee’s, or its Affiliates’ or its or
their Sublicensees’ activities with respect to achieving Regulatory Approvals of
Licensed Products in the Territory; and

 

(ii)                                 clinical study results and results of other
Development activities.

 

3.2                               Regulatory Activities

 

(a)                                 Regulatory Approvals

 

Licensee shall have the responsibility, at its cost, and subject to the Retained
Rights, except as otherwise expressly set forth in this Clause 3.2 (Regulatory
Activities), and in accordance with this Agreement, to prepare, obtain and
maintain Drug Approval Applications (including the setting of the overall
regulatory strategy therefor), other Regulatory Approvals and other submissions
(including INDs and CTAs) and to conduct communications with the Regulatory
Authorities, for Licensed Products in the Field in the Territory in its name.

 

(b)                                 Regulatory Cooperation

 

Each Party shall use commercially reasonable efforts to timely communicate to
the other Party all Nabriva Development Data and Nabriva Regulatory
Documentation (with respect to Nabriva as the obligor) or Licensee Development
Data and Licensee Regulatory Documentation (with respect to Licensee as the
obligor).  If the other Party reasonably requests additional information related
to these material submissions, filings, notices or communications, the Party
shall use commercially reasonable efforts to provide relevant documents.  
Following the Effective Date, Nabriva shall use commercially reasonable efforts
to promptly provide Licensee with all currently existing Nabriva Development
Data and Nabriva Regulatory Documentation obtained in connection with the
Development of the Licensed Products outside the Territory. Licensee would bear
the reasonable costs related to Nabriva’s transferring the Nabriva Development
Data and Nabriva Regulatory Documentation under the immediately preceding
sentence, which shall not exceed [**] US dollars ($[**]) in aggregation. For
clarity, this Clause 3.2(b) (Regulatory Cooperation) does not apply to any
transfer of Manufacturing information, which shall be required of Nabriva only
as set forth in any relevant Supply Agreement.

 

(c)                                  Recalls, Suspensions or Withdrawals

 

Licensee shall notify Nabriva promptly following its determination that any
event, incident or circumstance has occurred that would reasonably be expected
to result in the need for a recall, market suspension or market withdrawal of a
Licensed Product in the Field in the Territory and shall include in such notice
the reasoning behind such determination and any supporting facts.  As between
the Parties, Licensee shall have the right to make the final determination
whether to voluntarily implement any such recall, market suspension or market
withdrawal of a Licensed Product in the Field in the Territory; provided that
prior to any implementation of such a recall, market suspension or market
withdrawal, Licensee shall consult with Nabriva and shall consider Nabriva’s
comments in good faith.

 

23

--------------------------------------------------------------------------------


 

If a recall, market suspension or market withdrawal of a Licensed Product in the
Field in the Territory is mandated by a Regulatory Authority in the Territory,
as between the Parties, Licensee shall initiate such a recall, market suspension
or market withdrawal in compliance with Applicable Law.  For all recalls, market
suspensions or market withdrawals undertaken pursuant to this Clause
3.2(c) (Recalls, Suspensions or Withdrawals), as between the Parties, Licensee
shall be solely responsible for the execution thereof.  Subject to Clause 9
(INDEMNITY), Licensee shall be responsible for all costs of any such recall,
market suspension or market withdrawal.

 

(d)                                 Pharmacovigilance Agreement; Global Safety
Database

 

The Parties shall enter into a pharmacovigilance agreement promptly following
the Effective Date providing for the terms pursuant to which (i) Nabriva shall
establish, hold and maintain (at Nabriva’s sole cost and expense) the global
safety database for Licensed Products; (ii)  Licensee shall timely, and shall
ensure that its Affiliates and Sublicensees, provide Nabriva with information in
the Control of Licensee, its Affiliates or Sublicensees as necessary for Nabriva
to comply with its pharmacovigilance responsibilities outside the Territory,
including, as applicable, any adverse drug experiences (including those events
or experiences that are required to be reported to the FDA under 21 C.F.R.
Sections 312.32 or 314.80 or to foreign Regulatory Authorities under
corresponding Applicable Law outside the United States) with respect to any
Licensed Product, including from pre-clinical or clinical laboratory, animal
toxicology and pharmacology studies, clinical studies and commercial experiences
with a Licensed Product, in each case, in the form reasonably requested by
Nabriva; (iii) Nabriva shall provide Licensee with access to data in such global
safety database as necessary for Licensee to comply with its pharmacovigilance
responsibilities in the Territory, including, as applicable, any adverse drug
experiences (including those events or experiences that are required to be
reported to the FDA under 21 C.F.R. sections 312.32 or 314.80 or to foreign
Regulatory Authorities under corresponding Applicable Law outside the United
States), from pre-clinical or clinical laboratory, animal toxicology and
pharmacology studies, clinical studies and commercial experiences with a
Licensed Product.

 

(e)                                  Regulatory Inspections

 

If any Regulatory Authority (i) contacts Licensee or any of its Affiliates or
any Sublicensee with respect to the alleged improper Development, Manufacture or
Commercialization of any Licensed Product, (ii) conducts, or gives notice of its
intent to conduct, an inspection at Licensee’s or its Affiliate’s or a
Sublicensee’s facilities used in the Development or Manufacturing of Licensed
Products, or (iii) takes, or gives notice of its intent to take, any other
regulatory action with respect to any activity of Licensee or its Affiliates or
a Sublicensee that could reasonably be expected to adversely affect any
Development, Manufacture or Commercialization activities with respect to the
Licensed Product in or outside of the Territory, then Licensee will promptly
notify Nabriva of such contact, inspection or notice.

 

If any Regulatory Authority (I) contacts Nabriva or any of its Affiliates with
respect to the alleged improper Manufacture of any Licensed Product that is
provided by or on behalf of Nabriva to Licensee under this Agreement or any
Supply Agreement,  (II) conducts, or gives notice of its intent to conduct, an
inspection at Nabriva’s or its Affiliate’s facilities used in the Manufacturing
of Licensed Products provided by or on behalf of Nabriva to Licensee under this
Agreement or any Supply Agreement, (III) contacts Nabriva or any of its
Affiliates with respect to a material issue concerning the alleged improper
Development or Commercialization of any Licensed Product that could reasonably
be expected to materially adversely affect any Development or Commercialization
activities with respect to the Licensed Product in the Field in the Territory,
or (IV) takes, or gives notice of its intent to take, any other regulatory
action with respect to any activity of Nabriva or its Affiliates that could
reasonably be expected to materially adversely affect any Development or
Commercialization activities with respect to the Licensed

 

24

--------------------------------------------------------------------------------


 

Product in the Field in the Territory, then Nabriva will promptly notify
Licensee of such contact, inspection or notice.

 

3.3                               Commercialization

 

(a)                                 Commercialization Plan

 

Licensee will prepare and provide to the JDC a Commercialization Plan for each
Licensed Product in the Field in the Territory at least [**] in advance of the
last JDC meeting occurring prior to Licensee’s, any of its Affiliates’ or any
Sublicensee’s, first filing for Drug Approval Application of a Licensed Product
in the Territory, which Commercialization Plan shall be subject to the approval
of the Parties through the JDC.  Licensee will be solely responsible for and pay
for all Commercialization activities with respect to the Licensed Products in
the Field in the Territory, which activities shall be conducted in accordance
with the Commercialization Plan.

 

(b)                                 Diligence

 

As between the Parties, Licensee shall be solely responsible for
Commercialization of the Licensed Products in the Field throughout the Territory
at Licensee’s own cost and expense.  Licensee, upon Regulatory Approval with
respect to a Licensed Product in a Jurisdiction in the Territory, shall use
Commercially Reasonable Efforts to Commercialize such Licensed Product in such
Jurisdiction.

 

(c)                                  Commercialization Costs; Booking of Sales;
Distribution

 

Licensee shall invoice and book sales, establish all terms of sale (including
pricing and discounts) and warehouse and distribute the Licensed Products in the
Field in the Territory and perform or cause to be performed all related
Commercialization services.  Subject to Clause 3.2(c) (Recalls, Suspensions or
Withdrawals), Licensee shall handle all returns, recalls or withdrawals, order
processing, invoicing, collection, distribution and inventory management with
respect to the Licensed Products in the Field in the Territory.

 

(d)                                 Commercialization Records

 

Without limitation of Clause 5.9 (Audit), Licensee shall, and shall require its
Affiliates and the Sublicensees to, maintain complete and accurate books and
records pertaining to Commercialization of Licensed Products hereunder, in
sufficient detail to verify compliance with its obligations under this Agreement
and which shall be in compliance with Applicable Law and properly reflect all
work done and results achieved in the performance of its Commercialization
activities.  Such records shall be retained by Licensee for at least [**] years
after the expiration or termination of this Agreement in its entirety or for
such longer period as may be required by Applicable Law.  Nabriva shall have the
right, during normal business hours and upon reasonable notice, to inspect and
copy all such books and records maintained pursuant to this Clause
3.3(d) (Commercialization Records); provided that Nabriva shall maintain such
records and information disclosed therein in confidence to the extent set forth
in Clause 7 (CONFIDENTIALITY AND NON-DISCLOSURE).

 

(e)                                  Commercialization Reports

 

Without limiting Clause 3.3(d) (Commercialization Records), within [**]
following the end of each Calendar Half-Year, commencing upon Licensee’s, any of
its Affiliates’ or any Sublicensee’s first filing for Drug Approval Application
of a Licensed Product in the Territory and thereafter, Licensee shall provide to
the JDC with detailed written reports of such Commercialization activities it,
any of its Affiliates or any Sublicensee has performed, or caused to be
performed, since the preceding report

 

25

--------------------------------------------------------------------------------


 

and the future activities it expects to initiate during the following twelve
(12)-month period.  Each such report shall contain sufficient detail to enable
the JDC to assess Licensee’s compliance with its obligations set forth in
Clauses 3.3(a) (Commercialization Plan), 3.3(b) (Diligence) and
3.3(c) (Commercialization Costs; Booking of Sales; Distribution), including, in
each case, Net Sales for such Licensed Product in the Territory.

 

3.4                               Statements and Compliance with Applicable Law

 

Licensee shall and shall cause its Affiliates and Sublicensees to, comply with
all Applicable Law with respect to the Exploitation of Licensed Products. 
Licensee shall avoid, and shall require and use commercially reasonable efforts
to cause its Affiliates and Sublicensees, and its Affiliates’ and its and their
Sublicensees’, employees, representatives, agents, and distributors, to avoid,
taking or failing to take, any actions that Licensee, such Affiliates or
Sublicensees know or reasonably should know would jeopardize the goodwill or
reputation of Nabriva, any of its Affiliates, or the Licensed Products or any
Trademark associated therewith.  Without limitation to the foregoing, Licensee
shall, and shall ensure that its Affiliates and Sublicensees shall, in all
material respects conform their practices and procedures relating to the
Commercialization of the Licensed Products and educating the medical community
in the Territory with respect to the Licensed Products to any applicable
industry association regulations, policies and guidelines, as the same may be
amended from time to time, and Applicable Law.

 

3.5                               Supply of Licensed Products

 

(a)                                 Nabriva will use commercially reasonable
efforts to supply, pursuant to the Clinical Supply Agreement, Active
Pharmaceutical Ingredient (or other Lefamulin Materials agreed by the Parties)
for Licensed Products to Licensee for Manufacturing of Licensed Products for
Development of Licensed Products in the Field in the Territory at a price of
[**] percent ([**]%) of the Cost of Goods Sold.  Nabriva will use commercially
reasonable efforts to supply, pursuant to the Commercial Supply Agreement,
Active Pharmaceutical Ingredient (or other Lefamulin Materials agreed by the
Parties) for Licensed Products to Licensee for Manufacturing of Licensed
Products for Commercialization of Licensed Products in the Field in the
Territory at a price of [**] percent ([**]%) of the Cost of Goods Sold.

 

(b)                                 Starting within [**] after the Effective
Date, the Parties will negotiate in good faith a clinical supply agreement based
on the principles illustrated in this Agreement (the Clinical Supply Agreement),
which agreement the Parties anticipate executing as soon as reasonably
practicable after the start of such negotiations.  Starting with the [**], the
Parties will negotiate in good faith a commercial supply agreement based on the
principles illustrated in this Agreement (the Commercial Supply Agreement),
which agreement the Parties anticipate executing as soon as reasonably
practicable after the start of such negotiations. As between the Parties,
Nabriva will have the sole right and responsibility for Manufacturing (or having
Manufactured) in or outside the Territory, and supplying to Licensee, the Active
Pharmaceutical Ingredient (or other Lefamulin Materials agreed by the Parties)
for Licensed Products for Licensee’s, its Affiliates’ and Sublicensees’
Manufacturing, Development and Commercialization activities in the Field in the
Territory in accordance with this Agreement; provided, however, that the
Clinical Supply Agreement and Commercial Supply Agreement will include
provisions to permit Licensee to source the Active Pharmaceutical Ingredient (or
other Lefamulin Materials agreed by the Parties) for Licensed Products from a
second supplier if Nabriva is unable or unwilling to supply such Active
Pharmaceutical Ingredient (or other Lefamulin Materials agreed by the Parties)
in the quantities reasonably required by Licensee.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Quality Assurance Agreement

 

The Parties will use good faith efforts to enter into one or more
agreement(s) governing the quality standards for supply under each Supply
Agreement (the Quality Assurance Agreement) within [**] after execution of such
Supply Agreement, or earlier if required by Applicable Law.

 

3.6                               Transfer of Nabriva Know-How

 

Promptly after the [**] has been made available to Nabriva, Nabriva shall
provide (a) the Nabriva Know-How (other than marketing research, strategy
documents and any Manufacturing information) that, to Nabriva’s Knowledge at
such time, would be material or reasonably necessary to the Development of the
Licensed Compound in the Territory and (b) the Nabriva Regulatory Documentation,
preferably in electronic format, in each case that has not, as of such time,
already been made available to Licensee or any of its Affiliates.

 

3.7                               Subcontracting

 

Subject to Clause 2.3 (Sublicenses) and Clause 3.1(b) (Diligence), Licensee, any
of its Affiliates or any Sublicensee may subcontract with a Third Party to
perform any or all of its obligations hereunder (including by appointing one or
more distributors); provided that (a) no such permitted subcontracting shall
relieve Licensee, its Affiliates or any Sublicensee of any obligation hereunder
(except to the extent satisfactorily performed by such subcontractor) or any
liability and Licensee shall be and remain fully responsible and liable therefor
and (b) the agreement pursuant to which Licensee, any of its Affiliates or any
Sublicensee engages any Third Party subcontractor must (i) be consistent in all
material respects with this Agreement, (ii) contain terms obligating such
subcontractor to comply with the confidentiality, intellectual property and all
other relevant provisions of this Agreement and (iii) contain terms obligating
such subcontractor to permit Nabriva rights of inspection, access and audit
substantially similar to those provided to Nabriva in this Agreement.  Licensee
shall ensure that each subcontractor accepts and complies with all of the
applicable terms and conditions of this Agreement as if such permitted
subcontractor were a Party to this Agreement.  Licensee hereby waives any
requirement that Nabriva exhaust any right, power or remedy, or proceed against
any subcontractor for any obligation or performance under this Agreement prior
to proceeding directly against Licensee.  For clarity, nothing shall restrict
Nabriva’s right to exercise any of the Retained Rights or any other rights of
Nabriva, or the performance of any obligation by Nabriva, through any of its
Affiliates or any Third Party.

 

4.                                      DEVELOPMENT COMMITTEE

 

4.1                               Joint Development Committee

 

Within [**] after the Effective Date, the Parties shall establish a joint
development committee (the Joint Development Committee or JDC), which shall
consist of [**] representatives from each of the Parties, each with the
requisite authority to enable such person to make decisions on behalf of the
Parties with respect to the issues falling within the jurisdiction of the JDC. 
From time to time, each Party may substitute one (1) or more of its
representatives to the JDC on written notice to the other Party.  Licensee shall
select from its representatives the chairperson for the JDC, which chairperson
may be changed from time to time, on written notice to Nabriva, and which
chairperson shall have no greater authority than any other representative on the
JDC.  The JDC shall:

 

(a)                                 serve as a forum for discussing and
supervising Development of the Licensed Compound and Licensed Products in the
Field in the Territory, including by reviewing and approving Development Plans
and any amendments thereto, and overseeing the conduct of the

 

27

--------------------------------------------------------------------------------


 

Development activities as provided in Clause 3.1 (Development) (including as set
forth in Development reports as provided in Clause 3.1(f) (Development
Reports));

 

(b)                                 serve as a forum for discussing and
supervising the Commercialization of Licensed Products in the Field in the
Territory as provided in Clause 3.3 (Commercialization), including by
establishing the Commercialization strategy for the Territory, reviewing and
approving the Commercialization Plans and any amendments thereto, and overseeing
the conduct of the Commercialization activities; and

 

(c)                                  perform such other functions as are
expressly set forth herein or as the Parties may mutually agree in writing,
except where in conflict with any provision of this Agreement.

 

4.2                               General Provisions Applicable to the JDC

 

(a)                                 Meetings and Minutes

 

The JDC shall meet every [**] (of which at least [**] shall be in person) or as
otherwise agreed to by the Parties, with the location of any in-person meetings
alternating between reasonable locations designated by Licensee and reasonable
locations designated by Nabriva.  Either Party shall have the right to call
meetings on no less than [**] notice unless exigent circumstances require
shorter notice.  Each Party shall make all proposals for agenda items at least
[**] in advance of the applicable meeting and shall provide all appropriate
information with respect to such proposed items at least [**] in advance of the
applicable meeting; provided that under exigent circumstances requiring input by
the JDC, a Party may provide its agenda items to the other Party within a
shorter period of time in advance of the meeting or may propose that there not
be a specific agenda for a particular meeting, so long as the other Party
consents to such later addition of such agenda items or the absence of a
specific agenda for such meeting (which consent shall not be unreasonably
withheld, conditioned or delayed).  The chairperson of the JDC (or his or her
designee) shall prepare and circulate the meeting agenda at least [**] in
advance of the meeting, and shall prepare and circulate for review and approval
of the Parties minutes of each meeting as promptly as possible after the
meeting.  The JDC representatives shall comment on the minutes, and the Parties
shall agree on the finalized minutes of each meeting promptly, but in no event
later than [**].

 

(b)                                 Procedural Rules

 

The JDC shall have the right to adopt such standing rules as shall be necessary
for its work, to the extent that such rules are not inconsistent with this
Agreement.  A quorum of the JDC shall exist whenever there is present at a
meeting at least one (1) representative appointed by each Party. 
Representatives of the Parties on the JDC may attend a meeting either in person
or by telephone, video conference or similar means in which each participant can
hear what is said by, and be heard by, the other participants; provided,
however, that at least [**] shall be held in person.  Representation by proxy
shall be allowed.  Subject to Clause 4.2(c) (Decision-Making), the JDC shall
take action by consensus of the representatives present at a meeting at which a
quorum exists, with each Party having a single vote irrespective of the number
of representatives of such Party in attendance.  Alliance Managers or other
employees or consultants of a Party who are not representatives of the Parties
on the JDC may attend meetings of the JDC; provided, however, that such
attendees shall not vote or otherwise participate in the decision-making process
of the JDC.  Each such attendee and each JDC representative shall be bound by
obligations of confidentiality and non-disclosure at least as protective of the
other Party as those set forth in Clause 7 (CONFIDENTIALITY AND NON-DISCLOSURE).

 

28

--------------------------------------------------------------------------------


 

(c)                                  Decision-Making

 

Except for matters outside the jurisdiction and authority of the JDC (including
as set forth in Clause 4.2(d) (Limitations on Authority)), if the JDC cannot, or
does not, reach consensus on an issue, then such issue shall be resolved
pursuant to Clause 11.5 (Governing Law and Dispute Resolution).

 

(d)                                 Limitations on Authority

 

Without limitation to the foregoing, the Parties hereby agree that matters
explicitly reserved to the consent, approval or other decision-making authority
of one or both Parties, as expressly provided in this Agreement or other
subsequent agreements between the Parties, are outside the jurisdiction and
authority of the JDC, including (i) amendment, modification or waiver of
compliance with this Agreement, (which may only be amended or modified as
provided in Clause 11.7 (Entire Agreement; Amendments) or compliance with which
may only be waived as provided in Clause 11.10 (Waiver and Non-Exclusion of
Remedies)) and (ii) such other matters as are reserved to the consent, approval,
agreement or other decision-making authority of either or both Parties in this
Agreement that are not required by this Agreement to be considered by the JDC
prior to the exercise of such consent, approval or other decision-making
authority.

 

(e)                                  Alliance Managers

 

Each Party shall appoint a person(s) who shall oversee contact between the
Parties for all matters between meetings of the JDC and shall have such other
responsibilities as the Parties may agree in writing after the Effective Date
(each, an Alliance Manager), which person(s) may be replaced at any time by
notice in writing to the other Party.  The Alliance Managers shall work together
to manage and facilitate the communication between the Parties under this
Agreement, including the resolution (in accordance with the terms of this
Agreement) of issues between the Parties that arise in connection with this
Agreement.  The Alliance Managers shall not have final decision-making authority
with respect to any matter under this Agreement.

 

(f)                                   Discontinuation; Disbandment; Annual
Reports

 

The JDC shall continue to exist until the first to occur of:

 

(i)                                    the Parties mutually agreeing to disband
the JDC; and

 

(ii)                                 Nabriva providing to Licensee written
notice of its intention to disband the JDC.

 

Upon the occurrence of any of the foregoing, (A) the JDC shall disband, have no
further responsibilities or authority under this Agreement and will be
considered dissolved by the Parties, and (B) any requirement of a Party to
provide Information or other materials to the JDC shall be deemed a requirement
to provide such Information or other materials to the other Party and any
matters that are subject to the review or approval by the JDC hereunder shall be
discussed by the Parties, with any Disputes to be resolved pursuant to Clause
11.5 (Governing Law and Dispute Resolution).

 

5.                                      PAYMENTS AND RECORDS

 

5.1                               Upfront Payment

 

In consideration of the rights granted by NTGmbH to Licensee hereunder, no later
than [**] following the Effective Date, Licensee shall pay NTGmbH a
non-refundable and non-creditable upfront amount equal to five million Dollars
($5,000,000).

 

29

--------------------------------------------------------------------------------


 

5.2                               Milestones

 

As partial consideration for the rights granted to Licensee by the Nabriva
Parties pursuant to Clause 2.1 (Grants to Licensee), Licensee will notify the
Nabriva Parties of the following one-time milestone payments within [**] after
the first occurrence of each of the following events (each, a Milestone Event). 
Nabriva or NTGmbH shall promptly invoice Licensee for the corresponding amount
below, and Licensee shall pay to the Nabriva Parties (in such proportions as
directed under Clause 5.5 (Mode of Payment; Offesets)) the following one-time
milestone payments within [**] of receipt of such invoice.

 

Milestone Event

 

Milestone 
Payment

(i) [**]

 

[**]

(ii) [**]

 

[**]

(iii) [**]

 

[**]

(iv) Receipt of each subsequent Regulatory Approval (whether or not
Reimbursement Approval is received) from the CFDA in each subsequent indication
with respect to any Licensed Product

 

$4,000,000 for each such Regulatory Approval

(v) First Calendar Year in which the aggregate annual Net Sales of all Licensed
Products in the Territory exceed $[**]

 

[**]

(vi) First Calendar Year in which the aggregate annual Net Sales of all Licensed
Products in the Territory exceed $[**]

 

[**]

(vii) First Calendar Year in which the aggregate annual Net Sales of all
Licensed Products in the Territory exceed $[**]

 

[**]

(viii) First Calendar Year in which the aggregate annual Net Sales of all
Licensed Products in the Territory exceed $[**]

 

[**]

(ix) First Calendar Year in which the aggregate annual Net Sales of all Licensed
Products in the Territory exceed $[**]

 

[**]

 

Once Licensee has made any particular milestone payment under this Clause 5.2
(Milestones), Licensee will not be obligated to make any payment with respect to
the re-occurrence of the same Milestone Event; but, for clarity, the milestone
payment in clause (iv) shall be due upon each achievement of such Milestone
Event.  If any two or more of the Milestone Events above occur in the same
Calendar Year, both applicable milestone payments will be due to the Nabriva
Parties (in such proportions as directed under Clause 5.5 (Mode of Payment;
Offsets)). The above milestone payments shall be non-creditable and
non-refundable.

 

30

--------------------------------------------------------------------------------


 

5.3                               Royalties

 

(a)                                 Royalty Rate

 

As further consideration for the rights granted to Licensee by the Nabriva
Parties hereunder, during the Royalty Term with respect to a Licensed Product in
a Jurisdiction, on a Licensed Product-by-Licensed Product and
Jurisdiction-by-Jurisdiction basis, Licensee shall pay to the Nabriva Parties
(in such proportions as directed under Clause 5.5 (Mode of Payment; Offsets)) a
royalty on Net Sales of such Licensed Product in such Jurisdiction in the
Territory at a royalty rate of [**] percent ([**]%).

 

(b)                                 Blended Royalty

 

Licensee acknowledges that (i) the Nabriva Know-How and the Information included
in the Nabriva Regulatory Documentation licensed to Licensee are proprietary and
valuable and that without the Licensee Know-How and such Information, Licensee
would not be able to obtain and maintain Regulatory Approvals with respect to
the Licensed Products, (ii) such Regulatory Approvals will allow Licensee to
obtain and maintain regulatory exclusivity with respect to the Licensed Products
in the Field in the Territory, (iii) access to the Licensee Know-How and the
rights with respect to the Nabriva Regulatory Documentation will have provided
Licensee with a competitive advantage in the marketplace beyond the exclusivity
afforded by the Nabriva Patents and the regulatory exclusivity and (iv) the
upfront payment and royalties set forth in Clauses 5.1 (Upfront Payment) and 5.3
(Royalties), respectively, are, in part, intended to compensate the Nabriva
Parties for such exclusivity and such competitive advantage.  The Parties and
NTGmbH agree that the royalty rate set forth in Clause 5.3(a) (Royalty Rate)
reflects an efficient and reasonable blended allocation of the value provided by
the Nabriva Parties to Licensee.

 

(c)                                  Royalty Term

 

Licensee shall have no obligation to pay any royalty with respect to Net Sales
of any Licensed Product in any Jurisdiction after the Royalty Term for such
Licensed Product in such Jurisdiction has expired.  Upon termination of the
Royalty Term with respect to a Licensed Product in any Jurisdiction, the license
grants to Licensee in Clause 2.1 (Grants to Licensee), as applicable, with
respect to such Licensed Product shall convert to non-exclusive and shall become
fully paid-up with respect to such Jurisdiction.

 

(d)                                 Reductions

 

(A) In the event that in any Jurisdiction in the Territory during the Royalty
Term for a Licensed Product in a particular mode of administration, unit sales
of all Generic Products of such Licensed Product in such mode of administration
in such Jurisdiction in a Calendar Quarter are:

 

(i)                                    equal to or greater than [**] percent
([**]%) but less than [**] percent ([**]%) of the sum of unit sales of such
Licensed Product and all such Generic Products in such Jurisdiction, then the
royalty rate set forth in Clause 5.3(a) (Royalty Rate) with respect to such
Licensed Product in such Jurisdiction in such Calendar Quarter shall be reduced
by [**] percent ([**]%); or

 

(ii)                                 equal to or greater than [**] percent
([**]%) of the sum of unit sales of such Licensed Product and all such Generic
Products in such Jurisdiction, then the royalty rate set forth in Clause
5.3(a) (Royalty Rate) with respect to such Licensed Product in such Jurisdiction
in such Calendar Quarter shall be reduced by [**] percent ([**]%).

 

31

--------------------------------------------------------------------------------


 

Unit sales shall be measured by IMS Health Data (or, in the absence of such
data, an appropriate end user-level database mutually agreed by the Parties and
NTGmbH).

 

(B) In the event that Clause 5.3(d)(A) does not apply, but, under Applicable
Law, the royalty rate must be reduced in order to ensure enforceability of the
royalty obligation once clause (a) of the Royalty Term ends with respect to a
Licensed Product in a Jurisdiction, then the royalty with respect to such
Licensed Product in such Jurisdiction shall be reduced by [**] percent ([**]%)
from the rate set forth in Clause 5.3(a) (Royalty Rate).

 

(C) If Licensee, its Affiliates or Sublicensees, in their reasonable judgment,
obtain a license from a Third Party under any issued patent of such Third Party
that Licensee reasonably believes would be infringed by the making, use, import,
offer for sale, or sale of any Licensed Product in the Field in any Jurisdiction
in the Territory, then Licensee may deduct, from the royalty payment that would
otherwise have been due to Nabriva on the Net Sales of such Licensed Product in
the Field in such Jurisdiction in the Territory in any Calendar Quarter, an
amount equal to [**] percent ([**]%) of the royalties paid by Licensee, its
Affiliate or Sublicensee to such Third Party pursuant to such license for such
Licensed Product in such Jurisdiction in such Calendar Quarter.  The amounts
that may be deducted in this section with respect to a given Licensed Product in
a given Jurisdiction in a given Calendar Quarter may also include [**] percent
([**]%) of any royalties paid by Licensee, its Affiliates or Sublicensees under
any In-License Agreement pursuant to Clause 2.5(b) (In-License Agreements) for
such Licensed Product in such Jurisdiction in such Calendar Quarter.

 

(D) Notwithstanding anything to the contrary in this Clause 5.3(d) (Reductions),
in no event shall any royalty payment payable to the Nabriva Parties for any
Licensed Product in a Jurisdiction in a given Calendar Quarter be reduced, as a
result of the payment reductions set forth in Clauses 5.3(d)(A), 5.3(d)(B), and
5.3(d)(C) above, in the aggregate, to less than [**] percent ([**]%) of the
amount otherwise payable to the Nabriva Parties with respect to such Licensed
Product in such Jurisdiction in such Calendar Quarter in accordance with Clause
5.3(a) (Royalty Rate).

 

5.4                               Royalty Payments and Reports

 

Licensee shall calculate all amounts payable to the Nabriva Parties pursuant to
Clause 5.3 (Royalties) at the end of each Calendar Quarter, which amounts shall
be converted to Dollars, in accordance with Clause 5.5 (Mode of Payment;
Offsets).  Licensee shall pay to the Nabriva Parties the royalty amounts due
with respect to a given Calendar Quarter within [**] after the end of such
Calendar Quarter. Each payment of royalties due to the Nabriva Parties shall be
accompanied by a statement specifying, on a Licensed Product-by-Licensed Product
and Jurisdiction-by-Jurisdiction basis, the amount of Invoiced Sales, Net Sales
and deductions taken to arrive at Net Sales attributable to each Licensed
Product in each Jurisdiction in the Territory during the applicable Calendar
Quarter (including such amounts expressed in local currency and as converted to
Dollars) and a calculation of the amount of royalty payment due on such Net
Sales for such Calendar Quarter.  Without limiting the generality of the
foregoing, Licensee shall require its Affiliates and Sublicensees to account for
their Net Sales and to provide such reports with respect thereto, either
directly to the Nabriva Parties or through Licensee, as if such sales were made
by Licensee.

 

5.5                               Mode of Payment; Offsets

 

All payments to the Nabriva Parties under this Agreement shall be made by
deposit of Dollars in the requisite amount to such bank account(s) as the
Nabriva Parties may from time to time designate by notice to Licensee.  At least
[**] prior to the date for payment of the first milestone payment under Clause
5.2 (Milestones), the Nabriva Parties shall issue a joint instruction to the
Licensee specifying (a) the allocation of the milestone payments (described in
Clause 5.2 (Milestones)) and the royalty

 

32

--------------------------------------------------------------------------------


 

payments (described in Clause 5.3 (Royalties)) between the Nabriva Parties; and
(b) the bank account(s) into which such amounts shall be deposited. Licensee
shall make all payments described in Clause 5.2 (Milestones) and Clause 5.3
(Royalties) in accordance with such joint instruction (unless and until an
updated joint instruction is received by the Licensee from the Nabriva Parties).
If a joint instruction has not been received by the Licensee [**] prior to the
due date for payment of any amount described in Clause 5.2 (Milestones) or
Clause 5.3 (Royalties) of this Agreement, the Licensee shall pay such amount to
the Nabriva Parties in equal proportions.  The Nabriva Parties may issue an
updated joint instruction to the Licensee at any time during the Term. Any such
updated joint instruction shall take effect in respect of payments due [**] or
more following receipt by the Licensee of the instruction.  For the purpose of
calculating any sums due under, or otherwise reimbursable pursuant to, this
Agreement (including the calculation of Net Sales expressed in currencies other
than Dollars), Licensee shall convert any amount expressed in a foreign currency
into Dollar equivalents using its, its Affiliate’s or Sublicensee’s, as
applicable, standard conversion methodology consistent with GAAP, subject to
Clause 5.6(a) (General).

 

The Nabriva Parties may direct that all or any portion of any payments be paid
to any of Nabriva’s or NTGmbH’s Affiliates (other than any Nabriva Party), so
long as (a) such instruction does not result in adverse tax consequences to
Licensee or (b) Nabriva or NTGmbH agrees in writing to promptly pay such adverse
tax consequences, which may be accomplished through an offset or deduction from
amounts due to the Nabriva Parties hereunder.

 

5.6                               Taxes

 

(a)                                 General

 

The milestones and royalties payable by Licensee to the Nabriva Parties pursuant
to this Agreement (each, a Payment) shall be paid free and clear of any and all
taxes, except for any withholding taxes required by Applicable Law.  The
applicable Nabriva Party shall be solely responsible for paying any and all
taxes (other than withholding taxes required by Applicable Law to be deducted
from Payments and remitted by Licensee) levied on account of, or measured in
whole or in part by reference to, any Payments it receives.  Licensee shall
deduct or withhold from the Payments any taxes that it is required by Applicable
Law to deduct or withhold.   Notwithstanding the foregoing, if a Nabriva Party
is entitled to a reduction in the rate of, or the elimination of, applicable
withholding tax, it may deliver to Licensee or the appropriate governmental
authority (with the reasonable assistance of Licensee to the extent that this is
reasonably required and is requested in writing) the documentation necessary to
reduce or eliminate the withholding tax otherwise due, and Licensee shall apply
the reduced rate of withholding or dispense with withholding, as the case may
be; provided that Licensee has received evidence of the Nabriva Party’s delivery
of all supporting documentation  (and, if necessary, its receipt of appropriate
governmental authorization) at least [**] prior to the time that the Payment to
which such documentation and authorization apply is due. If, in accordance with
the foregoing, Licensee withholds any amount, it shall pay to the Nabriva Party
the balance when due, make timely payment to the proper taxing authority of the
withheld amount and send to the Nabriva Party proof of such payment within [**]
following such payment. To the extent that amounts are so withheld, such amounts
shall be treated for all purposes of this Agreement as having been paid to the
Nabriva Party. The Parties and NTGmbH will cooperate with respect to all
documentation required by any taxing authority or reasonably required by either
Party or NTGmbH to secure a reduction in the rate of applicable withholding
taxes.  If (i) Licensee (A) had a duty to deduct, withhold and pay over any tax
to any governmental authority in connection with any Payment it made to Nabriva
or NTGmbH under this Agreement but (B) failed to so deduct, withhold and timely
pay over all or any portion of such tax, and (ii) such tax or portion thereof is
assessed against Nabriva or NTGmbH, then Licensee will indemnify and hold
harmless the Nabriva Parties from and against any penalties imposed as a result
thereof; provided, however, that no such indemnification shall be due from
Licensee to the extent of

 

33

--------------------------------------------------------------------------------


 

any such penalties imposed solely as a result of or in connection with
Licensee’s reliance on any Nabriva Party’s claim for reduced or no withholding
hereunder that has been finally determined to have been incorrect.

 

(b)                                 Value Added Tax

 

Notwithstanding anything contained in Clause 5.6(a) (General), this Clause
5.6(b) (Value Added Tax) shall apply with respect to value added tax (VAT) and
all applicable local surcharges.  All Payments are exclusive of VAT and all
local surcharges.  No Payments shall be deducted for any VAT or local
surcharge.  If any VAT or local surcharge is chargeable in respect of any
Payments, Licensee shall pay and bear the VAT and the local surcharge at the
applicable rate in respect of any such Payments following the receipt of an
invoice issued by NTGmbH or Nabriva, as applicable, illustrating the amounts of
the Payments and applicable VAT and local surcharge(es) separately.  Licensee
shall make such VAT and local surcharge payments to the tax bureau timely in
order to make the Payments by the due date of the Payments. Parties shall
reasonably cooperate in accordance with Applicable Law to minimize indirect
Taxes (such as VAT, sales tax, consumption tax and other similar taxes) in
connection with this Agreement.

 

5.7                               Interest on Late Payments

 

Except as expressly set forth herein, if any payment due to either Party or
NTGmbH under this Agreement is not paid when due, then, in addition to any other
rights and remedies available to such Party or NTGmbH under this Agreement, such
paying Party shall pay interest thereon (before and after any judgment) at an
annual rate (but with interest accruing on a daily basis) of the lesser of
(a) [**] above the  prime rate, as published in The Wall Street Journal, Eastern
Edition, as adjusted from time to time on the first Business Day of each month
or (b) the highest rate permitted under Applicable Law, such interest to run
from the date on which payment of such sum became due until payment thereof in
full together with such interest.  Any such interest payment that is itself such
to withholding tax or VAT shall be subject to the provisions of Clause
5.6(a) (Taxes) or 5.6(b) (Value Added Tax), as applicable.

 

5.8                               Financial Records

 

Licensee shall, and shall cause its Affiliates and its and their Sublicensees
to, keep complete and accurate financial books and records pertaining to the
Development and Commercialization of Licensed Products hereunder, including
books and records of Invoiced Sales and Net Sales of Licensed Products, in
sufficient detail to calculate and verify all amounts payable hereunder. 
Licensee shall, and shall cause its Affiliates and its and their Sublicensees
to, retain such books and records until the later of (a) [**] after the end of
the period to which such books and records pertain, (b) the expiration of the
applicable tax statute of limitations (or any extensions thereof) and (c) for
such period as may be required by Applicable Law.

 

5.9                               Audit

 

At the request of a Nabriva Party, Licensee shall and shall cause its Affiliates
and its and their Sublicensees to, permit such Nabriva Party or an independent
auditor designated by such Nabriva Party and reasonably acceptable to Licensee,
during regular business hours and upon at least [**] written notice, no more
than [**] during the term and no more than [**] following termination of this
Agreement, to audit the books and records maintained pursuant to Clause 5.8
(Financial Records) for a period dating back no more than [**], to ensure the
accuracy of all reports and payments made hereunder.  No period shall be audited
more than once. The independent public accountant shall disclose to such Nabriva
Party only (a) the accuracy of reports and the basis for royalty and other

 

34

--------------------------------------------------------------------------------


 

payments made to the Nabriva Parties under this Agreement and (b) the
difference, if any, in such reports or such reported and paid amounts from
reports and amounts determined as a result of the audit. Except as provided
below, the cost of this audit shall be borne by the applicable Nabriva Party,
unless the audit reveals, with respect to a period, a variance of more than [**]
percent ([**]%) from the reported amounts for such period, in which case
Licensee shall bear the cost of the audit.  If such audit concludes that
(i) additional amounts were owed by Licensee, Licensee shall pay the additional
amounts, with interest from the date originally due as provided in Clause 5.7
(Interest on Late Payments) or (ii) excess payments were made by Licensee to a
Nabriva Party, such Nabriva Party shall reimburse such excess payments (without
interest), in either case ((i) or (ii)), within [**] after the date on which
such audit is completed by a Nabriva Party.

 

5.10                        Audit Dispute

 

In the event of a dispute with respect to any audit under Clause 5.9 (Audit),
the applicable Nabriva Party and Licensee shall work in good faith to resolve
the disagreement. If such Persons are unable to reach a mutually acceptable
resolution of any such dispute within [**], the dispute shall be submitted for
resolution to a certified public accounting firm jointly selected by each such
Persons’ certified public accountants or to such other Person as such Persons
shall mutually agree (the Auditor). The decision of the Auditor shall be final
and the costs of such audit as well as the initial audit shall be borne between
such Persons in such manner as the Auditor shall determine. Not later than [**]
after such decision and in accordance with such decision, Licensee shall pay the
additional amounts, with interest from the date originally due as provided in
Clause 5.7 (Interest on Late Payments) or the applicable Nabriva Party shall
reimburse the excess payments without interest, as applicable.

 

6.                                      INTELLECTUAL PROPERTY

 

6.1                               Ownership of Intellectual Property

 

(a)                                 Ownership of Technology

 

Subject to Clause 6.1(b) (Ownership of Joint Patents and Joint Know-How), as
between the Parties, each Party shall own and retain all right, title and
interest in and to any and all:

 

(i)                                     Information, Improvements and other
inventions that are conceived, discovered, developed, authored or otherwise made
by or on behalf of such Party or its Affiliates or its or their (sub)licensees
(or Sublicensee(s)), as applicable), under or in connection with this Agreement,
whether or not patented or patentable, and any and all Patents and other
intellectual property rights with respect thereto, except to the extent that any
such Information or invention or any Patent or intellectual property rights with
respect thereto, is Joint Know-How or Joint Patents; and

 

(ii)                                  other Information, inventions, Patents and
other intellectual property rights that are owned by or otherwise licensed to
(other than pursuant to the license grants set forth in Clauses 2.1 (Grants to
Licensee), 2.2 (Grants to Nabriva), and 10.3 (Consequences of Termination)) such
Party or its Affiliates or its or their (sub)licensees (or Sublicensees) (as
applicable) outside of this Agreement;

 

provided, however, that this Clause 6.1(a) (Ownership of Technology) shall not
require a Party to obtain ownership or Control of any Information, Improvement
or other invention conceived, discovered, developed, authored or otherwise made
by or on behalf of such Party or its Affiliates or its or their (sub)licensees
(or Sublicensee(s)), as applicable), or any Patent or other intellectual
property right with respect thereto.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Ownership of Joint Patents and Joint
Know-How

 

As between the Parties, each Party shall have an equal, undivided interest in
any and all:

 

(i)                                     Information, Improvements and other
inventions that are conceived, discovered, developed, authored or otherwise made
jointly by or on behalf of Nabriva or, subject to Clause 11.3(b), its
Affiliates, on the one hand, and Licensee or its Affiliates or its or their
Sublicensees, on the other hand, in connection with the work conducted under or
in connection with this Agreement, whether or not patented or patentable (the
Joint Know-How); and

 

(ii)                                 Patents to the extent they claim the
Information, Improvements and other inventions described in paragraph (i) (Joint
Patents).

 

With respect to the Joint Patents and other intellectual property rights
embedded in the Information, Improvements and other inventions described in
paragraph (i) (together with Joint Know-How and Joint Patents, the Joint
Intellectual Property Rights), each Party shall promptly disclose to the other
Party in writing and shall cause its Affiliates, and Licensee shall cause its
and their Sublicensees to so disclose, the discovery, development, making,
authoring or conception of any Joint Know-How or Joint Patents.  Subject to the
licenses granted under Clauses 2.1 (Grants to Licensee), 2.2 (Grants to
Nabriva), and 10.3 (Consequences of Termination), each Party shall have the
right to Exploit, license, assign and otherwise transfer its rights in the Joint
Intellectual Property Rights without a duty of seeking consent or accounting to
the other Party.

 

(c)                                  United States Law

 

The determination of whether Information, Improvements and other inventions are
conceived, discovered, developed, authored or otherwise made by a Party for the
purpose of allocating proprietary rights (including Patent, copyright or other
intellectual property rights) therein, shall, for purposes of this Agreement, be
made in accordance with Applicable Law in the United States, irrespective of
where or when such conception, discovery, development, authorship or making
occurs.  Each Party shall, and does hereby, assign, and shall cause its
Affiliates and Licensee shall cause its and their Sublicensees to so assign, to
the other Party, without additional compensation, such right, title and interest
in and to any Information, Improvements and other inventions as well as any
intellectual property rights with respect thereto, as is necessary to fully
effect, as applicable, the joint ownership provided for in
Clause 6.1(b) (Ownership of Joint Patents and Joint Know-How).

 

(d)                                 Assignment Obligation

 

Solely with respect to Patents and Information that would, if Controlled by
Licensee or, subject to Clause 11.3(b) (Assignment - subclause (b)), any of its
Affiliates, be Licensee Patents or Licensee Know-How, respectively: Licensee
shall cause all Persons who perform Development activities, Manufacturing
activities or regulatory activities for Licensee under this Agreement or who
conceive, discover, develop, author or otherwise make any applicable
Information, Improvement or other invention by or on behalf of Licensee or its
Affiliates or its or their Sublicensees under or in connection with this
Agreement to be under an obligation to assign (or, if Licensee is unable to
cause such Person to agree to such assignment obligation despite Licensee’s
using commercially reasonable efforts to negotiate such assignment obligation,
then to grant a license under, with Licensee Controlling) their rights in any
applicable Information, Improvement and inventions resulting therefrom, and any
Patent or intellectual property rights with respect thereto, to Licensee, except
where Applicable Law requires otherwise and except in the case of Governmental
Authorities, not-for-profit and public institutions that have standard policies
against such an assignment (in which case, a suitable license or right to obtain
or negotiate such a license, with Control, shall be obtained).

 

36

--------------------------------------------------------------------------------


 

Solely with respect to Patents and Information that would, if Controlled by
Nabriva or, subject to Clause 11.3(b) (Assignment - subclause (b)), any of its
Affiliates, be Nabriva Patents or Nabriva Know-How, respectively (in each case
subject to Clause 2.5(b) (In-License Agreements)):  Nabriva shall use
commercially reasonable efforts to cause all Persons who perform Development
activities, Manufacturing activities or regulatory activities for Nabriva under
this Agreement or who conceive, discover, develop, author or otherwise make any
applicable Information, Improvement or other invention by or on behalf of
Nabriva or its Affiliates or its or their sublicensees under or in connection
with this Agreement to be under an obligation to assign to Nabriva their rights
in any applicable Information, Improvement and inventions resulting therefrom,
and any applicable Patent or intellectual property rights with respect thereto,
or, if Nabriva is unable to cause such Person to agree to such assignment
obligation despite Nabriva’s using commercially reasonable efforts to negotiate
such assignment obligation, then Nabriva shall use commercially reasonable
efforts to cause such Persons to grant a royalty-free sublicenseable license
under their rights in such applicable Information, Improvement or invention, and
such applicable Patent or intellectual property right (which such license shall
be an In-License Agreement subject to Clause 2.5(b) (In-License Agreements)),
or, if Nabriva is unable to cause such Person to agree to such royalty-free
license despite Nabriva’s using commercially reasonable efforts to negotiate
such licensee, then Nabriva shall use commercially reasonable efforts to cause
such Persons to grant a royalty-bearing sublicenseable license under their
rights in such applicable Information, Improvement or invention, and such Patent
or intellectual property right (which such license shall be an In-License
Agreement subject to Clause 2.5(b) (In-License Agreements)); in each case,
except where Applicable Law requires otherwise and except in the case of
Governmental Authorities, not-for-profit and public institutions that have
standard policies against such an assignment (in which case, Nabriva shall use
commercially reasonable efforts to obtain a suitable license or right to obtain
or negotiate such a license, which such license shall be an In-License Agreement
subject to Clause 2.5(b) (In-License Agreements)).  Notwithstanding the above,
if Nabriva is only able to cause such Persons to grant a royalty-bearing
sublicenseable license under such Person’s rights in an applicable Patent
described in the preceding sentence, and (i) such applicable Patent is necessary
for Licensee to exercise its Manufacturing license under Clause 2.1(b) and
(ii) Licensee, its Affiliates, or Sublicensees are required to make any payments
to such Persons under such license with respect to such Manufacturing in the
Territory, Licensee will be entitled to deduct from the royalty payment that
would otherwise have been due to Nabriva under Clause 5.3(a) (Royalty Rate), an
amount equal to [**] percent ([**]%) of the amounts paid by Licensee, its
Affiliates or Sublicensees to such Persons.

 

(e)                                  Ownership of Product Trademarks

 

As between the Parties, Licensee shall own all right, title and interest to the
Product Trademarks in the Territory, and all goodwill associated therewith will
inure to the benefit of Licensee.

 

(f)                                   Ownership of Corporate Names

 

As between the Parties, Nabriva shall retain all right, title and interest in
and to its Corporate Names, and all goodwill associated therewith will inure to
the benefit of Nabriva.

 

(g)                                 Ownership of Development Data

 

Subject to the licenses granted under Clause 2 (GRANT OF RIGHTS) or Clause 10.3
(Consequences of Termination), as between the Parties, Licensee shall own the
Licensee Development Data Controlled by Licensee and Nabriva shall own the
Nabriva Development Data.

 

37

--------------------------------------------------------------------------------


 

6.2                               Maintenance and Prosecution of Patents

 

(a)                                 In General

 

As between the Parties, subject to Clauses 6.2(c) (Patent Term Extension and
Supplementary Protection Certificate) and 6.5 (Invalidity or Unenforceability
Defenses or Actions),

 

(i)                                     Nabriva shall have the sole right, but
not the obligation, through counsel of its choice at its discretion, to prepare
and file the Nabriva Patents (and Nabriva will coordinate any such preparation
and filing with Licensee), and the first right, but not the obligation, through
counsel of its choice at its discretion, to prepare, file, prosecute and
maintain Joint Patents outside the Territory, including any related
invalidation, appeals of invalidation, interference, re-issuance,
re-examination, patent term extension and opposition proceedings with respect
thereto.

 

(ii)                                  Licensee shall have the first right, but
not the obligation, to prosecute and maintain the Nabriva Patents in the
Territory and to prepare, file, prosecute and maintain the Licensee Patents
worldwide and the Joint Patents in the Territory, including any related
invalidation, interference, re-issuance, re-examination, patent term extension
and opposition proceedings with respect thereto, in each case, at its sole cost
and expense and through counsel of its choice.

 

(iii)                               For purposes of this Clause 6.2 (Maintenance
and Prosecution of Patents), the Party prosecuting, maintaining or undertaking
other related activities pursuant to clause (i) or (ii) with respect to a Patent
shall be the Prosecuting Party.  The Prosecuting Party shall periodically inform
the other Party of all material steps with regard to the preparation, filing,
prosecution and maintenance of the Nabriva Patents in the Territory and the
Licensee Patents and Joint Patents worldwide, as applicable, including by
providing the non-Prosecuting Party with a copy of material communications to
and from any applicable patent authority regarding such Patents and by providing
the non-Prosecuting Party drafts of any material filings or responses to be made
to such patent authorities sufficiently in advance of submitting such filings or
responses so as to allow for a reasonable opportunity for the non-Prosecuting
Party to review and comment thereon.  The Prosecuting Party shall consider in
good faith the requests and suggestions of the non-Prosecuting Party with
respect to such drafts and with respect to strategies for filing and prosecuting
such Patents, including taking into consideration the commercial strategy of
Licensee in the Territory.  If the Prosecuting Party decides not to  prosecute
or maintain a Nabriva Patent in the Territory, or to prepare, file, prosecute or
maintain a Licensee Patent or Joint Patent anywhere in the world, the
Prosecuting Party shall provide reasonable prior written notice to the
non-Prosecuting Party of such intention and the non-Prosecuting Party shall
thereupon have the right, in its sole discretion, to assume the control and
direction of the prosecution and maintenance of such Nabriva Patent, or the
preparation, filing, prosecution and maintenance of such Licensee Patent or
Joint Patent, at its sole cost and expense, whereupon the non-Prosecuting Party
shall be deemed the Prosecuting Party with respect to such Patent.

 

(b)                                 Co-operation

 

The non-Prosecuting Party shall, and shall cause its Affiliates to, assist and
co-operate with the Prosecuting Party, as the Prosecuting Party may reasonably
request from time to time, in the preparation, filing, prosecution and
maintenance of the Nabriva Patents in the Territory and the Licensee Patents
 and  Joint Patents worldwide under this Agreement, including that the
non-Prosecuting Party shall, and shall ensure that its Affiliates, (i) offer its
comments, if any, promptly, (ii) provide access to relevant documents and other
evidence and make its employees available at

 

38

--------------------------------------------------------------------------------


 

reasonable business hours and (iii) provide the Prosecuting Party, upon its
request, with copies of any patentability search reports generated by its patent
counsel with respect to such Nabriva Patents, Joint Patents or Licensee Patents,
including relevant Third Party patents and patent applications located;
provided, however, that neither Party shall be required to provide legally
privileged information with respect to such intellectual property unless and
until procedures reasonably acceptable to such Party are in place to protect
such privilege; and provided, further, that the Prosecuting Party shall
reimburse the non-Prosecuting Party for its reasonable and verifiable
out-of-pocket costs and expenses incurred in connection therewith.  Each Party
will use reasonable efforts to make available to the other Party its authorized
attorneys, agents or representatives, or such of its employees, in each case as
are reasonably necessary to assist the other Party in exercising its rights
described under this Clause 6.2 (Maintenance and Prosecution of Patents).  Each
Party will sign, or will use reasonable efforts to have signed, all legal
documents as are reasonably necessary to prosecute and maintain Patents in
accordance with this Clause 6.2 (Maintenance and Prosecution of Patents).

 

(c)                                  Patent Term Extension and Supplementary
Protection Certificate

 

The Parties shall jointly make decisions regarding the application for patent
term extensions, or any other extensions that are now or become available in the
future, in the Territory, for the Nabriva Patents, Joint Patents and any
Licensee Patents, in each case with respect to the Licensed Compound and the
Licensed Products, and in each case including whether or not to do so.  Licensee
shall provide prompt and reasonable assistance, as requested by Nabriva,
including by taking such action as patent holder as is required under any
Applicable Law to obtain such extensions or supplementary protection
certificates.  If under Applicable Law, Licensee may need to file such a
mutually agreed patent term extension or supplementary protection certificate or
equivalent thereof under its own name with respect to a Nabriva Patent, Joint
Patent or Licensee Patent, then Nabriva shall promptly provide assistance to
Licensee to enable such filing.

 

(d)                                 Common Ownership Under Joint Research
Agreements

 

Notwithstanding anything to the contrary in this Clause 6 (INTELLECTUAL
PROPERTY), neither Party shall have the right to make an election under 35
U.S.C. 102(c) when exercising its rights under this Clause 6 (INTELLECTUAL
PROPERTY) without the prior written consent of the other Party.  With respect to
any such permitted election, the Parties shall co-ordinate their activities with
respect to any submissions, filings or other activities in support thereof.  The
Parties acknowledge and agree that this Agreement is a “joint research
agreement” as defined in 35 U.S.C. 100(h).

 

(e)                                  Patent Listings

 

As between the Parties, Licensee shall have the sole right to make decisions
regarding patent listings under the equivalents of the Hatch-Waxman Act in the
Territory with respect to the Licensed Products in the Field and Licensee shall
have the right to make all filings with respect thereto with Regulatory
Authorities in the Territory with respect to the Nabriva Patents and Joint
Patents or other international equivalents; provided that Licensee shall consult
with Nabriva to determine the course of action with respect to such filings.

 

6.3                               Enforcement of Patents

 

(a)                                 Notice

 

Each Party shall promptly notify the other Party in writing of (i) any alleged
or threatened infringement of the Nabriva Patents in the Territory or Joint
Patents or Licensee Patents worldwide, in each case with respect to a product
containing a Licensed Compound, or (ii) any certification, with respect to the

 

39

--------------------------------------------------------------------------------


 

Nabriva Patents in the Territory or Joint Patents or Licensee Patents worldwide,
that is similar to a Hatch-Waxman Act Certification in the US, in each case with
respect to a product containing a Licensed Compound (each, an Infringement), in
each case ((i) and (ii)) of which such Party becomes aware.

 

(b)                                 Enforcement of Patents

 

As between the Parties, (i) the Parties shall coordinate with each other to
prosecute any Infringement in the Territory with respect to the Nabriva Patents
that claim the composition of matter of the Licensed Compound or any Licensed
Product, including as a defense or counterclaim in connection with any Third
Party Infringement Claim, and share the cost and expense; (ii) Nabriva shall
have the first right, but not the obligation, to prosecute Infringement with
respect to any other Nabriva Patents in the Territory or Joint Patents outside
the Territory, including as a defense or counterclaim in connection with any
Third Party Infringement Claim, at Nabriva’s own cost and expenses, using
counsel of its choice; (iii) Licensee shall have the first right, but not the
obligation, to prosecute Infringement with respect to the Licensee Patents
worldwide or Joint Patents in the Territory, including as a defense or
counterclaim in connection with any Third Party Infringement Claim, at
Licensee’s sole cost and expense, using counsel of its choice, and any recovery
realized as a result of such a prosecution action shall be subject to Clause
6.3(d) (Recovery). For purposes of this Clause 6.3 (Enforcement of Patents), the
Party prosecuting any Infringement pursuant to the foregoing sentence with
respect to a Patent shall be the Enforcing Party.  In the event Nabriva
prosecutes any such Infringement in the Field in the Territory pursuant to
(ii) above, Licensee shall have the right to join as a party to such claim, suit
or proceeding and participate with its own counsel at its sole cost and expense;
provided that Nabriva shall retain control of the prosecution of such claim,
suit or proceeding, including the response to any defense or defense of any
counterclaim raised in connection therewith.  In the event Licensee prosecutes
any such Infringement pursuant to (iii) above, Nabriva shall have the right to
join as a party to such claim, suit or proceeding and participate with its own
counsel at its sole cost and expense; provided that Licensee shall retain
control of the prosecution of such claim, suit or proceeding, including the
response to any defense or defense of any counterclaim raised in connection
therewith.  If the Enforcing Party does not take commercially reasonable steps
to prosecute an Infringement under (ii) or (iii) above (A) within [**] following
the first notice provided above with respect to such Infringement or (B) [**]
before the time limit, if any, set forth in appropriate laws and regulations for
filing of such actions, whichever comes first, then (i) the Enforcing Party
shall so notify the non-Enforcing Party and (ii) the non-Enforcing Party may
prosecute such alleged or threatened infringement at its sole cost and expense,
whereupon the non-Enforcing Party shall be deemed the Enforcing Party with
respect to such Infringement.

 

(c)                                  Co-operation

 

The non-Enforcing Party agrees to co-operate fully in any Infringement action
pursuant to this Clause 6.3 (Enforcement of Patents), including by making the
inventors, applicable records and documents (including laboratory notebooks)
with respect to the relevant Patents available to the Enforcing Party on the
Enforcing Party’s reasonable request.  With respect to an action controlled by
the applicable Enforcing Party, the other Party shall, and shall cause its
Affiliates to, assist and co-operate with the Enforcing Party, as the Enforcing
Party may reasonably request from time to time, in connection with its
activities set forth in this Clause 6.3 (Enforcement of Patents), including
where necessary, furnishing a power of attorney solely for such purpose or
joining in, or being named as a necessary party to, such action, providing
access to relevant documents and other evidence and making its employees
available at reasonable business hours; provided that the Enforcing Party shall
reimburse such other Party for its reasonable and verifiable out-of-pocket costs
and expenses incurred in connection therewith.  Unless otherwise set forth
herein, the Enforcing Party shall have the right to settle such claim; provided
that neither Party shall have the right to settle any Infringement litigation

 

40

--------------------------------------------------------------------------------


 

under this Clause 6.3 (Enforcement of Patents) in a manner that has a material
adverse effect on the rights or interest of the other Party under this Agreement
or with respect to any Nabriva Patent, Licensee Patent or Joint Patent, or in a
manner that imposes any costs or liability on or involves any admission by the
other Party, without the express written consent of such other Party (which
consent shall not be unreasonably withheld, conditioned or delayed).  In
connection with any activities with respect to an Infringement action prosecuted
by the applicable Enforcing Party pursuant to this Clause 6.3 (Enforcement of
Patents) involving Patents jointly owned by, or licensed under Clause 2 (GRANT
OF RIGHTS) to, the other Party, the Enforcing Party shall (i) consult with the
other Party as to the strategy for the prosecution of such claim, suit or
proceeding, (ii) consider in good faith any comments from the other Party with
respect thereto and (iii) keep the other Party reasonably informed of any
material steps taken and provide copies of all material documents filed, in
connection with such action.

 

(d)                                 Recovery

 

Except as otherwise agreed by the Parties in connection with a cost-sharing
arrangement, any recovery realized as a result of such litigation described
above in this Clause 6.3 (Enforcement of Patents) (whether by way of settlement
or otherwise) shall be first allocated to reimburse the Parties for their costs
and expenses incurred with respect to such litigation (which amounts shall be
allocated pro rata if insufficient to cover the totality of such expenses).  Any
remainder after such reimbursement is made shall be retained by the Enforcing
Party; provided, however, that to the extent that any award or settlement
(whether by judgment or otherwise) with respect to a Nabriva Patent or Joint
Patent is attributable to loss of sales or profits with respect to a Licensed
Product in the Field in the Territory, any amount that may be obtained by
Licensee shall be considered Net Sales and subject to the royalty obligations
under Clause 5.3 (Royalties).

 

6.4                               Infringement Claims by Third Parties

 

If the Exploitation of a Licensed Product in the Field in the Territory pursuant
to this Agreement results in, or is reasonably expected to result in, any claim,
suit or proceeding by a Third Party against Licensee or any of its Affiliates or
Sublicensees alleging infringement by Licensee or any of its Affiliates or its
or their Sublicensees, distributors or customers (a Third Party Infringement
Claim), including any defense or counterclaim in connection with an Infringement
action initiated pursuant to Clause 6.3 (Enforcement of Patents), the Party
first becoming aware of such alleged infringement shall promptly notify the
other Party thereof in writing.  As between the Parties, subject to Clause 9
(INDEMNITY), (a) Licensee shall be responsible for defending any such claim,
suit or proceeding at its sole cost and expense, using counsel of Licensee’s
choice, (b) Nabriva may participate in any such claim, suit or proceeding with
counsel of its choice at its sole cost and expense; provided that Licensee shall
retain the right to control such claim, suit or proceeding, (c) Nabriva shall,
and shall cause its Affiliates to, assist and co-operate with Licensee, as
Licensee may reasonably request from time to time, in connection with its
activities set forth in this Clause 6.4 (Infringement Claims by Third Parties),
including where necessary, furnishing a power of attorney solely for such
purpose or joining in, or being named as a necessary party to, such action,
providing access to relevant documents and other evidence and making its
employees available at reasonable business hours; provided that Licensee shall
reimburse Nabriva for its reasonable and verifiable out-of-pocket costs and
expenses incurred in connection therewith, (d) Licensee shall keep Nabriva
reasonably informed of all material developments in connection with any such
claim, suit or proceeding, (e) Licensee agrees to provide Nabriva with copies of
all material pleadings filed in such action and to allow Nabriva reasonable
opportunity to participate in the defense of the claims, and (f) any damages, or
awards, including royalties, incurred or awarded in connection with any Third
Party Infringement Claim defended under this Clause 6.4 (Infringement Claims by
Third Parties) shall be borne by Licensee.

 

41

--------------------------------------------------------------------------------


 

6.5                               Invalidity or Unenforceability Defenses or
Actions

 

Each Party shall promptly notify the other Party in writing of any alleged or
threatened assertion of invalidity or unenforceability of any of the Nabriva
Patents in the Territory or Joint Patents or Licensee Patents worldwide, by a
Third Party and of which such Party becomes aware.  As between the Parties,
(a) the Parties shall coordinate with each other to defend and control the
defense of the validity and enforceability of the Nabriva Patents and the Joint
Patents that claim the composition of matter of the Licensed Compound and
Licensed Products in the Territory and share the cost and expense thereof,
(b) Nabriva shall have the first right, but not the obligation, to defend and
control the defense of the validity and enforceability of any other Nabriva
Patents in the Territory or Joint Patents outside the Territory, at its sole
cost and expense, using counsel of Nabriva’s choice; (c) Licensee shall have the
first right, but not the obligation, to defend and control the defense of the
validity and enforceability of the Licensee Patents worldwide or Joint Patents
in the Territory at its sole cost and expense, using counsel of Licensee’s
choice, including, in each case ((a), (b) and (c)), when such invalidity or
unenforceability is raised as a defense or counterclaim in connection with an
Infringement action initiated pursuant to Clause 6.3 (Enforcement of Patents). 
For purposes of this Clause 6.5 (Invalidity or Unenforceability Defenses or
Actions), the Party defending and controlling the defense of the validity and
enforceability pursuant to the foregoing sentence with respect to a Patent shall
be the Controlling Party.  With respect to any such claim, suit or proceeding in
the Territory under clause (a), (b) or (c), the non-Controlling Party may
participate in such claim, suit or proceeding with counsel of its choice at its
sole cost and expense; provided that the Controlling Party shall retain control
of the defense in such claim, suit or proceeding. If the Controlling Party
elects not to defend the applicable Patents in a suit, then the Controlling
Party shall notify the non-Controlling Party of such election at least [**]
before the time limit, if any, set forth in Applicable Law for defending such
actions, and the non-Controlling Party may assume control of the defense of any
such claim, suit or proceeding at its sole cost and expense. The non-Controlling
Party in such an action shall, and shall cause its Affiliates to, assist and
co-operate with the Controlling Party, as such Controlling Party may reasonably
request from time to time. in connection with its activities set forth in this
Clause 6.5 (Invalidity or Unenforceability Defenses or Actions), including where
necessary, furnishing a power of attorney solely for such purpose or joining in,
or being named as a necessary party to, such action, providing access to
relevant documents and other evidence and making its employees available at
reasonable business hours; provided that the Controlling Party shall reimburse
the non-Controlling Party for its reasonable and verifiable out-of-pocket costs
and expenses incurred in connection therewith.  In connection with any
activities with respect to a defense, claim or counterclaim relating to the
Nabriva Patents, Licensee Patents or Joint Patents jointly owned by, or licensed
under Clause 2 (GRANT OF RIGHTS) to, the other Party pursuant to this Clause 6.5
(Invalidity or Unenforceability Defenses or Actions), the Controlling Party
shall (i) consult with the non-Controlling Party as to the strategy for such
activities, (ii) consider in good faith any comments from the non-Controlling
Party and (iii) keep the non-Controlling Party reasonably informed of any
material steps taken and provide copies of all material documents filed, in
connection with such defense, claim or counterclaim.

 

6.6                               Third Party Patent Rights

 

If, in the reasonable opinion of Licensee, the Exploitation of the Licensed
Compound or Licensed Products in the Field and in the Territory by Licensee, any
of its Affiliates or any of its or their Sublicensees or distributors or
customers infringes or is reasonably expected to infringe any Patent of a Third
Party in any Jurisdiction in the Territory (such right, a Third Party Patent
Right), then Licensee shall have a right, but not the obligation, to negotiate
and obtain a license from such Third Party to such Third Party Patent Right as
necessary or desirable for Licensee or its Affiliates or its or their
Sublicensees to Exploit the Licensed Compound and Licensed Products in the Field
in such Jurisdiction; provided that (a) as between the Parties, Licensee shall
bear all expenses incurred in connection therewith, including any royalties,
milestones or other payments incurred under any such

 

42

--------------------------------------------------------------------------------


 

license subject to Clause 5.3(d)(C) (Reductions - subsection (C)) and (b) any
such license shall be limited to the Development or Commercialization of
Licensed Products in the Field in the Territory (and Licensee must coordinate
with Nabriva with respect to any such license with respect to Manufacturing of
Licensed Products in the Field in the Territory) and provide for the
unencumbered right, but not the obligation, to transfer such license to Nabriva
or any of its Affiliates upon termination or expiration of this Agreement with
respect to the applicable Jurisdiction(s).

 

6.7                               Product Trademarks

 

(a)                                 Notice

 

Each Party shall provide to the other Party prompt written notice of any actual
or threatened infringement of the Product Trademarks in the Territory and of any
actual or threatened claim that the use of the Product Trademarks in the
Territory violates the rights of any Third Party, in each case, of which such
Party becomes aware.

 

(b)                                 Prosecution of Product Trademarks

 

Licensee shall be responsible for the registration, prosecution and maintenance
of the Product Trademarks using counsel of its own choice.  All costs and
expenses of registering, prosecuting and maintaining the Product Trademarks
shall be borne solely by Licensee.

 

(c)                                  Enforcement of Product Trademarks

 

Licensee shall have the sole right to take such action as Licensee deems
necessary against a Third Party based on any alleged, threatened or actual
infringement, dilution, misappropriation or other violation of or unfair trade
practices or any other like offense relating to, the Product Trademarks by a
Third Party in the Territory at its sole cost and expense and using counsel of
its own choice.  Licensee shall retain any damages or other amounts collected in
connection therewith.

 

(d)                                 Nabriva Product Trademarks

 

If Licensee wishes to obtain a license under Nabriva Product Trademarks to use
such Trademarks with respect to the Commercialization of the Licensed Products
in the Field in the Territory, Licensee shall notify Nabriva thereof and the
Parties shall negotiate a license with respect thereto.

 

7.                                      CONFIDENTIALITY AND NON-DISCLOSURE

 

7.1                               Confidentiality Obligations

 

At all times during the Term and for a period of [**] following termination or
expiration of this Agreement in its entirety, each Party shall, and shall cause
its Affiliates and its and their respective officers, directors, employees and
agents (collectively, Representatives of such Party) to, keep confidential and
not publish or otherwise disclose to a Third Party and not use, directly or
indirectly, for any purpose, any Confidential Information furnished or otherwise
made known to it, directly or indirectly, by the other Party, except to the
extent such disclosure or use is expressly permitted by the terms of this
Agreement. Confidential Information means any technical, business or other
information provided by or on behalf of one Party to the other Party in
connection with this Agreement, on or after the Effective Date, including the
terms of this Agreement (subject to Clause 7.2 (Permitted Disclosures), Clause
7.4 (Public Announcements) and Clause 7.5 (Publications)), information relating
to the Licensed Compound or any Licensed Product (including any clinical data
and Regulatory Documentation), any Information relating to the Development or
Commercialization of the Licensed

 

43

--------------------------------------------------------------------------------


 

Compound or any Licensed Product developed by or on behalf of the disclosing
Party or its Affiliates (including Licensee Know-How and Nabriva Know-How, as
applicable) or the scientific, regulatory or business affairs or other
activities of either Party.  In addition, Confidential Information means any
information of the disclosing Party that, as of the Effective Date, is
considered “Confidential Information” under the Mutual Confidential Disclosure
Agreement between Nabriva and Parent dated as of October 4, 2017 (the Prior CDA)
and not subject to Section 4 of the Prior CDA.  Notwithstanding the foregoing,
Joint Know-How and the terms of this Agreement shall be deemed to be the
Confidential Information of both Parties and both Parties shall be deemed to be
the receiving Party and the disclosing Party with respect thereto. 
Notwithstanding the foregoing, the confidentiality and non-use obligations under
this Clause 7.1 (Confidentiality Obligations), and Confidential Information,
shall not include any information that:

 

(a)                                 is or hereafter becomes part of the public
domain or publicly known by public use, publication, general knowledge or the
like through no breach of the Prior CDA or this Agreement by the receiving Party
or any of its Representatives;

 

(b)                                 can be demonstrated by documentation or
other competent proof to have been in the receiving Party’s or any of its
Affiliates’ possession prior to disclosure by the disclosing Party without any
obligation of confidentiality with respect to such information; provided that
the foregoing exception shall not apply with respect to Joint Know-How or the
terms of this Agreement;

 

(c)                                  is subsequently received by the receiving
Party or any of its Affiliates from a Third Party who is not bound by any
obligation of confidentiality with respect to such information;

 

(d)                                 has been published by a Third Party or
otherwise enters the public domain or becomes publicly known through no fault of
the receiving Party or any of its Representatives in breach of the Prior CDA or
this Agreement; or

 

(e)                                  can be demonstrated by documentation or
other competent evidence to have been independently developed by or for the
receiving Party without reference to the disclosing Party’s Confidential
Information; provided that the foregoing exception shall not apply with respect
to Joint Know-How or the terms of this Agreement.

 

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party.

 

7.2                               Permitted Disclosures

 

Each Party may disclose Confidential Information to the extent that such
disclosure is:

 

(a)                                 made in response to a valid order of a court
of competent jurisdiction or other Governmental Authority or Regulatory
Authority of competent jurisdiction or if, based on the reasonable advice of the
receiving Party’s outside legal counsel, such disclosure is otherwise required
by Applicable Law or the rules of a securities exchange on which the securities
of the disclosing Party or any of its Affiliates are listed (or to which an
application for listing has been submitted), including by reason of filing with
securities regulators or any securities exchange; provided, however, that, to
the extent permitted under Applicable Law, the receiving Party shall first have
given notice to the disclosing Party and given the disclosing Party a reasonable
opportunity to quash such order or to obtain a protective order or confidential
treatment requiring that the Confidential Information and documents that are the
subject of such order be held in confidence by such court or Governmental
Authority or, if disclosed, be used only

 

44

--------------------------------------------------------------------------------


 

for the purposes for which the order was issued; and provided, further, that the
Confidential Information disclosed in response to such court or Governmental
Authority order or as required by Applicable Law shall be limited to that
information which is legally required to be disclosed in response to such court
or Governmental Authority order, as advised by outside counsel;

 

(b)                                 made by or on behalf of the receiving Party,
its Affiliates or (sub)licensees or Sublicensees, as applicable, to the
Regulatory Authorities as required in connection with any filing, application or
request for Regulatory Approval to the extent consistent with this Agreement;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information to the extent practicable and
consistent with Applicable Law;

 

(c)                                  made by or on behalf of the receiving Party
to a patent authority as may be reasonably necessary or useful for purposes of
obtaining, enforcing or defending a Patent in accordance with this Agreement;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information, to the extent such protection is
available; or

 

(d)                                 (i) made by or on behalf of the receiving
Party to any of its Representatives or (ii) made by or on behalf of the
receiving Party or any of its Affiliates to any of its or their potential or
actual investors, acquirers, lenders, licensors, (sub)licensees or contractors
as may be necessary in connection with their evaluation of, exercise of rights
under or performance under such potential or actual investment, acquisition or
applicable transaction; provided, however, that, with respect to clauses (i) and
(ii), such Persons shall be subject to obligations of confidentiality and
non-use with respect to such Confidential Information no less protective than
the obligations of confidentiality and non-use of the receiving Party pursuant
to this Clause 7 (CONFIDENTIALITY AND NON-DISCLOSURE) (provided, however, that,
solely with respect to the individuals and entities described in clause (ii),
the duration of confidentiality and non-use obligations need not exceed [**]
from the date of disclosure and may be [**] from the date of disclosure if such
shorter duration is consistent with industry norms). Each Party shall be
responsible for any breach of this Agreement by any Person to which Confidential
Information of the other Party has been disclosed by or on behalf of such Party
pursuant to this clause (d).

 

7.3                               Use of Name

 

Except as expressly provided herein, neither Party shall mention or otherwise
use the name, logo or Trademark of the other Party or any of its Affiliates or
any of its or their (sub)licensees (or Sublicensees) (or any abbreviation or
adaptation thereof) in any publication, press release, marketing or promotional
material or other form of publicity without the prior written approval of such
other Party.  The restrictions imposed by this Clause 7.3 (Use of Name) shall
not prohibit (a) either Party from making any disclosure identifying the other
Party to the extent required in connection with its exercise of its rights or
obligations under this Agreement or (b) either Party from making any disclosure
identifying the other Party that is required by Applicable Law or the rules of a
securities exchange on which the securities of the disclosing Party are listed
(or to which an application for listing has been submitted).  Notwithstanding
the above, solely following the issuance of the initial press releases described
in Clause 7.4 (Public Announcements), each Party and its Affiliates may disclose
on its website and in its promotional materials that the other Party is a
development partner of such Party and may utilize the other Party’s name and
logo in conjunction with such disclosure.

 

45

--------------------------------------------------------------------------------


 

7.4                               Public Announcements

 

The Parties have agreed upon the content of one (1) or more press releases which
shall be issued substantially in the form(s) attached hereto as Schedule 4, the
release of which the Parties shall co-ordinate in order to accomplish such
release promptly upon execution of this Agreement.  Neither Party shall issue
any other public announcement, press release or other public disclosure
regarding this Agreement or its subject matter without the other Party’s prior
written consent, such consent not to be unreasonably withheld, delayed or
conditioned, except for any such disclosure that, based on the advice of the
disclosing Party’s outside counsel, is required by Applicable Law or the
rules of a securities exchange on which the securities of the disclosing Party
or any of its Affiliates are listed (or to which an application for listing has
been submitted).

 

In the event a Party is, based on the advice of its outside counsel, required by
Applicable Law or the rules of a securities exchange on which its or any of its
Affiliates’ securities are listed (or to which an application for listing has
been submitted) to make such a public disclosure, such Party shall (i) submit
the proposed disclosure in writing to the other Party as far in advance as
reasonably practicable (and in no event, unless inconsistent with Applicable
Law, less than [**] prior to the anticipated date of disclosure) so as to
provide a reasonable opportunity to comment thereon and (ii) except with respect
to financial disclosures, (A) consult and coordinate with the other Party with
respect to the preparation and submission of a confidential treatment request
for this Agreement and (B) in good faith consider incorporating such comments. 
Subject to the foregoing, such Party will have the right to make such disclosure
at the time and in the manner reasonably determined by its counsel to be
required by Applicable Laws or such securities exchange.

 

Neither Party shall be required to seek the permission of the other Party to
repeat any information regarding the terms of this Agreement or any amendment
hereto that has already been publicly disclosed by such Party in accordance with
this Clause 7.4 (Public Announcements) or by the other Party; provided that such
information remains accurate as of such time and provided the frequency and form
of such disclosure are reasonable.

 

7.5                               Publications

 

If Licensee, any of its Affiliates or any Sublicensee plans to publish or
present the results of any studies regarding the Licensed Compound or Licensed
Products conducted by Licensee, any of its Affiliates or any Sublicensee in the
Territory, Licensee shall submit the draft of the publication to Nabriva no
later than [**] prior to the planned submission for publication for
approval.     Nabriva shall have the right (a) to require modifications to the
publication or presentation for patentability reasons or trade secret reasons,
and Licensee will remove all of Nabriva’s Confidential Information if requested
by Nabriva and (b) to require a reasonable delay in publication or presentation
in order to protect patentable information. If Nabriva requests a delay, then
Licensee shall, and shall ensure that its Affiliate(s) or the
Sublicensee(s) shall, delay submission or presentation for a period of [**] (or
such shorter period as may be mutually agreed by the Parties) to enable Nabriva
to file patent applications protecting Nabriva’s rights in such information. Any
other publication or presentation by Licensee, any of its Affiliates, any
Sublicensee, or any Person acting on behalf of any of the foregoing shall need
Nabriva’s prior written consent, which shall not be unreasonably withheld or
delayed.

 

7.6                               Return of Confidential Information

 

Upon the effective date of the expiration or termination of this Agreement for
any reason, either Party may request in writing and the non-requesting Party
shall either, with respect to Confidential Information of the requesting Party
to which such non-requesting Party does not retain rights under the surviving
provisions of this Agreement, at the requesting Party’s election, (a) promptly
destroy all

 

46

--------------------------------------------------------------------------------


 

copies of such Confidential Information in the possession or control of the
non-requesting Party and confirm such destruction in writing to the requesting
Party or (b) promptly deliver to the requesting Party, at the non-requesting
Party’s sole cost and expense, all copies of such Confidential Information in
the possession or control of the non-requesting Party.  Notwithstanding the
foregoing, the non-requesting Party shall be permitted to retain such
Confidential Information (i) to the extent necessary or useful for purposes of
performing any continuing obligations or exercising any ongoing rights hereunder
and, in any event, a single copy of such Confidential Information for archival
purposes and (ii) any computer records or files containing such Confidential
Information that have been created solely by such non-requesting Party’s
automatic archiving and back-up procedures, to the extent created and retained
in a manner consistent with such non-requesting Party’s standard archiving and
back-up procedures, but not for any other uses or purposes.  All Confidential
Information retained under this Clause 7.6 (Return of Confidential Information)
shall continue to be subject to the terms of this Agreement for the period set
forth in Clause 7.1 (Confidentiality Obligations).

 

7.7                               Privileged Communications

 

In furtherance of this Agreement, it is expected that the Parties may, from time
to time, disclose to one another privileged communications with counsel,
including opinions, memoranda, letters and other written, electronic and verbal
communications.  Such disclosures are made with the understanding that they
shall remain confidential in accordance with this Clause 7 (CONFIDENTIALITY AND
NON-DISCLOSURE), that they will not be deemed to waive any applicable
attorney-client or attorney work product or other privilege and that they are
made in connection with the shared community of legal interests existing between
Nabriva and Licensee, including the community of legal interests in avoiding
infringement of any valid, enforceable patents of Third Parties and maintaining
the validity of the Nabriva Patents, Licensee Patents and Joint Patents.  In the
event of any litigation (or potential litigation) with a Third Party related to
this Agreement or the subject matter hereof, the Parties shall, upon either
Party’s request, enter into a reasonable and customary joint defense or common
interest agreement.  In any event, each Party shall consult in a timely manner
with the other Party before engaging in any conduct (e.g., producing information
or documents) in connection with litigation or other proceedings that could
conceivably implicate privileges maintained by the other Party.  Notwithstanding
anything contained in this Clause 7.7 (Privileged Communications), nothing in
this Agreement shall prejudice a Party’s ability to take discovery of the other
Party in disputes between them relating to the Agreement and no information
otherwise admissible or discoverable by a Party shall become inadmissible or
immune from discovery solely by this Clause 7.7 (Privileged Communications).

 

7.8                               Reporting of Financial Information.

 

From and after the Effective Date, upon [**] notice to Nabriva, in the event
that Licensee is required to produce “carve out” financial statements
(historical or pro forma) for the Licensed Products in the Field in the
Territory to be included in any securities filing made by Licensee or any of its
Affiliates under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended, and the regulations promulgated thereunder,
including Regulation S-X, Nabriva shall provide such financial information as is
required by Licensee to comply with Rule 3-05 and 11-02 of Regulation S-X or
otherwise cooperate with Licensee or its Affiliates and their respective
accountants and auditors by providing access to information, books, and records
to the extent related to the Licensed Products in the Field in the Territory, in
each case as Licensee may reasonably request in connection with the preparation
of such “carve out” financial statements. Licensee shall derive such “carve out”
financial statements from Nabriva’s historical financial statements and
accurately present in all material respects the financial position of the
Licensed Products in the Field in the Territory as of the dates thereof.
Licensee shall (i) submit to Nabriva any proposed filing containing or
incorporating by reference any financial statements provided to Licensee under
this Clause 7.8 (Reporting of Financial Information)

 

47

--------------------------------------------------------------------------------


 

as far in advance as reasonably practicable (and in no event, unless
inconsistent with Applicable Law, less than [**] prior to the anticipated date
of filing) so as to provide Nabriva a reasonable opportunity to comment thereon
and (ii) in good faith consider incorporating such comments. Subject to the
immediately preceding sentence, Nabriva hereby consents to the inclusion or
incorporation by reference of any financial statements provided to Licensee
under this Clause 7.8 (Reporting of Financial Information), to the extent
related to the Licensed Products in the Field in the Territory, in any filing by
Licensee or its Affiliates with the U.S. Securities and Exchange Commission and,
upon request therefor of Licensee, agrees to request that any auditor of Nabriva
that audits any financial statements provided to Licensee or its Affiliates
under this Clause 7.8 (Reporting of Financial Information) consent to the
inclusion or incorporation by reference of its audit opinion with respect to
such financial statements in any filing by Licensee or its Affiliates with the
U.S. Securities and Exchange Commission to the extent related to the Licensed
Products in the Field in the Territory. Licensee shall reimburse Nabriva for all
costs and expenses incurred by or on account of Nabriva in connection with its
compliance with this Clause 7.8 (Reporting of Financial Information). All
information of Nabriva obtained by or on behalf of Licensee under this Clause
7.8 (Reporting of Financial Information) shall be deemed Confidential
Information of Nabriva.

 

8.                                      REPRESENTATIONS AND WARRANTIES

 

8.1                               Mutual Representations and Warranties

 

Nabriva and Licensee each represents and warrants to the other, as of the
Effective Date, and, as set forth in clause (e), covenants, that:

 

(a)                                 It is a corporation or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority,
corporate or otherwise, to execute, deliver and perform under this Agreement;

 

(b)                                 The execution and delivery of this Agreement
and the performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and do not violate:

 

(i)                                     such Party’s charter documents, bylaws
or other organizational documents;

 

(ii)                                  in any material respect, any agreement,
instrument or contractual obligation to which such Party is bound;

 

(iii)                               any requirement of any Applicable Law; or

 

(iv)                              any order, writ, judgment, injunction, decree,
determination or award of any court or Governmental Authority presently in
effect applicable to such Party;

 

(c)                                  This Agreement is a legal, valid and
binding obligation of such Party enforceable against it in accordance with its
terms and conditions, subject to the effects of bankruptcy, insolvency or other
laws of general application affecting the enforcement of creditor rights,
judicial principles affecting the availability of specific performance and
general principles of equity (whether enforceability is considered a proceeding
at law or equity);

 

(d)                                 It is not under any obligation, contractual
or otherwise, to any Person that conflicts with or is inconsistent in any
material respect with the terms of this Agreement or that would impede the
diligent and complete fulfillment of its obligations hereunder; and

 

48

--------------------------------------------------------------------------------


 

(e)                                  Neither it nor any of its Affiliates has
been debarred or is subject to debarment, and neither it nor any of its
Affiliates will use in any capacity, in connection with the services to be
performed under this Agreement, any Person who has been debarred, in each case
pursuant to Section 306 of the FFDCA (or any equivalent provision under
Applicable Law) or who is the subject of a conviction described in such section
or provision.  It will inform the other Party in writing promptly if it or any
such Person who is performing services hereunder is debarred or is the subject
of a conviction described in Section 306 of the FFDCA (or any equivalent
provision under Applicable Law) or if any action, suit, claim, investigation or
legal or administrative proceeding is pending or, to the best of its or its
Affiliates’ Knowledge, is threatened, relating to the debarment or conviction of
it or any such Person performing services hereunder.

 

8.2                               Additional Representations and Warranties of
Nabriva

 

Nabriva further represents and warrants to Licensee, as of the Effective Date,
that:

 

(a)                                 Nabriva and its Affiliates Control the
Existing Patents and have the right to grant the licenses and sublicenses
specified herein;

 

(b)                                 Nabriva has not received any written or, to
Nabriva’s Knowledge, oral claim or demand alleging that (i) the issued patents
within the Existing Patents are invalid or unenforceable or (ii) the Development
or Commercialization of the Licensed Products as contemplated herein infringes
any Patent owned by any Third Party;

 

(c)                                  to Nabriva’s Knowledge, no Person is
infringing or threatening to infringe the Existing Patents in the Field in the
Territory;

 

(d)                                 Nabriva is not subject to any agreement with
a Third Party that includes a royalty or similar payment obligation to, or other
restriction or limitation in favor of, such Third Party (including, for this
purpose, to current or former officers, directors, employees, consultants or
personnel of Nabriva or any predecessor) with respect to (i) its rights to
practice the Nabriva Know-How or Nabriva Patents in the Territory as licensed to
Licensee in accordance with Clause 2.1 (Grants to Licensee) or (ii) the
Development or Commercialization of the Licensed Compound or any Licensed
Product in the Field in the Territory;

 

(e)                                  To Nabriva’s Knowledge, the conception,
development, and reduction to practice of the inventions claimed by the Nabriva
Patents, and the Nabriva Know-How, existing as of the Effective Date have not
constituted or involved the misappropriation of trade secrets or other rights or
property of any Person;

 

(f)                                   No Nabriva Patents are subject to, or were
developed pursuant to, any funding agreement with any Governmental Authority;

 

(g)                                 Nabriva is not in material breach of any
provisions of any agreements with Third Parties relating to the Nabriva Patents
or Nabriva Know-How, in each case, in a manner that is reasonably likely to
adversely affect the rights of Licensee hereunder or adversely affect the
Development, Manufacturing, Regulatory Approval, or Commercialization of any
Licensed Product hereunder;

 

(h)                                 Nabriva has not received any written claim
of ownership, inventorship or patent infringement from any Third Party
(including by current or former officers, directors, employees, consultants, or
personnel of Nabriva or any predecessor) with respect to the Nabriva Know-

 

49

--------------------------------------------------------------------------------


 

How or Nabriva Patents that is inconsistent with the rights granted to Licensee
hereunder, and Nabriva does not Know of any reasonable basis for any such claim;

 

(i)                                    No claim or litigation has been brought
or, to Nabriva’s Knowledge, threatened on Nabriva by any Person alleging that
any of the issued patents in the Nabriva Patents are invalid or unenforceable;

 

(j)                                    To Nabriva’s Knowledge, the Manufacture,
use or sale in the Field in the Territory of the Licensed Product (in the
current form being clinically Developed by Nabriva in the United States) will
not infringe any issued claim of an issued patent of any Third Party;

 

(k)                                 To Nabriva’s Knowledge, it has conducted any
Development and Commercialization activities in accordance with good laboratory
and clinical practice and Applicable Law;

 

(l)                                     To Nabriva’s Knowledge, neither Nabriva
nor any of its Affiliates, nor any of its or their respective officers,
employees, or agents has (i) made an untrue statement of material fact or
fraudulent statement to any Regulatory Authority with respect to the Development
of the Licensed Compound or the Licensed Products, failed to disclose a material
fact required to be disclosed to any Regulatory Authority with respect to the
Development of the Licensed Compound or the Licensed Products, or committed an
act, made a statement, or failed to make a statement with respect to the
Development of the Licensed Compound or the Licensed Products that could
reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10, 1991) or (ii) made
or failed to make any equivalent statement or committed any equivalent act to
any Regulatory Authority in the Territory;

 

(m)                             To Nabriva’s Knowledge, it and its Affiliates
have not violated any material Anti-Corruption Laws with respect to the
Territory;

 

(n)                                 To Nabriva’s Knowledge, Nabriva has made
available to Licensee for review in due diligence (i) all those clinical trial
reports for completed clinical trials of Licensed Products that are in Nabriva’s
possession and Control as of the Effective Date,  (ii) all those tables and
listings of safety and efficacy data for any ongoing Phase 3 Clinical Trial of a
Licensed Product that are in Nabriva’s or its Affiliates’ possession and Control
as of the Effective Date, (iii) all Nabriva Know-How that has been specifically
requested of Nabriva by Licensee that, to Nabriva’s Knowledge, is material to
the Development or Commercialization of the Licensed Product(s) in the Field in
the Territory hereunder, (iv) all documents that, to Nabriva’s, are material to
Nabriva Patents contained in the data room and requested by Licensee in writing,
and (v) all material adverse information with respect to the safety and efficacy
of the Licensed Products Known to Nabriva or its Affiliates as of the Effective
Date; and

 

(o)                                 Subject to the terms and conditions of this
Agreement, including Nabriva’s rights under the Retained Rights, (i) the license
granted to Licensee in Clause 2.1(a) (Grants to Licensee) is an exclusive grant
of  all rights under the Nabriva Patents, the Nabriva Know-How, and Nabriva’s
interests in the Joint Intellectual Property, to Develop and Commercialize the
Licensed Compound and Licensed Products in the Field in the Territory and
(ii) no other Person (including Nabriva and NTGmbH) has the right under the
Nabriva Patents, the Nabriva Know-How, and Nabriva’s interests in the Joint
Intellectual Property, to Develop and Commercialize the Licensed Compound and
Licensed Products in the Field in the Territory or the right to grant any
licenses under the Nabriva Patents, the Nabriva Know-How, and Nabriva’s
interests in the Joint Intellectual Property, to Develop and Commercialize the
Licensed Compound and Licensed Products in the Field in the Territory.

 

50

--------------------------------------------------------------------------------


 

8.3                               Additional Representations and Warranties of
Licensee

 

Licensee further represents and warrants to Nabriva, as of the Effective Date,
that each of Parent and Roivant Sciences, Inc. is an Affiliate of Licensee.

 

8.4                               Additional Covenant of Nabriva

 

If for any reason any court, tribunal or governmental agency in the Territory
determines that the license granted to Licensee in Clause 2.1(a) (Grants to
Licensee) is not an exclusive grant of all rights under the Nabriva Patents, the
Nabriva Know-How, and Nabriva’s interests in the Joint Intellectual Property, to
Develop and Commercialize the Licensed Compound and Licensed Products in the
Field in the Territory such that Licensee does not have sufficient rights to
enforce the Nabriva Patents as provided in Clause 6.3(b) (Enforcement of
Patents), then Nabriva and NTGmbH agree to take such commercially reasonable
steps as Licensee reasonably requests to grant Licensee such rights.

 

8.5                               DISCLAIMER OF WARRANTIES

 

EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH HEREIN, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE AND EACH PARTY SPECIFICALLY
DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL OR EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR
THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

8.6                               Anti-Bribery and Anti-Corruption Compliance

 

(a)                                 Each Party will conduct its business in
accordance with Applicable Law.  By signing this Agreement, each Party agrees to
conduct its activities under this Agreement in a manner that is consistent with
Applicable Law, including the U.S. Foreign Corrupt Practices Act, the UK Bribery
Act 2010, and the relevant provisions of the Criminal Law of the People’s
Republic of China and the Anti-Unfair Competition Law of the People’s Republic
of China, each as amended, and any other applicable anti-corruption laws and
laws for the prevention of fraud, racketeering, or money laundering
(collectively, Anti-Corruption Laws).

 

(b)                                 Each Party will not, directly or indirectly,
pay, offer or promise to pay, or authorize the payment of any money, or give,
offer or promise to give, or authorize the giving of anything of value
(collectively, a Prohibited Payment) to any Government Official where such
Prohibited Payment would constitute a violation of any Anti-Corruption Law.  In
addition, regardless of legality, each Party will make no Prohibited Payment,
directly or indirectly, to any Government Official if such Prohibited Payment is
for the purpose of influencing decisions or actions with respect to the subject
matter of this Agreement or any other aspect of the other Party’s business. 
Each Party acknowledges and agrees that none of it, or any of its Affiliates or
its or their respective officers, directors, employees, agents and
representatives (collectively, Authorized Representatives) is authorized to
waive compliance with the provisions of this Clause 8.6 (Anti-Bribery and
Anti-Corruption Compliance) and that each Party will be solely responsible for
its compliance with the provisions of this Clause 8.6 (Anti-Bribery and
Anti-Corruption Compliance) and the Anti-Corruption Laws irrespective of any act
or omission of the other Party or any of its Affiliates, Sublicensees or its or
their respective Authorized Representatives.  Each Party’s failure to abide by
the provisions of this Clause 8.6

 

51

--------------------------------------------------------------------------------


 

(Anti-Bribery and Anti-Corruption Compliance) shall be deemed a material breach
of this Agreement.

 

9.                                      INDEMNITY

 

9.1                               Indemnification of Nabriva

 

Licensee shall indemnify Nabriva, its Affiliates, its or their (sub)licensees
and its and their respective directors, officers, employees and agents and
defend and save each of them harmless, from and against any and all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses) (collectively, Losses) in connection with any and all suits,
investigations, claims or demands of Third Parties (collectively, Third Party
Claims) to the extent arising from or occurring as a result of:

 

(a)                                 the breach by Licensee of this Agreement;

 

(b)                                 the negligence or willful misconduct on the
part of Licensee or its Affiliates or its or their Sublicensees or its or their
distributors or contractors or its or their respective directors, officers,
employees or agents in performing its or their obligations under this Agreement;
or

 

(c)                                  the Exploitation by Licensee or any of its
Affiliates or its or their Sublicensees or its or their distributors or
contractors of any Licensed Product or the Licensed Compound in or for the
Territory,

 

except, in each case ((a), (b) and (c)), for those Losses for which Nabriva has
an obligation to indemnify Licensee pursuant to Clause 9.2 (Indemnification of
Licensee) hereof, as to which Losses each Party shall indemnify the other to the
extent of their respective liability.

 

9.2                               Indemnification of Licensee

 

Nabriva shall indemnify Licensee, its Affiliates and their respective directors,
officers, employees and agents and defend and save each of them harmless, from
and against any and all Losses in connection with any and all Third Party Claims
to the extent arising from or occurring as a result of:

 

(a)                                 the breach by Nabriva of this Agreement;

 

(b)                                 the negligence or willful misconduct on the
part of Nabriva or its Affiliates or its or their respective directors,
officers, employees or agents in performing its obligations under this
Agreement; or

 

(c)                                  the Exploitation by Nabriva or any of its
Affiliates or its or their sublicensees or its or their distributors or
contractors of the Licensed Compound or Licensed Products outside the Territory;
or

 

(d)                                 the Development, Manufacture or
Commercialization of the Licensed Compound or any Licensed Product by or on
behalf of Nabriva or any of its Affiliates or (sub)licensees in the Territory
after the end of the Term;

 

except, in each case (((a), (b), (c) and (d)), for those Losses for which
Licensee has an obligation to indemnify Nabriva pursuant to Clause 9.1
(Indemnification of Nabriva) hereof, as to which Losses each Party shall
indemnify the other to the extent of their respective liability for the Losses.

 

52

--------------------------------------------------------------------------------


 

9.3                               Indemnification Procedures

 

(a)                                 Notice of Claim

 

All indemnification claims in respect of a Party, its Affiliates or its or their
Sublicensees (or (sub)licensees) or their respective directors, officers,
employees and agents shall be made solely by such Party to this Agreement (the
Indemnified Party).  The Indemnified Party shall give the indemnifying Party a
prompt written notice (an Indemnification Claim Notice) of any Losses or
discovery of fact upon which such indemnified Party intends to base a request
for indemnification under this Clause 9 (INDEMNITY), but in no event shall the
indemnifying Party be liable for any Losses to the extent that such Losses
result from any delay in providing such notice.  Each Indemnification Claim
Notice must contain a description of the Third Party Claim and the nature and
amount of such Loss (to the extent that the nature and amount of such Loss is
known at such time).

 

(b)                                 Control of Defense

 

The indemnifying Party shall have the right to assume the defense of any Third
Party Claim by giving written notice to the Indemnified Party within [**] after
the indemnifying Party’s receipt of an Indemnification Claim Notice. The
assumption of the defense of a Third Party Claim by the indemnifying Party shall
not be construed as an acknowledgment that the indemnifying Party is liable to
indemnify the Indemnified Party in respect of the Third Party Claim, nor shall
it constitute a waiver by the indemnifying Party of any defenses it may assert
against the Indemnified Party’s claim for indemnification.  Upon assuming the
defense of a Third Party Claim, the indemnifying Party may appoint as lead
counsel in the defense of the Third Party Claim any legal counsel selected by
the indemnifying Party; provided that it obtains the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed).  In the event the indemnifying Party assumes the
defense of a Third Party Claim, the Indemnified Party shall immediately deliver
to the indemnifying Party all original notices and documents (including court
papers) received by the Indemnified Party in connection with the Third Party
Claim.  Should the indemnifying Party assume the defense of a Third Party Claim,
except as provided in Clause 9.3(c) (Right to Participate in Defense), the
indemnifying Party shall not be liable to the Indemnified Party for any legal
expenses subsequently incurred by such Indemnified Party in connection with the
analysis, defense or settlement of the Third Party Claim unless specifically
requested in writing by the indemnifying Party.  In the event that it is
ultimately determined that the indemnifying Party is not obligated to indemnify,
defend or hold harmless the Indemnified Party from and against the Third Party
Claim, the Indemnified Party shall reimburse the indemnifying Party for any and
all reasonable and verifiable out-of-pocket costs and expenses (including
attorneys’ fees and costs of suit) incurred by the indemnifying Party in
accordance with this Clause 9 (INDEMNITY) in its defense of the Third Party
Claim.

 

(c)                                  Right to Participate in Defense

 

Any Indemnified Party shall be entitled to participate in the defense of such
Third Party Claim and to employ counsel of its choice for such purpose;
provided, however, that such employment shall be at the Indemnified Party’s sole
cost and expense unless (i) the employment thereof has been specifically
authorized in writing by the indemnifying Party in writing (in which case, the
defense shall be controlled as provided in Clause 9.3(b) (Control of Defense),
mutatis mutandis), (ii) the indemnifying Party has failed to assume the defense
and employ counsel in accordance with Clause 9.3(b) (Control of Defense) (in
which case the Indemnified Party shall control the defense, with the reasonable
out-of-pocket expense with respect thereto borne by the indemnifying Party) or
(iii) the interests of the indemnitee and the indemnifying Party with respect to
such Third Party Claim are sufficiently adverse to prohibit the representation
by the same counsel of both Parties under Applicable Law, ethical rules

 

53

--------------------------------------------------------------------------------


 

or equitable principles (in which case, the Indemnified Party shall control its
defense, with the reasonable out-of-pocket expense with respect thereto borne by
the indemnifying Party).

 

(d)                                 Settlement

 

With respect to any Losses relating solely to the payment of money damages in
connection with a Third Party Claim that shall not result in the applicable
indemnitee(s) becoming subject to injunctive or other relief or otherwise
adversely affect the business or interests of the Indemnified Party in any
manner and as to which the indemnifying Party shall have acknowledged in writing
the obligation to indemnify the applicable indemnitee hereunder, the
indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the indemnifying Party, in its sole discretion, shall deem
appropriate.  With respect to all other Losses in connection with Third Party
Claims, where the indemnifying Party has assumed the defense of the Third Party
Claim in accordance with Clause 9.3(b) (Control of Defense), the indemnifying
Party shall have authority to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss; provided, it obtains the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed).  If the indemnifying Party does
not assume and conduct the defense of a Third Party Claim as provided above, the
Indemnified Party may defend against such Third Party Claim; provided, that the
Indemnified Party shall not settle any Third Party Claim without the prior
written consent of the indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed).

 

(e)                                  Co-operation

 

If the indemnifying Party chooses to defend or prosecute any Third Party Claim,
the Indemnified Party shall and shall cause each indemnitee to, co-operate in
the defense or prosecution thereof and furnish such records, information and
testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested by the
indemnifying Party in connection therewith.  Such co-operation shall include
access during normal business hours afforded to the indemnifying Party to and
reasonable retention by the Indemnified Party of, records and information that
are reasonably relevant to such Third Party Claim and making the Indemnified
Party, the indemnitees and other employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder and the indemnifying Party shall reimburse the
Indemnified Party for all of its, its Affiliates’ and its and their
(sub)licensees’ or their respective directors’, officers’, employees’ and
agents’, as applicable, reasonable and verifiable out-of-pocket expenses in
connection therewith.

 

(f)                                   Expenses

 

Except as provided above, the costs and expenses, including fees and
disbursements of counsel, incurred by the Indemnified Party and its Affiliates
and its and their Sublicensees (or (sub)licensees) and their respective
directors, officers, employees and agents, as applicable, in connection with any
Third Party Claim shall be reimbursed on a Calendar Quarter basis by the
indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.

 

(g)                                 Indemnification Payments

 

The Parties agree to treat any indemnification payments applicable to Nabriva
pursuant to this Clause 9 (INDEMNITY) as an adjustment to the consideration paid
to Nabriva pursuant to Clause 5

 

54

--------------------------------------------------------------------------------


 

(PAYMENTS AND RECORDS) solely for tax purposes, unless otherwise required by
Applicable Law

 

9.4                               Special, Indirect and Other Losses

 

EXCEPT (a) IN THE EVENT OF THE WILLFUL MISCONDUCT OR FRAUD OF A PARTY, (b) IN
THE EVENT OF A PARTY’S  BREACH OF ITS OBLIGATIONS UNDER CLAUSE 2.7 (NON-COMPETE)
OR CLAUSE 7 (CONFIDENTIALITY AND NON-DISCLOSURE), OR (c) TO THE EXTENT ANY SUCH
DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A THIRD PARTY CLAIM
FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS CLAUSE 9 (INDEMNITY),
NEITHER PARTY NOR ANY OF ITS AFFILIATES OR (SUB)LICENSEES SHALL BE LIABLE IN
CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE FOR ANY
SPECIAL, CONSEQUENTIAL, MULTIPLE, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES OR
FOR LOSS OF PROFITS SUFFERED BY THE OTHER PARTY, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES.

 

10.                               TERM AND TERMINATION

 

10.1                        Term and Expiration

 

This Agreement shall commence on the Effective Date and, unless earlier
terminated in accordance herewith, shall continue in force and effect until the
First Commercial Sale of the first Licensed Product in the Field in any
Jurisdiction in the Territory and continue thereafter until date of expiration
of the last Royalty Term for the last Licensed Product (such period, the Term). 
Following the expiration of the Royalty Term for a Licensed Product in a
Jurisdiction, the grants in Clause 2.1 (Grants to Licensee) become
non-exclusive, fully-paid, royalty-free, and irrevocable for such Licensed
Product in such Jurisdiction.  For clarity, upon the expiration (but not the
earlier termination) of the Term, the grants in Clause 2.1 (Grants to Licensee)
shall become non-exclusive, fully-paid, royalty-free, and irrevocable in their
entirety.

 

10.2                        Termination

 

(a)                                 Material Breach

 

In the event that either Party (the Breaching Party) shall be in material breach
in the performance of any of its obligations under this Agreement, in addition
to any other right and remedy the other Party (the Non-Breaching Party) may
have, the Non-Breaching Party may terminate this Agreement by providing [**]
(but only [**]  with respect to a payment breach) (the Notice Period) prior
written notice (the Termination Notice) to the Breaching Party and specifying
the breach and its claim of right to terminate; provided, however, that (a) the
termination shall not become effective at the end of the Notice Period if the
Breaching Party cures the breach specified in the Termination Notice during the
Notice Period; (b) for any breach other than a payment breach,  if such breach
cannot be cured within the Notice Period, then, if the Breaching Party commences
actions to cure such breach within the Notice Period and thereafter diligently
continues such actions, the Breaching Party shall have an additional [**] after
the end of the Notice Period to cure such breach (and, if the Breaching Party
does not cure such breach by the end of such additional [**] period, the
termination shall become effective at the end of such additional [**] period);
and (c) if the Breaching Party disputes in good faith, prior to the end of the
Notice Period, the existence of such material breach in accordance with the
procedures set forth in Clause 11.5 (Governing Law and Dispute Resolution), then
the Notice Period shall be tolled until such dispute is finally resolved in
accordance with the procedures set forth in Clause 11.5 (Governing Law and
Dispute Resolution).   In the event of any conflict between the terms of this

 

55

--------------------------------------------------------------------------------


 

Clause 10.2(a) (Material Breach) and Clause 3.1(c) (Specific Diligence Breach)
with respect to the cure period for a breach described in Clause
3.1(c) (Specific Diligence Breach) or the right to terminate this Agreement
described in Clause 3.1(c) (Specific Diligence Breach), the cure period for such
breach or the right to terminate this Agreement, as applicable, shall be as set
forth Clause 3.1(c) (Specific Diligence Breach).

 

(b)                                 Termination for Convenience by Licensee

 

Prior to its expiration, this Agreement may be terminated in its entirety at any
time by Licensee effective upon at least one hundred eighty (180) days’ prior
written notice to Nabriva for any reason.

 

(c)                                  Termination for Insolvency

 

In the event that either Party: (i) files for protection under bankruptcy or
insolvency laws, (ii) makes an assignment for the benefit of creditors,
(iii) appoints or suffers appointment of a receiver or trustee over
substantially all of its property that is not discharged within ninety (90) days
after such filing, (iv) proposes a written agreement of composition or extension
of its debts, (v) proposes or is a party to any dissolution or liquidation of
such Party, (vi) voluntarily files a petition, or has any petition filed against
it, under any bankruptcy or insolvency law that is not discharged within sixty
(60) days of the filing thereof, or (vii) admits in writing its inability
generally to meet its obligations as they fall due in the general course, then
the other Party may terminate this Agreement in its entirety effective
immediately upon written notice to such Party.

 

(d)                                 Automatic Termination for Nonpayment

 

If Licensee fails to pay Nabriva the upfront payment set forth in Clause 5.1
(Upfront Payment) within five (5) Business Days after the Effective Date, this
Agreement will automatically and immediately terminate.

 

10.3                        Consequences of Termination

 

Upon termination of this Agreement, as applicable,

 

(a)                                 all rights and licenses granted by Nabriva
and NTGmbH hereunder shall immediately terminate, including, for clarity, any
sublicense granted by Licensee pursuant to Clause 2.3 (Sublicenses);

 

(b)                                 Licensee shall and hereby does, and shall
cause its Affiliates and its and their Sublicensees to, when and as requested by
Nabriva, assign to Nabriva all of its right, title and interest in and to: all
Product Trademarks and all Regulatory Documentation (including any Regulatory
Approvals) applicable to any Licensed Compound or Licensed Products then owned
or Controlled by Licensee or any of its Affiliates or Sublicensees; provided
that if any such Regulatory Documentation or Regulatory Approval is not
immediately transferable in a Jurisdiction, Licensee shall, and shall cause its
Affiliates and its and their Sublicensees to, provide Nabriva with all benefit
of such Regulatory Documentation or Regulatory Approval, as applicable, and such
assistance and co-operation as necessary or reasonably requested by Nabriva to
timely transfer such Regulatory Documentation or Regulatory Approval, as
applicable, to Nabriva or its designee or, at Nabriva’s option, to enable
Nabriva to obtain a substitute for such Regulatory Documentation or Regulatory
Approval, as applicable, without disruption to Nabriva’s Exploitation of the
Licensed Compound or applicable Licensed Product(s);

 

56

--------------------------------------------------------------------------------


 

(c)                                  all Confidential Information of Licensee
relating to the Licensed Compound or any Licensed Product shall become
Confidential Information of Nabriva, with Nabriva considered the disclosing
Party and Licensee considered the receiving Party and Licensee may not rely on
its or any of its Affiliates’ or any Sublicensee’s possession or development
thereof as an exception under Clause 7.1(b) or 7.1(e);

 

(d)                                 Licensee shall and hereby does, and shall
cause its Affiliates and its and their Sublicensees to, effective as of the
effective date of termination, grant Nabriva, an exclusive, royalty-free
license, with the right to grant multiple tiers of sublicenses, in and to the
Licensed Know-How, Licensee Patents and Licensee’s interest in any Joint
Intellectual Property to Exploit any Licensed Compound, Licensed Product or any
product containing any Licensed Compound in the Territory (and Nabriva shall
have the first right to prepare, file, prosecute, maintain, prosecute
Infringement with respect to, defend and control the defense of the validity and
enforceability of all Joint Patents worldwide); provided that if the Agreement
is terminated by Licensee due to Nabriva’s material breach, Nabriva shall pay
Licensee a royalty of (i) [**] percent ([**]%) (if terminated before Licensee
has obtained Regulatory Approval for a Licensed Product in the Territory) or
(ii) [**] percent ([**]%) (if terminated after Licensee has obtained Regulatory
Approval for a Licensed Product in the Territory) of Net Sales of Licensed
Products in the Territory, mutatis mutandis, with the provisions of Clauses 5.3
(Royalties) through 5.9  (Audit) applying with respect thereto, substituting
Licensee Patents for Nabriva Patents and otherwise mutatis mutandis;

 

(e)                                  unless expressly prohibited by any
Regulatory Authority, at Nabriva’s written request, Licensee shall, and shall
cause its Affiliates and its and their Sublicensees to: (i) if Nabriva notifies
Licensee of its intent to assume control of ongoing clinical studies, transfer
control to Nabriva of any or all clinical studies involving Licensed Products
being conducted by or on behalf of Licensee, an Affiliate or a Sublicensee as of
the effective date of termination and (ii) if Nabriva does not notify Licensee
of any intent to assume control of ongoing clinical studies within [**] after
the effective date of termination, promptly wind down such studies in accordance
with Applicable Law;

 

(f)                                   Licensee shall, and shall cause its
Affiliates and its and their Sublicensees to, promptly provide a copy to Nabriva
of all Licensed Product Agreements, and, to the extent requested by Nabriva in
writing, assign to Nabriva any Licensed Product Agreement, unless, with respect
to any such Licensed Product Agreement, such Licensed Product Agreement
expressly prohibits such assignment, in which case Licensee (or such Affiliate
or Sublicensee, as applicable) shall co-operate with Nabriva in all reasonable
respects to secure the consent of the applicable Third Party to such assignment,
at Licensee’s expense, and if any such consent cannot be obtained with respect
to a Licensed Product Agreement, Licensee shall, and shall cause its Affiliates
and its and their Sublicensees to, to the extent requested by Nabriva in
writing, obtain for Nabriva substantially all of the practical benefit and
burden under such Licensed Product Agreement, including by: (i) entering into
appropriate and reasonable alternative arrangements on terms agreeable to
Nabriva, and (ii) subject to the consent and control of Nabriva, enforcing, at
Nabriva’s cost and expense and for the account of Nabriva, any and all rights of
Licensee (or such Affiliate or Sublicensee, as applicable) against the other
party thereto arising out of the breach or cancellation thereof by such other
party or otherwise;

 

(g)                                 Licensee shall inform Nabriva of the units
of Licensed Compound and Licensed Product or other Lefamulin Materials held by
or on behalf of Licensee, any of its Affiliates or its or their Sublicensees,
and the status of each unit of such Licensed Compound or Licensed Product or
other Lefamulin Materials (including its remaining shelf-life and its compliance
with GMP), and, to the extent requested by Nabriva, Licensee shall, or shall
cause, the transfer to Nabriva

 

57

--------------------------------------------------------------------------------


 

of such units at the cost paid for such units by Licensee to Nabriva pursuant to
the applicable Supply Agreement or, if not supplied to Licensee by Nabriva
pursuant to a Supply Agreement, at [**] percent ([**]%) of Licensee’s COGS with
respect to such units;

 

(h)                                 at Nabriva’s written request, to the extent
Licensee has the ability to Manufacture Licensed Products, Licensee shall supply
to Nabriva such quantities of the Licensed Compound and Licensed Products as
Nabriva indicates in written forecasts and orders therefor from time to time at
Licensee’s COGS (plus [**] percent ([**]%) if for Commercialization by Nabriva
in the Territory) until the earlier of: (i) such time as Nabriva has established
an alternate, validated source of supply for the Licensed Compound and Licensed
Products for Commercialization in the Territory, and Nabriva is receiving supply
from such alternative source, and (ii) the [**] of the effective date of
termination of this Agreement; and

 

(i)                                    To the extent requested by Nabriva in
writing, Licensee shall, and shall cause, the transfer to Nabriva of any Product
Trademarks.

 

10.4                        Remedies

 

Except as otherwise expressly provided herein, termination of this Agreement in
accordance with the provisions hereof shall not limit remedies that may
otherwise be available in law or equity.

 

10.5                        Accrued Rights; Surviving Obligations

 

Termination or expiration of this Agreement for any reason shall be without
prejudice to any rights that shall have accrued to the benefit of a Party prior
to such termination or expiration.  Such termination or expiration shall not
relieve a Party from obligations that are expressly indicated to survive the
termination or expiration of this Agreement.  Without limiting the foregoing,
Clauses 1, 2.2, 2.5(a), 2.5(b) (solely upon expiration in accordance with Clause
10.1), 2.5(c), 2.5(d), 2.8, 3.4, 5.5, 5.6, 5.7, 5.8, 5.9, 5.10, 6.1, 6.2 (solely
with respect to Joint Patents and Licensee Patents to which Nabriva retains a
license), 6.3 (solely with respect to Joint Patents and Licensee Patents to
which Nabriva retains a license), 6.5 (solely with respect to Joint Patents and
Licensee Patents to which Nabriva retains a license), 7.1, 7.2, 7.4, 7.5, 7.6,
7.7, 8.4, 8.5, 9, 10.1 (last two sentences, if applicable as of the date of
expiration or termination), 10.3, 10.4, 10.5, and 11 of this Agreement shall
survive the termination or expiration of this Agreement for any reason.

 

11.                               MISCELLANEOUS

 

11.1                        Force Majeure

 

Neither Party shall be held liable or responsible to the other Party or be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement (other than an obligation
to make payments) when such failure or delay is caused by or results from events
beyond the reasonable control of the non-performing Party, which may include
fires, floods, earthquakes, hurricanes, embargoes, shortages, epidemics,
quarantines, war, acts of war (whether war be declared or not), terrorist acts,
insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances (whether involving the workforce of the non-performing Party or of
any other Person), acts of God or acts, omissions or delays in acting by any
Governmental Authority (including expropriation, seizure of works, requisition,
nationalization, and exercise of march-in rights or compulsory licensing),
except to the extent such delay results from the breach by the non-performing
Party of any term or condition of this Agreement.  The non-performing Party
shall notify the other Party of such force majeure within thirty (30) days after
such occurrence by giving written notice to the other Party stating the nature
of the event, its anticipated duration and any action being

 

58

--------------------------------------------------------------------------------


 

taken to avoid or minimize its effect.  The suspension of performance shall be
of no greater scope and no longer duration than is necessary and the
non-performing Party shall use commercially reasonable efforts to remedy its
inability to perform.

 

11.2                        Export Control

 

This Agreement is made subject to any restrictions concerning the export of
products or technical information from the United States or other Jurisdictions
that may be imposed on the Parties from time to time.  Each Party agrees that it
will not export, directly or indirectly, any technical information acquired from
the other Party under this Agreement or any products using such technical
information to a location or in a manner that at the time of export requires an
export license or other Governmental Authority approval, without first obtaining
the written consent to do so from the appropriate agency or other Governmental
Authority in accordance with Applicable Law.

 

11.3                        Assignment

 

(a)                                 Neither Party (nor NTGmbH) may assign its
rights or, except as provided in Clause 3.7 (Subcontracting), delegate its
obligations under this Agreement, whether by operation of law or otherwise, in
whole or in part without the prior written consent of the other Party (and, with
respect to assignments by Licensee, NTGmbH), which consent shall not be
unreasonably withheld, conditioned or delayed, except that any Party (and
NTGmbH) shall have the right, without such consent: (i) to perform any or all of
its obligations under this Agreement through any of its Affiliates or its or
their (sub)licensees (subject, in the case of Licensee, to Clause 2.3
(Sublicenses), Clause 3.7 (Subcontracting) and Clause 3.1(b) (Diligence)), and
(ii) assign all of its rights and delegate all of its obligations hereunder
(A) to any of its Affiliates or (B) to any successor in interest (whether by
merger, acquisition, asset purchase or otherwise) to all or substantially all of
the business and assets of such Party (or NTGmbH, as applicable) to which this
Agreement relates; provided that, with respect to ((i) or (ii)), such Party (or
NTGmbH, as applicable) shall provide written notice to the other Party (and,
with respect to assignments by Licensee, NTGmbH) within [**] after such
assignment or delegation and such Party (or NTGmbH, as applicable) shall remain
liable with respect to such Party’s (or NTGmbH’s, as applicable) obligations
under this Agreement.  All validly assigned rights of a Party (or NTGmbH, as
applicable) shall inure to the benefit of and be enforceable by, and all validly
delegated obligations of such Party (or NTGmbH, as applicable) shall be binding
on and be enforceable against, the permitted successors and assigns of such
Party (or NTGmbH, as applicable).  Any attempted assignment or delegation in
violation of this Clause 11.3(a) shall be void and of no effect.

 

(b)                                 The rights to Information, materials and
intellectual property owned by, or licensed by a Third Party to, an Affiliate of
a Party that becomes an Affiliate of such Party through any Change of Control of
such Party shall be automatically excluded from the rights licensed or granted
to such other Party under this Agreement.

 

11.4                        Severability

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future Applicable Law: (a) such provision
shall be fully severable, (b) this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
hereof, (c) the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom, and (d) in lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal,

 

59

--------------------------------------------------------------------------------


 

invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties.  To the fullest extent permitted by Applicable Law, each Party
hereby waives any provision of law that would render any provision hereof
illegal, invalid or unenforceable in any respect.

 

11.5                        Governing Law and Dispute Resolution

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, USA, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

(b)                                 Except as provided in Clause 11.9 (Equitable
Relief), if a dispute arises:

 

(i)                                    within the JDC with respect to any
decision under the jurisdiction of the JDC (a JDC Dispute); or

 

(ii)                                 otherwise between the Parties in connection
with or relating to this Agreement or any document or instrument delivered in
connection herewith (collectively, (i) and (ii), a Dispute),

 

then either Party shall have the right to refer such Dispute to the Senior
Officers for attempted resolution by good faith negotiations during a period of
[**].  Any final decision mutually agreed to by the Senior Officers shall be
conclusive and binding on the Parties.

 

(c)                                  Final Decision-Making

 

(i)                                    If such Senior Officers are unable to
resolve any such Dispute that is a JDC Dispute within such [**] period, the
Parties shall refer such JDC Dispute to the chief executive officer of Licensee
for review and determination, which decision of the chief executive officer of
Licensee, if made in good faith and without favoring other products being
Exploited by or on behalf of Licensee or any of its Affiliates that are not
Licensed Products, shall, subject to Clause 11.5(c)(ii), be final, binding and
conclusive.  For the avoidance of doubt, any Dispute related to Development
strategy or operation of Licensed Products in the Field in the Territory shall
be a JDC Dispute and is subject to the final decision of the chief executive
officer of Licensee, subject to Clause 11.5(c)(ii).

 

(ii)                                 No Party (itself or through its Senior
Officer) shall have the deciding vote on, and the JDC and the chief executive
officer of Licensee shall not have decision-making authority regarding, any of
the following matters:

 

(A)                               Except with Nabriva’s consent, any decision
that would reasonably be expected to have a material adverse effect on the
Development of, Regulatory Approval process for, or Commercialization of, the
Licensed Products or any product containing the Licensed Compound anywhere
outside the Territory;

 

(B)                               the imposition of any requirement on the other
Party to undertake any obligation beyond those for which it is responsible, or
to forgo any of its rights, under this Agreement;

 

(C)                               the resolution of any Dispute involving the
breach or alleged breach of this Agreement; or

 

(D)                               any matter that would excuse such Party from
any of its obligations under this Agreement.

 

60

--------------------------------------------------------------------------------


 

(d)                                 If such Senior Officers are unable to
resolve any such Dispute that is not a JDC Dispute within such [**] period,
either Party shall be free to resolve such Dispute solely by instituting binding
arbitration in accordance with this Clause 11.5(d) upon written notice to the
other Party (an Arbitration Notice) and seek such remedies as may be available. 
Upon receipt of an Arbitration Notice by a Party, the applicable Dispute shall
be resolved by final and binding arbitration before a panel of three (3) experts
with relevant industry experience (the Arbitrators).  Each of Licensee and
Nabriva shall promptly select one (1) Arbitrator, which selections shall in no
event be made later than [**] after the notice of initiation of arbitration. 
The third Arbitrator shall be chosen promptly by mutual agreement of the
Arbitrator chosen by Licensee and the Arbitrator chosen by Nabriva, but in no
event later than [**] after the date that the last of such Arbitrators was
appointed. The Arbitrators shall determine what discovery will be permitted,
consistent with the goal of reasonably controlling the cost and time that the
Parties must expend for discovery; provided that the Arbitrators shall permit
such discovery as they deem necessary to permit an equitable resolution of the
Dispute. The arbitration shall be administered by the American Arbitration
Association (AAA) (or its successor entity) in accordance with the then current
Commercial Arbitration Rules of the AAA including the Procedures for Large,
Complex Commercial Disputes (including the Optional Rules for Emergency Measures
of Protection), except as modified in this Agreement.  The arbitration shall be
held in New York City, New York, USA, and the Parties shall use reasonable
efforts to expedite the arbitration if requested by either Party. The
Arbitrators shall hold a hearing within [**] of selection of the third
Arbitrator. The Arbitrators shall, within [**] after the conclusion of the
arbitration hearing, issue a written award and statement of decision describing
the essential findings and conclusions on which the award is based, including
the calculation of any damages awarded.  The decision or award rendered by the
Arbitrators shall be final, binding, conclusive and non-appealable, and judgment
may be entered upon it in accordance with Applicable Law in the State of New
York or any other court of competent jurisdiction.  The Arbitrators shall be
authorized to award compensatory damages or, subject to Clause 9.4
(Special, Indirect or Other Losses), any other damages and injunctive relief,
but, subject to Clause 11.4 (Severability), shall not be authorized to reform,
modify or materially change this Agreement or any other agreements contemplated
hereunder.

 

(e)                                  Each Party shall bear its own counsel fees,
costs, and disbursements arising out of the dispute resolution procedures
described in this Clause 11.5 (Governing Law and Dispute Resolution), and shall
pay an equal share of the fees and costs of the Arbitrators, as applicable, and
all other general fees related to any arbitration described in Clause 11.5(d);
provided, however, the Arbitrators shall be authorized to determine whether a
Party is the prevailing Party, and if so, to award to that prevailing Party
reimbursement for its reasonable counsel fees, costs and disbursements
(including expert witness fees and expenses, photocopy charges, or travel
expenses), or the fees and costs of the Arbitrators, as applicable.  Unless the
Parties otherwise agree in writing, during the period of time that any
arbitration proceeding described in Clause 11.5(d) is pending under this
Agreement, the Parties shall continue to comply with all those terms and
provisions of this Agreement to the extent possible in light of such pending
arbitration proceeding.

 

(f)                                   Subject to Clause 3.1(c) (Specific
Diligence Breach), nothing contained in this Agreement shall deny any Party the
right to seek injunctive or other equitable relief from a court of competent
jurisdiction in the context of a bona fide emergency or prospective irreparable
harm, and such an action may be filed and maintained notwithstanding any ongoing
arbitration proceeding or the provisions of Clause 11.5(d).  All arbitration
proceedings, briefs, awards and decisions of the Arbitrators under Clause
11.5(d) shall, subject to clauses 7.1(a), (c) and (d), be deemed Confidential
Information of both Parties under Clause 7 (CONFIDENTIALITY AND NON-DISCLOSUREE)
and all discovery will, subject to

 

61

--------------------------------------------------------------------------------


 

Clauses 7.1(a)-(e), be treated as the Confidential Information of the Party that
produced it; provided, however, that either Party may disclose any such award or
decision to the extent required to enforce such award or decision.

 

(g)                                 Each Party further agrees that service of
any process, summons, notice or document by registered mail to its address set
forth in Clause 11.6(b) (Address for Notice) (or to such other address as the
Party to whom notice is to be given may have provided to the other Party in
accordance with Clause 11.6(a) shall be effective service of process for any
action, suit or proceeding brought against it under this Agreement in any such
court.

 

11.6                        Notices

 

(a)                                 Notice Requirements

 

Any notice, request, demand, waiver, consent, approval or other communication
permitted or required under this Agreement shall be in writing, shall refer
specifically to this Agreement and shall be deemed given only if (i) delivered
by hand, (ii) sent by email (with delivery confirmation and read receipt) or
(iii) deposited with an internationally recognized overnight delivery service
that maintains records of delivery, in each case addressed to the receiving
Party (or NTGmbH) at its addresses specified in paragraph (b) or to such other
address as the Party (or NTGmbH) to whom notice is to be given may have provided
to the other Party (or NTGmbH, as applicable) in accordance with this paragraph
(a).  Such notice shall be deemed to have been given as of the date delivered by
hand or transmitted by email (with delivery confirmation and read receipt) or on
the second Business Day (at the place of delivery) after deposit with an
internationally recognized overnight delivery service.  Any notice delivered by
email shall be confirmed by a hard copy delivered in accordance with clause
(i) or deposited in accordance with clause (iii), in each case no later than the
following Business Day.  This Clause 11.6(a) (Notice Requirements) is not
intended to govern the day-to-day business communications necessary between the
Parties (or NTGmbH) in performing their obligations under the terms of this
Agreement.

 

(b)                                 Address for Notice

 

If to Licensee, to:

 

Sinovant Sciences, Ltd.

2 Church Street

Hamilton, Bermuda

Attention: Head, Global Transactions and Risk Management

 

with a copy (which shall not constitute notice) to:

 

Roivant Sciences, Inc.

320 West 37th Street

5th Floor

New York, NY 10018

Attention: Legal Department

Email: [**]

 

62

--------------------------------------------------------------------------------


 

If to Nabriva, to:

 

Nabriva Therapeutics Ireland Designated Activity Company

25-28 North Wall Quay

Dublin 1, Ireland

Attention:  Colin Broom, CEO

 

with a copy (which shall not constitute notice) to:

Nabriva Therapeutics Ireland Designated Activity Company

c/o Nabriva Therapeutics US, Inc.

1000 Continental Drive, Suite 600

King of Prussia, Pennsylvania

USA

Attention:  Robert Crotty, General Counsel

 

If to NTGmbH, to:

 

Nabriva Therapeutics GmbH

Leberstrasse 20

1110 Vienna, Austria

Attention:  Colin Broom, CEO

 

with a copy (which shall not constitute notice) to:

 

Nabriva Therapeutics GmbH

c/o Nabriva Therapeutics US, Inc.

1000 Continental Drive, Suite 600

King of Prussia, Pennsylvania

USA

Attention:  Robert Crotty, General Counsel

 

11.7                        Entire Agreement; Amendments

 

This Agreement, together with the Schedules attached hereto, sets forth and
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and all prior agreements, understandings,
promises and representations, whether written or oral, with respect thereto
between Nabriva or any of its Affiliates, on the one hand, and Licensee or any
of its Affiliates, on the other hand, including the Prior CDA, are superseded
hereby.  Each Party confirms that it is not relying on any representations or
warranties of the other Party except as specifically set forth in this
Agreement.  No amendment, modification, release or discharge shall be binding on
the Parties unless in writing and duly executed by authorized representatives of
both Parties.  In the event of any inconsistencies between this Agreement and
any schedules or other attachments hereto, the terms of this Agreement shall
control.

 

11.8                        English Language

 

This Agreement shall be written and executed in, and all other communications
under or in connection with this Agreement shall be in, the English language. 
Any translation into any other language shall not be an official version thereof
and in the event of any conflict in interpretation between the English version
and such translation, the original English version shall prevail.

 

63

--------------------------------------------------------------------------------


 

11.9                        Equitable Relief

 

Each Party acknowledges and agrees that the restrictions set forth in Clause 2.7
(Non-Compete), Clause 6 (INTELLECTUAL PROPERTY) and Clause 7 (CONFIDENTIALITY
AND NON-DISCLOSURE) are reasonable and necessary to protect the legitimate
interests of the other Party and that such other Party would not have entered
into this Agreement in the absence of such restrictions and that any breach or
threatened breach of any provision of such Clauses may result in irreparable
injury to such other Party for which there will be no adequate remedy at law. 
In the event of a breach or threatened breach of any provision of such Clauses,
the non-breaching Party shall be authorized and entitled to seek from the
Arbitrators or any court of competent jurisdiction injunctive relief, whether
preliminary or permanent, specific performance, which rights shall be cumulative
and in addition to any other rights or remedies to which such non-breaching
Party may be entitled in law or equity.

 

11.10                 Waiver and Non-Exclusion of Remedies

 

Any term or condition of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
Party waiving such term or condition.  The waiver by either Party of any right
hereunder or of the failure to perform or of a breach by the other Party shall
not be deemed a waiver of any other right hereunder or of any other breach or
failure by such other Party whether of a similar nature or otherwise.  The
rights and remedies provided herein are cumulative and do not exclude any other
right or remedy provided by Applicable Law or otherwise available except as
expressly set forth herein.

 

11.11                 No Benefit to Third Parties

 

Except as provided in Clause 9 (INDEMNITY), covenants and agreements set forth
in this Agreement are for the sole benefit of the Parties (or NTGmbH, as
applicable) and their successors and permitted assigns and they shall not be
construed as conferring any rights on any other Persons.

 

11.12                 Further Assurance

 

Each Party shall duly execute and deliver, or cause to be duly executed and
delivered, such further instruments, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

 

11.13                 Relationship of the Parties

 

It is expressly agreed that Nabriva and NTGmbH, on the one hand, and Licensee,
on the other hand, shall be independent contractors and that the relationship
among any of these Persons shall not constitute a partnership, joint venture or
agency.  Neither Nabriva and NTGmbH, on the one hand, nor Licensee, on the other
hand, shall have the authority to make any statements, representations or
commitments of any kind or to take any action that will be binding on the other,
without the prior written consent of the other Party (and, as applicable,
NTGmbH) to do so.  All persons employed by a Party (or NTGmbH) shall be
employees of such Party (or NTGmbH, as applicable) and not of the other Party
(or NTGmbH, as applicable) and all costs and obligations incurred by reason of
any such employment shall be for the account and expense of such first Party (or
NTGmbH, as applicable). Neither Nabriva nor NTGmbH shall be liable for any
obligation or liability of the other, and any obligation, covenant, warranty,
representation, indemnification or undertaking assumed or given by

 

64

--------------------------------------------------------------------------------


 

Nabriva or NTGmbH shall be construed as if expressed to be given severally by
such Persons and not jointly or jointly and severally.

 

11.14                 References

 

Unless otherwise specified: (a) references in this Agreement to any Clause,
Section or Schedule shall mean references to such Clause, Section or Schedule of
this Agreement, (b) references in any Section to any clause are references to
such clause of such Section, and (c) references to any agreement, instrument or
other document in this Agreement refer to such agreement, instrument or other
document as originally executed or, if subsequently amended, replaced or
supplemented from time to time, as so amended, replaced or supplemented and in
effect at the relevant time of reference thereto (except to the extent any such
amendment, replacement or supplement is not permitted in accordance with the
terms thereof).

 

11.15                 Construction

 

(a)                                 Except where the context otherwise requires,
wherever used, (i) the singular shall include the plural, the plural shall
include the singular, (ii) the use of any gender shall be applicable to all
genders, (iii) the word “or” is used in the inclusive sense (and/or), (iv) the
words “herein”, “hereof” and “hereunder”, and words of similar import, refer to
this Agreement in its entirety and not to any particular provision hereof, and
(v) a capitalized term not defined herein but reflecting a different part of
speech than a capitalized term which is defined herein shall be interpreted in a
correlative manner.

 

(b)                                 Whenever this Agreement refers to a number
of days, unless otherwise specified, such number refers to calendar days.

 

(c)                                  The captions and table of contents of this
Agreement are for convenience of reference only and in no way define, describe,
extend or limit the scope or intent of this Agreement or the intent of any
provision contained in this Agreement.

 

(d)                                 The term “including,” “include,” “includes”
or “e.g.” as used herein shall mean including, without limiting the generality
of any description preceding such term.

 

(e)                                  References to a “year” or “annual” mean a
Calendar Year.

 

(f)                                   References to an “indication” means, with
respect to a product, any use to which such product is intended to be put for
the treatment, prevention, mitigation, cure or diagnosis of a recognized disease
or condition, or of a manifestation of a recognized disease or condition, or for
the relief of symptoms associated with a recognized disease or condition, in
each case for any size patient population, which, if approved in the U.S., would
be reflected in the “Indications and Usage” section of labeling pursuant to 21
C.F.R. §201.57(c)(2) or, to the extent applicable, any comparable labeling
section outside the U.S., including any such use that is the subject to a
clinical trial.  References to the “Field” mean any or all of the applicable
indications described in the definition of Field, in any size patient
population.  References to CABP or ABSSSI means the treatment of CABP or ABSSSI
in any size patient population.

 

(g)                                 Any reference to any law shall mean such law
as in effect as of the relevant time, including all rules and regulations
thereunder and any successor law in effect as of the relevant time, and
including the then-current amendments thereto.

 

65

--------------------------------------------------------------------------------


 

(h)                                 Unless the context otherwise requires,
references to “Sublicensees,” “its Sublicensees,” “its or their Sublicensees”
and the like shall be interpreted to mean any Sublicensee.

 

(i)                                    References to Nabriva’s (or its
Affiliates’) (sub)licensees excludes Licensee, its Affiliates and Sublicensees
unless such Persons are expressly referenced.

 

(j)                                    The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party hereto.

 

11.16                 Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  This Agreement may be executed by facsimile, PDF format via
email or other electronically transmitted signatures and such signatures shall
be deemed to bind each Party hereto as if they were original signatures.

 

11.17                 Guaranty

 

In consideration of the Nabriva Parties entering into this Agreement, Parent
hereby guarantees to the Nabriva Parties the due and punctual payment of all
financial obligations of Licensee under this Agreement, in each case after any
applicable notice and cure period requirements, until the earlier of the date
that (a) Licensee completes an initial public offering of equity raising at
least [**] U.S. dollars ($[**]) in available funds to Licensee, (b) Licensee
completes a private financing round raising at least [**] U.S. dollars ($[**])
in available funds to Licensee, or (c) a Change of Control transaction is
consummated in which Licensee is no longer an Affiliate of Parent, only if
(i) the Person that acquires Licensee in such Change of Control shall thereafter
guarantee to the Nabriva Parties the due and punctual payment of all financial
obligations of Licensee under this Agreement, and (ii) if Licensee is acquired
by a Person with less than [**] U.S. dollars ($[**]) in cash or liquid assets,
then Parent shall continue to guarantee to the Nabriva Parties the due and
punctual payment of all financial obligations of Licensee under this Agreement.

 

11.18                 Parent Representation and Warranty

 

Parent represents and warrants that, as of the Effective Date, Licensee is an
Affiliate of each of Parent and Roivant Sciences, Inc.

 

[Signature Page Follows]

 

66

--------------------------------------------------------------------------------


 

THIS AGREEMENT is executed by the authorized representatives of the Parties,
NTGmbH and Parent as of the date first written above.

 

SIGNATORIES

 

Nabriva Therapeutics Ireland Designated Activity Company

 

Sinovant Sciences Ltd.

 

 

 

By:

/s/ Paul Ryan

 

By:

/s/ Marianne L. Romeo

 

 

 

Name: Paul Ryan

 

Name: Marianne L. Romeo

 

 

 

Title: Director

 

Title: Head, Global Transactions & Risk Management

 

And, solely for purposes of Clauses 2.1 (Grants to Licensee), 5 (PAYMENTS AND
RECORDS), 8.4 (Additional Covenant of Nabriva), 11.3 (Assignment), 11.11 (No
Benefit to Third Parties), 11.6 (Notices), 11.13 (Relationship of the Parties)
and 11.17 (Guaranty),

 

Nabriva Therapeutics GmbH

 

 

 

By:

/s/ Mihovil Spoljaric

 

 

 

Name: Mihovil Spoljaric

 

 

 

Title: Managing Director

 

 

And, solely for purposes of Clauses 11.17 (Guaranty) and 11.18 (Parent
Representation and Warranty),

 

Roivant Sciences Ltd.

 

 

 

By:

/s/ Marianne L. Romeo

 

 

 

Name: Marianne L. Romeo

 

 

 

Title: Head, Global Transactions & Risk Management

 

 

 

 

67

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

CORPORATE NAMES

 

1.              Nabriva Therapeutics plc

 

2.              Nabriva Therapeutics GmbH

 

3.              Nabriva Therapeutics Ireland Designated Activity Company

 

4.              Nabriva Therapeutics One Designated Activity Company

 

5.              Nabriva Therapeutics US, Inc.

 

6.              [g86861ks15i001.jpg]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

EXISTING PATENTS

 

Jurisdiction

 

Filing Date

 

Application
Number

 

Grant Date

 

Patent
Number

 

Status

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

LICENSED COMPOUND

 

[g86861ks15i002.jpg]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PRESS RELEASE

 

--------------------------------------------------------------------------------


 

Nabriva Therapeutics and Roivant Sciences Enter into License Agreement to
Develop and Commercialize Lefamulin in Greater China

 

DUBLIN, Ireland, and HONG KONG, March 27, 2018 -Nabriva Therapeutics plc
(NASDAQ:NBRV), a clinical stage biopharmaceutical company engaged in the
research and development of novel anti-infective agents to treat serious
infections, with a focus on the pleuromutilin class of antibiotics, and Roivant
Sciences today announced the initiation of a collaboration to develop and
commercialize lefamulin in greater China.  Lefamulin has completed a pivotal,
international Phase 3 trial for the treatment of adults with moderate to severe
community- acquired bacterial pneumonia (CABP).  Topline data from a second
pivotal, international Phase 3 clinical trial are expected in the spring of
2018.

 

As part of the agreement, Nabriva has granted a Roivant subsidiary an exclusive
license to develop and commercialize lefamulin for the greater China region,
namely the People’s Republic of China, Hong Kong, Macau, and Taiwan.  The
companies will establish a joint steering committee to review and oversee all
development and commercialization plans.  Nabriva will receive a $5 million
upfront payment and will be eligible for up to approximately $90 million in
additional payments tied to the successful completion of certain regulatory and
commercial milestones.  In addition, Nabriva will be eligible to receive low
double-digit royalties on sales upon approval in the covered territories. 
Roivant and its affiliates will be solely responsible for all clinical
development and regulatory filings necessary to secure approval in the covered
territories.

 

“Our partnership with Roivant underscores our commitment to ensuring rapid
access of lefamulin to adults with CABP around the globe,” said Dr. Colin Broom,
chief executive officer of Nabriva Therapeutics.  “Roivant has a broad
therapeutic portfolio and deep development and commercialization expertise,
making the company an excellent partner as we pursue bringing an important and
much-needed new treatment option for CABP—and potentially other serious
bacterial infections—to China and surrounding territories.  The funding from
this agreement will also contribute to our efforts to prepare for a successful
launch in the U.S. should lefamulin be approved.”

 

“This partnership demonstrates our commitment to build out a robust pipeline of
products in China in addition to derazantinib,” said Vivek Ramaswamy, founder
and chief executive officer of Roivant Sciences.  “It is also indicative of our
desire to develop treatments for infectious diseases beyond hepatitis B virus. 
Increasing resistance to commonly prescribed anti-infectives represents a
significant threat to public health, especially in China, but we believe that
lefamulin’s novel mechanism of action represents a promising advance.  Our
partnership with Nabriva is an important step in our contribution to this area
of medicine and this region of the world.”

 

Pneumonia is a leading cause of infectious disease mortality worldwide.  In
China, pneumonia is the fourth leading cause of death in urban areas and the
leading cause of death in rural areas.(1) Mortality is expected to rise

 

--------------------------------------------------------------------------------

(1)  Guan X, Silk B, Li W, et al. Pneumonia incidence and mortality in mainland
China: systematic review of Chinese and English literature, 1985-2008

 

--------------------------------------------------------------------------------


 

as bacteria become increasingly resistant to currently prescribed treatments. 
The incidence of multi-drug resistant pneumonia is rising in China and several
other Asian countries.(2),(3),(4)

 

About Lefamulin

 

Lefamulin is a semi-synthetic derivative of pleuromutilin that inhibits a key
process for bacterial growth.  In pre-clinical studies, lefamulin has
demonstrated a targeted spectrum of activity against the pathogens that most
commonly cause CABP, including multi-drug resistant strains.  Due to its novel
mechanism of action, low incidence of cross-resistance between other
antibacterial agents commonly used to treat CABP, and low propensity for
bacterial resistance to develop, lefamulin has the potential to be used as a
first-line empiric monotherapy for the treatment of CABP.  Furthermore, if
approved, the availability of both oral and IV formulations and a favorable
tolerability profile make it appropriate for potential use across all three CABP
treatment settings, including in-hospital, transition of care, and
community-initiated.

 

In the U.S., Nabriva Therapeutics anticipates filing a New Drug Application in
the second half of this year contingent on positive results from its second
lefamulin evaluation against pneumonia (LEAP 2) Phase 3 clinical trial.  Topline
data from LEAP 2 is expected in the spring of 2018.  LEAP 2 is designed to
assess the efficacy and safety of oral lefamulin compared to oral moxifloxacin
in adult patients with moderate CABP.  In September 2017, Nabriva Therapeutics
announced positive topline results from its first Phase 3 clinical trial of
lefamulin (LEAP 1), which evaluated the efficacy and safety of intravenous
(IV) to oral lefamulin in adult patients with moderate to severe CABP compared
to moxifloxacin with or without adjunctive linezolid.  In LEAP 1, lefamulin met
both the U.S. Food and Drug Administration (FDA) and European Medicines Agency
(EMA) primary endpoints of non-inferiority compared to moxifloxacin with or
without adjunctive linezolid.  Lefamulin also showed a favorable tolerability
profile in the LEAP 1 trial, with no unexpected safety signals or evidence of
off-target activity.

 

About Roivant Sciences

 

Roivant is dedicated to transformative innovation in healthcare.  Roivant
focuses on realizing the full potential of promising biomedical research by
developing and commercializing novel therapies across diverse therapeutic
areas.  Roivant partners with innovative biopharmaceutical companies and
academic institutions to ensure that important medicines are rapidly developed
and delivered to patients.

 

Roivant advances its drug pipelines through wholly- or majority-owned subsidiary
companies, including Myovant (women’s health and endocrine diseases), Axovant
(neurology), Urovant (urology), Enzyvant (rare diseases), Dermavant
(dermatology) and Metavant (cardiometabolic diseases).  Roivant also pursues its
mission by incubating and launching innovative healthcare companies operating
outside of traditional biopharmaceutical development, including Datavant
(healthcare analytics).  Roivant’s long-range mission is to reduce the time and
cost of developing and delivering new medicines for patients.

 

About Nabriva Therapeutics plc

 

--------------------------------------------------------------------------------

(2)  Liu Y, Chen M, Zhao T, et al. Causative agent distribution and antibiotic
therapy assessment among adult patients with community acquired pneumonia in
Chinese urban population. BMC Infect Dis 2009;9:31.

(3)  Cao B, Zhao CJ, Yin YD, et al. High prevalence of macrolide resistance in
Mycoplasma pneumoniae isolates from adult and adolescent patients with
respiratory tract infection in China. Clin Infect Dis 2010;51:189-94.

(4)  Qiao M, Ying GG, Singer A, et al. Review of antibiotic resistance in China
and its environment. Env Inti 2018;110:160-172

 

--------------------------------------------------------------------------------


 

Nabriva Therapeutics is a biopharmaceutical company engaged in the research and
development of new medicines to treat serious bacterial infections, with a focus
on the pleuromutilin class of antibiotics.  Nabriva Therapeutics’ medicinal
chemistry expertise has enabled targeted discovery of novel pleuromutilins,
including both intravenous and oral formulations.  Nabriva Therapeutics’ lead
product candidate, lefamulin, is a novel semi-synthetic pleuromutilin antibiotic
with the potential to be the first-in-class available for systemic
administration in humans.  The company believes that lefamulin is the first
antibiotic with a novel mechanism of action to have reached late-stage clinical
development in more than a decade.  Nabriva has announced positive topline data
for lefamulin from the first of its two global, registrational Phase 3 clinical
trials evaluating lefamulin in patients with moderate to severe
community-acquired bacterial pneumonia (CABP).  Nabriva Therapeutics believes
lefamulin is well-positioned for use as a first-line empiric monotherapy for the
treatment of moderate to severe CABP due to its novel mechanism of action,
targeted spectrum of activity, resistance profile, achievement of substantial
drug concentration in lung tissue and fluid, oral and IV formulations and a
favorable tolerability profile, with the results of the LEAP 1 trial showing a
rate of treatment-emergent adverse events comparable to moxifloxacin with or
without linezolid.  Nabriva Therapeutics is evaluating the continued development
of lefamulin for indications in addition to CABP.  Pediatric oral formulation
development is ongoing and we anticipate initiating clinical studies in
pediatric patients in mid- 2018.  We believe lefamulin has potential to treat
ABSSSI, VABP or HABP and STIs.  In addition, we may explore longer duration of
treatment with lefamulin to support development of a treatment for osteomyelitis
and prosthetic joint infections.

 

Outside of the greater China region, Nabriva Therapeutics owns exclusive rights
to lefamulin, which is protected by composition of matter patents issued in the
United States, Europe and Japan.

 

Forward-Looking Statements

 

Any statements in this press release about future expectations, plans and
prospects for Nabriva, including but not limited to statements about the
development of Nabriva’s product candidates, such as the future development or
commercialization of lefamulin in the greater China region, the potential
benefits under its license agreement with Sinovant Sciences, plans for the
design, conduct and timelines of Nabriva’s ongoing Phase 3 clinical trial of
lefamulin for CABP, the clinical utility of lefamulin for CABP and Nabriva’s
plans for filing of regulatory approvals and efforts to bring lefamulin to
market, the market opportunity for and the potential market acceptance of
lefamulin for CABP, the development of lefamulin for additional indications, the
development of additional formulations of lefamulin, plans to pursue research
and development of other product candidates, the sufficiency of Nabriva’s
existing cash resources and other statements containing the words “anticipate,”
“believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,”
“target,” “potential,” “likely,” “will,” “would,” “could,” “should,” “continue,”
and similar expressions, constitute forward-looking statements within the
meaning of The Private Securities Litigation Reform Act of 1995.  Actual results
may differ materially from those indicated by such forward-looking statements as
a result of various important factors, including: the uncertainties inherent in
the initiation and conduct of clinical trials, availability and timing of data
from clinical trials, whether results of early clinical trials or trials in
different disease indications will be indicative of the results of ongoing or
future trials, whether results of Nabriva’s first Phase 3 clinical trial of
lefamulin will be indicative of the results for its second Phase 3 clinical
trial of lefamulin, uncertainties associated with regulatory review of clinical
trials and applications for marketing approvals, the availability or commercial
potential of product candidates including lefamulin for use as a first-line
empiric monotherapy for the treatment of moderate to severe CABP, the
sufficiency of cash resources and need for additional financing and such other
important factors as are

 

--------------------------------------------------------------------------------


 

set forth under the caption “Risk Factors” in Nabriva’s annual and quarterly
reports on file with the U.S. Securities and Exchange Commission.  In addition,
the forward-looking statements included in this press release represent
Nabriva’s views as of the date of this release.  Nabriva anticipates that
subsequent events and developments will cause its views to change.  However,
while Nabriva may elect to update these forward-looking statements at some point
in the future, it specifically disclaims any obligation to do so.  These
forward-looking statements should not be relied upon as representing Nabriva’s
views as of any date subsequent to the date of this release.

 

CONTACTS:

 

Nabriva Therapeutics plc

 

FOR INVESTORS

Dave Garrett

Nabriva Therapeutics plc

david.garrett@nabriva.com

610-816-6657

 

FOR MEDIA

Benjamin Navon

W2Opure

bnavon@w2ogroup.com

617-337-4166

 

--------------------------------------------------------------------------------